 Exhibit 10.1

 

 

CREDIT AND GUARANTY AGREEMENT

 

dated as of December 12, 2016

 

among

 

PRIMO WATER CORPORATION and certain of its Subsidiaries from time to time, as
Companies,

 

VARIOUS LENDERS,

 

GOLDMAN SACHS BANK USA

as Administrative Agent, Collateral Agent, and Lead Arranger

 

________________________________________________________

 

$196,000,000 Senior Secured Credit Facilities

________________________________________________________

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 Page

       

SECTION 1. DEFINITIONS AND INTERPRETATION  

 1

 

1.1.

Definitions

 1

 

1.2.

Accounting Terms

 38

 

1.3. 

Interpretation, etc

 38

 

 

 

 

SECTION 2. LOANS

 39

 

2.1.

Term Loans

 39

 

2.2. 

Revolving Loans

 40

 

2.3.

Reserved

 41

 

2.4.

Pro Rata Shares; Availability of Funds

 41

 

2.5. 

Use of Proceeds

 42

 

2.6.

Evidence of Debt; Register; Lenders’ Books and Records; Notes

 42

 

2.7.  

Interest on Loans

 43

 

2.8.

Conversion/Continuation

 44

 

2.9.

Default Interest 

 45

 

2.10. 

Fees

 45

 

2.11.

Scheduled Payments/Commitment Reductions 

 45

 

2.12. 

Voluntary Prepayments/Commitment Reductions

 46

 

2.13. 

Mandatory Prepayments/Commitment Reductions 

 47

 

2.14.

Application of Prepayments/Reductions   

 50

 

2.15.

General Provisions Regarding Payments 

 51

 

2.16.

Ratable Sharing 

 52

  2.17. Making or Maintaining LIBOR Rate Loans  53   2.18.  Increased Costs;
Capital Adequacy     55   2.19.  Taxes; Withholding, etc   56   2.20. Obligation
to Mitigate  61

 

2.21. 

Defaulting Lenders 

 62

 

2.22. 

Removal or Replacement of a Lender  

 63

  2.23.  Company Representative 64         SECTION 3. CONDITIONS PRECEDENT 64  
3.1. Closing Date  64   3.2. Conditions to Each Credit Extension  69   3.3.
Conditions Subsequent to the Closing Date  70         SECTION 4. REPRESENTATIONS
AND WARRANTIES 70   4.1. Organization; Requisite Power and Authority;
Qualification     70   4.2. Capital Stock and Ownership  71   4.3.  Due
Authorization   71   4.4.  No Conflict   71   4.5.  Governmental Consents   71  
4.6. Binding Obligation  72   4.7.  Historical Financial Statements  72   4.8.
Projections  72

  

 
ii

--------------------------------------------------------------------------------

 

 

  4.9. No Material Adverse Change     72   4.10.  No Restricted Junior
Payments    72   4.11. Adverse Proceedings, etc    72   4.12.  Payment of
Taxes    73   4.13. Properties 73   4.14. Environmental Matters    73   4.15. 
No Defaults   74   4.16. Material Contracts  74   4.17. Governmental
Regulation   74   4.18. Margin Stock  74   4.19. Employee Matters   75   4.20.
Employee Benefit Plans 75   4.21.  Certain Fees 76   4.22. Solvency  76   4.23. 
Related Agreements 76   4.24.  Compliance with Statutes, etc  76   4.25. 
Disclosure 77   4.26.  Patriot Act   77   4.27. Sanctions; Anti-Corruption Laws
77   4.28.  Food Regulatory Matters 79   4.29.  Subordinated Indebtedness  80  
      SECTION 5. AFFIRMATIVE COVENANTS 81   5.1.  Financial Statements and Other
Reports     81   5.2. Existence 85   5.3. Payment of Taxes and Claims   86  
5.4. Maintenance of Properties   86   5.5. Insurance 86   5.6. Inspections 87  
5.7. Lenders Meetings  87   5.8. Compliance with Laws  87   5.9. Environmental  
87   5.10. Subsidiaries   89   5.11. Additional Material Real Estate Assets 89  
5.12. Food Laws   89   5.13. Further Assurances 90   5.14. Miscellaneous
Business Covenants   90   5.15. Post Closing Matters  91   5.16. Terrorism;
Sanctions Regulations 91         SECTION 6. NEGATIVE COVENANTS 91   6.1.
Indebtedness  91   6.2. Liens    93   6.3. Equitable Lien   95   6.4. No Further
Negative Pledges  95   6.5.  Restricted Junior Payments   95   6.6. Restrictions
on Subsidiary Distributions 96

  

 
iii

--------------------------------------------------------------------------------

 

 

  6.7. Investments  96   6.8. Financial Covenants 98   6.9. Fundamental Changes;
Disposition of Assets; Acquisitions  100   6.10.  Disposal of Subsidiary
Interests  102   6.11. Sales and Lease-Backs  103   6.12.  Transactions with
Shareholders and Affiliates  103   6.13. Conduct of Business   103   6.14.
Permitted Activities of Holdings   103   6.15.  Amendments or Waivers of Certain
Related Agreements  104   6.16.  Amendments or Waivers with Respect to
Subordinated Indebtedness 104   6.17.  Fiscal Year 104   6.18.  Deposit Accounts
104   6.19. Amendments to Organizational Agreements and Material Contracts 104  
6.20. Prepayments of Certain Indebtedness 104         SECTION 7. GUARANTY 105  
7.1.  Guaranty of the Obligations   105   7.2.  Contribution by Credit Parties
105   7.3.  Payment by Credit Parties   106   7.4.  Liability of Credit Parties
Absolute 106   7.5. Waivers by Credit Parties 108   7.6.  Guarantors’ Rights of
Subrogation, Contribution, etc 109   7.7.  Subordination of Other Obligations  
110   7.8. Continuing Guaranty   110   7.9. Authority of Credit Parties  110  
7.10. Financial Condition of Credit Parties  110   7.11. Bankruptcy, etc   110  
7.12. Discharge of Guaranty Upon Sale of Guarantor   111   7.13. Qualified ECP
Credit Party 111         SECTION 8. EVENTS OF DEFAULT 112   8.1.  Events of
Default  112         SECTION 9. AGENTS 114   9.1.  Appointment of Agents  114  
9.2.   Powers and Duties     115   9.3.  General Immunity     115   9.4.  
Agents Entitled to Act as Lender  116   9.5. Lenders’ Representations,
Warranties and Acknowledgment 116   9.6. Right to Indemnity 117   9.7. 
Successor Administrative Agent and Collateral Agent  117   9.8. Collateral
Documents and Guaranty 118         SECTION 10. MISCELLANEOUS 119   10.1. 
Notices  119   10.2. Expenses 119   10.3. Indemnity 120

  

 
iv

--------------------------------------------------------------------------------

 

 

  10.4.  Set-Off    121   10.5. Amendments and Waivers   121   10.6. Successors
and Assigns; Participations 123   10.7. Independence of Covenants   126   10.8. 
Survival of Representations, Warranties and Agreements  126   10.9.  No Waiver;
Remedies Cumulative 126   10.10. Marshalling; Payments Set Aside 126   10.11. 
Severability  127   10.12. Obligations Several; Actions in Concert  127  
10.13.  Headings   127   10.14.  APPLICABLE LAW  127   10.15.  CONSENT TO
JURISDICTION 127   10.16. WAIVER OF JURY TRIAL 128   10.17. Confidentiality  129
  10.18. Usury Savings Clause 130   10.19.  Counterparts  130   10.20.
Effectiveness   130   10.21.  Patriot Act   131





 



 
v

--------------------------------------------------------------------------------

 

  

APPENDICES:   

A-1 

Term Loan Commitments

 

A-2 

Revolving Commitments

 

B 

Notice Addresses

 

 

 

 

 

 

SCHEDULES: 

1.1(A)  

Adjustments to Consolidated Adjusted EBITDA

 

1.1(B)

Certain Material Real Estate Assets

 

1.1(C) 

Competitors

 

4.1

Jurisdictions of Organization and Qualification

 

4.2

Capital Stock and Ownership

 

4.13 

Real Estate Assets

 

4.16

Material Contracts

 

5.15

Certain Post Closing Matters

 

6.1 

Certain Indebtedness     

 

6.2

Certain Liens

 

6.7

Certain Investments

 

6.12 

Certain Affiliate Transactions

 

 

 

 

 

 

EXHIBITS:

A-1 

Funding Notice

  A-2  Conversion/Continuation Notice   B-1 Term Loan Note   B-2  Revolving Loan
Note   C Compliance Certificate   D  Landlord Collateral Access Agreement   E
Assignment Agreement   F  Certificate Regarding Non-Bank Status   G-1 Closing
Date Certificate   G-2   Solvency Certificate   H Counterpart Agreement   I
Pledge and Security Agreement

                       

 
vi

--------------------------------------------------------------------------------

 





 



CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of December 12, 2016 is entered
into by and among PRIMO WATER CORPORATION, a Delaware corporation, (“Primo”),
PRIMO PRODUCTS, LLC, a North Carolina limited liability company (“Products”),
PRIMO DIRECT, LLC, a North Carolina limited liability company (“Direct”), PRIMO
REFILL, LLC, a North Carolina limited liability company (“Refill”), PRIMO ICE,
LLC, a North Carolina limited liability company (“ICE”), upon consummation of
the Closing Date Acquisition, GLACIER WATER SERVICES, INC., a Delaware
corporation (“Glacier Water”), upon consummation of the Closing Date
Acquisition, GW SERVICES, LLC, a California limited liability company (“GWS” and
together with Primo, Products, Direct, Refill and ICE, and Glacier Water, and
any other Subsidiaries of Holdings that hereafter join this Agreement, the
“Companies” and each, a “Company”), the Lenders party hereto from time to time,
GOLDMAN SACHS BANK USA (“GSBUSA”), as Administrative Agent (in such capacity,
“Administrative Agent”), Collateral Agent (in such capacity, “Collateral
Agent”), and Lead Arranger.

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, Lenders have agreed to extend certain credit facilities to Companies,
in an aggregate amount not to exceed $196,000,000, consisting of $186,000,000
aggregate principal amount of Term Loans and up to $10,000,000 aggregate
principal amount of Revolving Commitments, the proceeds of which will be used in
accordance with Section 2.5; and

 

WHEREAS, each Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Capital Stock
of each of its Domestic Subsidiaries and 65% of all the voting Capital Stock and
100% of the non-voting Capital Stock of each of its Foreign Subsidiaries;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1. DEFINITIONS AND INTERPRETATION

 

1.1.         Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“Accounts” means all “accounts” (as defined in the UCC) of Holdings and its
Subsidiaries (or, if referring to another Person, of such Person), including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.

 

 
 

--------------------------------------------------------------------------------

 

  

“Act” as defined in Section 4.26.

 

“Additional Tax Amounts” means (a) with respect to the Fiscal Year ending
December 31, 2017, $2,500,000 and (b) with respect to any Fiscal Year ending
after December 31, 2017, an amount equal to the lesser of (i) $2,500,000 and
(ii) (A) the aggregate proceeds of issuances of Capital Stock of Holdings
following the Closing Date that were designated by the Company Representative at
the time of such issuance of Capital Stock to make Restricted Junior Payments
under Section 6.5(z), less (B) the aggregate proceeds described in clause
(b)(ii)(A) previously applied to make Restricted Junior Payments under Section
6.5(z). For the avoidance of doubt, proceeds of Capital Stock received in one
Fiscal Year and designated at the time of receipt to be applied in accordance
with Section 6.5(z) may be applied to make Restricted Junior Payments under
Section 6.5(z) in subsequent Fiscal Years.

 

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (i) the rate
per annum obtained by dividing (a) (1) the rate per annum equal to the rate
determined by Administrative Agent to be the offered rate, truncated at five
decimal digits, which appears on (x) the page of the Reuters Screen which
displays an average ICE Benchmark Administration Limited Interest Settlement
Rate or such other London interbank offered rate administered by any other
person that takes over the administration of such rate (such page currently
being Reuters Screen LIBOR01 Page, formerly the display designated as “Page
3750” on the Moneyline Telerate Service) or (y) on the comparable page of the
Bloomberg Information Services for deposits (for delivery on the first day of
such period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (2) in the event the rate referenced in the preceding
clause (1) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service,
truncated at five decimal digits, which displays an average ICE Benchmark
Administration Limited Interest Settlement Rate or such other London interbank
offered rate administered by any other person that takes over the administration
of such rate for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, or (3) in
the event the rates referenced in the preceding clauses (1) and (2) are not
available or if such information, in the reasonable judgment of Administrative
Agent shall cease accurately to reflect the rate offered by leading banks in the
London interbank market as reported by any publicly available source of similar
market data selected by Administrative Agent, the rate per annum equal to the
rate determined by Administrative Agent to be the arithmetic average of the rate
per annum, truncated at five decimal digits, offered by first class banks in the
London interbank market to the Administrative Agent for deposits (for delivery
on the first day of the relevant period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, by (b) an amount equal to (1) one, minus
(2) the Applicable Reserve Requirement or (ii) 1.00% per annum.

 

 
2

--------------------------------------------------------------------------------

 

  

“Adjustment Event” as defined in the definition of Applicable Margin.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
Holdings or any of its Subsidiaries, threatened against or affecting Holdings or
any of its Subsidiaries or any property of Holdings or any of its Subsidiaries.

 

“Affected Lender” as defined in Section 2.17(b).

 

“Affected Loans” as defined in Section 2.17(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (i) to vote 5% or more of the Securities having ordinary voting power for
the election of directors of such Person, or (ii) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

 

“Agent” means each of Administrative Agent and Collateral Agent.

 

“Aggregate Amounts Due” as defined in Section 2.16.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this Credit and Guaranty Agreement, dated as of December 12,
2016, as it may be amended, restated, supplemented or otherwise modified from
time to time.

 

“Anti-Corruption Laws” as defined in Section 4.27

 

“Anti-Money Laundering Laws” as defined in Section 4.27

 

 
3

--------------------------------------------------------------------------------

 

  

“Applicable Margin” means (i) with respect to Term Loans and Revolving Loans
that are LIBOR Rate Loans, (a) from the Closing Date until the date of delivery
of the Compliance Certificate and the financial statements for the period ending
December 31, 2017, a percentage, per annum, equal to 5.50%; and (b) thereafter,
a percentage, per annum, determined by reference to the Leverage Ratio in effect
from time to time as set forth below: 

       

Leverage
Ratio

Applicable Margin
for Term Loans
and Revolving Loans

 

Greater than or equal to 3.00:1.00

5.50%

 

Less than 3.00:1.00
but greater than or equal to 2.50:1.00

5.00%

 

Less than 2.50:1.00

4.00%

 

(provided, that if the Leverage Ratio is less than 2.50:1.00, the Applicable
Margin for Loans that are LIBOR Loans shall not be less than 5.00% per annum
unless the Total Leverage Ratio is less than 3.50:1.00) and (ii) with respect to
Term Loans and Revolving Loans that are Base Rate Loans, an amount equal to (a)
the Applicable Margin for LIBOR Rate Loans as set forth in clause (i)(a) or
(i)(b) above, as applicable, minus (b) 1.00% per annum. With respect to changes
in the Applicable Margin resulting from the delivery of the applicable financial
statements, no change in the Applicable Margin shall be effective until three
Business Days after the date on which Administrative Agent shall have received
the applicable financial statements and a Compliance Certificate calculating the
Leverage Ratio and Total Leverage Ratio pursuant to Section 5.1(a), (b), (c), or
(d). With respect to changes in the Applicable Margin arising from changes in
the Leverage Ratio or Total Leverage Ratio due to the Companies’ payment of the
Loans or additional borrowings hereunder, any such change shall be effective one
Business Day following the effective date of any applicable Funding Notice with
respect to any borrowing and/or delivery of any Compliance Certificate in
connection with any payment of the Loans, and such Funding Notice or Compliance
Certificate, as applicable, shall include a calculation of the Leverage Ratio
and Total Leverage Ratio at such time (each, an “Adjustment Event”). At any time
when a Default or Event of Default has occurred and is continuing or Company
Representative has not submitted to Administrative Agent and the Lenders the
applicable information as and when required under Section 5.1(a), (b), (c), or
(d) or the Funding Notice or the Compliance Certificate, as applicable, the
Applicable Margin shall be determined as if the Leverage Ratio were greater than
or equal to 3.00:1.00. Within one Business Day of receipt of the applicable
information under Section 5.1(d) or upon the occurrence of an Adjustment Event,
Administrative Agent shall give each Lender email or telephonic notice
(confirmed in writing) of the Applicable Margin in effect from such date.
Without limitation of any other provision of this Agreement or any other remedy
available to Administrative Agent or Lenders under any of the Credit Documents,
to the extent that any financial statements or any information contained in any
Compliance Certificate delivered pursuant to Section 5.1(a), (b), (c), or (d) or
the calculation of the Leverage Ratio or Total Leverage Ratio, as applicable, as
set forth in the Funding Notice or Compliance Certificate, as applicable,
delivered in connection with an Adjustment Event shall be incorrect in any
manner and the Company Representative shall deliver to Administrative Agent
and/or Lenders corrected financial statements or other corrected information in
a Funding Notice or Compliance Certificate (or otherwise), Administrative Agent
may recalculate the Applicable Margin based upon such corrected financial
statements or such other corrected information, and, upon written notice thereof
to the Company Representative, the Loans shall bear interest based upon such
recalculated Applicable Margin retroactively from the date of delivery of the
erroneous financial statements or other erroneous information in question. Any
such additional interest shall be payable by the Companies on the immediately
following Interest Payment Date with respect to each Loan.

 

 
4

--------------------------------------------------------------------------------

 

  

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

 

“Asset Sale” has the meaning set forth in Section 6.9.

 

“Asset Sale Reinvestment Amounts” has the meaning given to such term in Section
2.13(a).

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), its
controller (solely for the purpose of executing any Funding Notice) and any of
such Person’s Senior Financial Officers.

 

“Availability” means, on any date of determination, the lesser of (a) (i) the
aggregate principal amount of the Revolving Commitments as of such date less
(ii) the aggregate principal balance of the Revolving Loans as of such date, and
(b)(i)(A) the sum of the trailing twelve months Consolidated Adjusted EBITDA of
Holdings and its Subsidiaries as of the last day of the most recently ended
month for which financial statements have been delivered pursuant to
Section 5.1(a) multiplied by (B) the then in effect maximum Leverage Multiple,
less (ii) the sum of (A) the aggregate principal balance of the Loans as of such
date plus (B) all other Consolidated Total Debt (other than (x) the Subordinated
Indebtedness so long as no Subordinated Indebtedness Inclusion Trigger Event has
occurred and (y) if a Subordinated Indebtedness Inclusion Trigger Event has
occurred, Subordinated Indebtedness in an amount equal to the face amount of
Trust Preferred Securities held by Credit Parties) as of such date. Availability
shall be computed giving pro forma effect to all Credit Extensions proposed to
be made on the relevant date of determination.

 

 
5

--------------------------------------------------------------------------------

 

  

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%, (iii) the sum of (A) the Adjusted LIBOR Rate
for a period of one month and (B) the excess of the Applicable Margin for LIBOR
Rate Loans over the Applicable Margin for Base Rate Loans, in each instance, as
of such day, and (iv) 4.00%. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficiary” means each Agent, Lender and Lender Counterparty.

 

“Blocked Person” as defined in Section 4.27

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in the State of New York are authorized or required
by law or other governmental action to close, and (ii) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
LIBOR Rate or any LIBOR Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

 

“Capital Expenditures” means any expenditures of a Person that, in accordance
with GAAP, are or should be included in “purchase of property and equipment or
which should otherwise be capitalized” or similar items reflected in the
statement of cash flows of such Person.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account; provided, however, that notwithstanding anything to the contrary
contained herein, for purposes of calculating compliance with the requirements
of Sections 3 and 6 hereof “Cash” shall exclude any amounts that would not be
considered “cash” under GAAP or “cash” as recorded on the books of the Companies
and the Guarantors.

 

 
6

--------------------------------------------------------------------------------

 

  

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (a)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

 

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit F.

 

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act), other than Billy D.
Prim, shall have acquired beneficial ownership of 35.0% or more on a fully
diluted basis of the voting and/or economic interest in the Capital Stock of
Holdings; (ii) Holdings shall cease to beneficially own and control 100% on a
fully diluted basis of the economic and voting interest in the Capital Stock of
any Company; (iii) the majority of the seats (other than vacant seats) on the
boards of directors (or similar governing body) of Holdings cease to be occupied
by Persons who are Continuing Directors; or (iv) any “change of control” or
similar event under the documents evidencing the Subordinated Indebtedness. As
used in this definition, “Continuing Directors” means directors that (a) were
members of the board of directors of Holdings on the Closing Date, or (b) were
nominated for election by the board of directors of Holdings, a majority of whom
were directors on the Closing Date or whose election or nomination for election
was previously approved by a majority of such directors or other directors
previously approved in such manner.

 

“CISADA” as defined in Section 4.27.

 

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure, and (b) Lenders having Revolving
Exposure, and (ii) with respect to Loans, each of the following classes of
Loans: (a) Term Loans and (b) Revolving Loans.

 

“Closing Date” means the date on which the Term Loans are made.

 

 
7

--------------------------------------------------------------------------------

 

  

“Closing Date Acquisition” means the acquisition by Primo of all of the Capital
Stock of Glacier Water through the merger of Primo Subsidiary, Inc., a Delaware
corporation and wholly owned Subsidiary of Primo, with and into Glacier Water,
with Glacier Water being the surviving entity, pursuant to and on the terms set
forth in the Closing Date Acquisition Agreement.

 

“Closing Date Acquisition Agreement” means that certain Merger Agreement, dated
as of October 9, 2016, among Primo, Glacier Water, Primo Subsidiary, Inc., a
Delaware corporation, and David Shladovsky, as shareholder representative.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Assignment of Acquisition Agreement” means that certain Collateral
Assignment of Acquisition Agreement, dated as of the Closing Date, between Primo
and Collateral Agent.

 

“Collateral Documents” means the Pledge and Security Agreement, any Mortgages,
the Collateral Assignment of Acquisition Agreement, the Landlord Collateral
Access Agreements, if any, and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to Collateral Agent, for the benefit of
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Obligations.

 

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the real, personal or
mixed property of each Credit Party and each of their respective Subsidiaries.

 

“Commitment” means any Revolving Commitment or Term Loan Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” as defined in the preamble hereto.

 

“Company Guaranteed Obligations” as defined in Section 7.1.

 

“Company Representative” means Primo, in its capacity as representative of the
Companies.

 

“Competitor” means any Person primarily engaged in the sale or distribution of
water and/or other non-alcoholic beverages identified on Schedule 1.1(C), as
such list of Persons may be updated from time to time upon mutual agreement of
the Company Representative and the Requisite Lenders.

 

 
8

--------------------------------------------------------------------------------

 

  

“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit C, with such modifications as may be approved by Administrative
Agent.

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, plus (b) Consolidated Interest Expense, plus (c) provisions for income
or franchise taxes, plus (d) total depreciation expense, plus (e) total
amortization expense, plus (f) other non-Cash items reducing Consolidated Net
Income (excluding any such non-Cash item to the extent that it represents an
accrual or reserve for potential Cash items in any future period or amortization
of a prepaid Cash item that was paid in a prior period), plus (g) reasonably
documented charges incurred on or prior to the date that is eighteen months
following the Closing Date (or such later date consented to in writing by the
Administrative Agent in its sole discretion) related to the Closing Date
Acquisition for severance costs with respect to positions that are permanently
terminated, non-recurring costs, transition costs and expenses and reserves, in
an aggregate amount not to exceed $2,400,000 or otherwise approved in writing by
Administrative Agent in its sole discretion, plus (h) Transaction Costs paid in
Cash, plus (i) reasonably documented Holdco Reorganization Transaction Costs
paid in Cash in an aggregate amount not to exceed $150,000 or otherwise approved
in writing by Administrative Agent in its sole discretion, plus (j) reasonably
documented Glacier Water Merger Transaction Costs paid in Cash in an aggregate
amount not to exceed $100,000 or otherwise approved in writing by Administrative
Agent in its sole discretion, plus (k) with respect to any period ending as of
the last day of a fiscal month set forth on Schedule 1.1(A), the applicable
adjustments (subject to the amount limitations) set forth on Schedule 1.1(A),
plus (l) costs incurred in settlement of ongoing litigation to the extent
disclosed to the Administrative Agent prior to the Closing Date and in an
aggregate amount not to exceed $1,000,000 individually or $2,500,000 in the
aggregate during the term of this Agreement, plus (m) other costs, charges and
items if and to the extent approved by the Administrative Agent in writing in
its sole discretion, minus (ii) the sum, without duplication of the amounts for
such period of (a) other non-Cash items increasing Consolidated Net Income for
such period (excluding any such non-Cash item to the extent it represents the
reversal of an accrual or reserve for potential Cash item in any prior period),
plus (b) interest income, plus (c) other income, plus (d) the aggregate amount
of any financing cost or discount under factoring agreements, including, without
limitation, any financing cost or discount under the Lowes Factoring Agreement
and the Wal-Mart Factoring Agreement, plus (e) any portion of Consolidated
Adjusted EBITDA attributable to Foreign Subsidiaries of Credit Parties in excess
of 10.0% of total Consolidated Adjusted EBITDA (calculated without giving effect
to any deduction pursuant to this clause (ii)(e)). Notwithstanding the
foregoing, Consolidated Adjusted EBITDA for each of the fiscal periods ending as
of the dates set forth below shall be deemed to be the amount corresponding to
each such period as follows:

 

Fiscal Month Ended

 

Consolidated

Adjusted EBITDA

 

October 31, 2015

  $ 3,591,554  

November 30, 2015

  $ 3,462,561  

December 31, 2015

  $ 4,007,896  

January 31, 2016

  $ 3,502,635  

February 29, 2016

  $ 3,591,020  

March 31, 2016

  $ 3,333,982  

April 30, 2016

  $ 4,233,784  

May 31, 2016

  $ 4,413,934  

June 30, 2016

  $ 4,598,322  

July 31, 2016

  $ 5,235,668  

August 31, 2016

  $ 5,338,963  

September 30, 2016

  $ 4,947,871  

  

 
9

--------------------------------------------------------------------------------

 

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
Capital Expenditures of Holdings and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment or which should otherwise be
capitalized” or similar items reflected in the consolidated statement of cash
flows of Holdings and its Subsidiaries.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period determined in accordance with GAAP, excluding
any paid-in-kind interest, amortization of deferred financing costs, and any
realized or unrealized gains or losses attributable to Interest Rate Agreements.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for Holdings and its Subsidiaries on a consolidated basis equal to:
(i) cash flow from operations as set forth in the financial statements delivered
pursuant to Section 5.1(c), minus (ii) the sum, without duplication, of the
amounts for such period of (a) voluntary and scheduled repayments of
Consolidated Total Debt (excluding repayments of Revolving Loans except to the
extent the Revolving Commitments are permanently reduced in connection with such
repayments), plus (b) Consolidated Capital Expenditures (net of any proceeds of
(x) Net Asset Sale Proceeds to the extent reinvested in accordance with Section
2.13(a), (y) Net Insurance/Condemnation Proceeds to the extent reinvested in
accordance with Section 2.13(b), and (z) any proceeds of related financings with
respect to such expenditures), plus (c) Consolidated Cash Interest Expense, plus
(d) provisions for current taxes based on income of Holdings and its
Subsidiaries and payable in cash with respect to such period, plus (e)
Restricted Junior Payments made under Section 6.5(z) during such period, minus
(iii) without duplication, any Cash items added to Consolidated Net Income in
the calculation of Consolidated Adjusted EBITDA pursuant to the definition
thereof.

 

 
10

--------------------------------------------------------------------------------

 

  

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Holdings and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Cash Interest Expense paid or
payable in Cash during such period (excluding Consolidated Cash Interest Expense
paid in such period but payable and included in the calculation of Consolidated
Fixed Charges with respect to a prior period), (ii) scheduled payments of
principal on Consolidated Total Debt, (iii) Consolidated Capital Expenditures
made during such period, and (iv) the current portion of taxes paid or payable
in Cash during such period in accordance with GAAP (excluding taxes paid in such
period but payable and included in the calculation of Consolidated Fixed Charges
with respect to a prior period).

 

Notwithstanding the foregoing, Consolidated Fixed Charges for each of the fiscal
periods ending as of the dates set forth below shall be deemed to be the amount
corresponding to each such period as follows:

 

Fiscal Quarter Ending

 

Consolidated

Fixed Charges

 

March 31, 2016

  $ 8,135,000  

June 30, 2016

  $ 7,903,000  

September 30, 2016

  $ 6,640,000  

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Holdings and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements, but excluding, however,
any amounts referred to in Section 2.10(c) payable on or before the Closing
Date.

 

“Consolidated Liquidity” means, as of any date an amount determined for Holdings
and its Subsidiaries on a consolidated basis equal to the sum of (i) Cash of
Holdings and its Subsidiaries in which Collateral Agent has a first priority
perfected Lien as of such date and (ii) the greater of (1) Availability as of
such date and (2) $0.

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) the sum
of (a) the income (or loss) of any Person (other than a Subsidiary of Holdings)
in which any other Person (other than Holdings or any of its Subsidiaries) has a
joint interest, plus or minus (as appropriate) (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Holdings or is
merged into or consolidated with Holdings or any of its Subsidiaries or that
Person’s assets are acquired by Holdings or any of its Subsidiaries, plus
(c) the income of any Subsidiary of Holdings to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, plus or minus (as
appropriate), (d) any gains or losses attributable to Asset Sales or returned
surplus assets of any Pension Plan, plus or minus (as appropriate) (e) (to the
extent not included in clauses (a) through (d) above) any net extraordinary
gains or net extraordinary losses.

 

 
11

--------------------------------------------------------------------------------

 

  

“Consolidated Total Debt” means, as at any date of determination, the aggregate
amount of all Indebtedness of Holdings and its Subsidiaries determined on a
consolidated basis; provided, that Indebtedness of the type described in clauses
(x) and (xii) of the definition of Indebtedness shall be excluded from
Consolidated Total Debt for purposes of measuring the Leverage Ratio and Total
Leverage Ratio, determining Availability and determining any amounts payable
pursuant to Section 2.13(g).

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Credit Party” as defined in Section 7.2.

 

“Controlled Account” means a Deposit Account of a Credit Party which is subject
to the control of the Collateral Agent, for the benefit of the Secured Parties,
in accordance with the terms of the Pledge and Security Agreement.

 

“Controlled Entity” means any of each Company’s Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter, and all other documents, instruments or agreements
executed and delivered by a Credit Party for the benefit of any Agent or any
Lender in connection herewith.

 

“Credit Extension” means the making of a Loan.

 

“Credit Party” means the Companies and Holdings.

 

 
12

--------------------------------------------------------------------------------

 

  

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, or violation of
Section 9.5(c), and ending on the earliest of the following dates: (i) the date
on which all Commitments are cancelled or terminated and/or the Obligations are
declared or become immediately due and payable, (ii) the date on which (a) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Defaulted Loans of
such Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of Section 2.12
or Section 2.13 or by a combination thereof), and (b) such Defaulting Lender
shall have delivered to the Company Representative and Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments, (iii) the date on which the Company Representative,
Administrative Agent and Requisite Lenders waive all Funding Defaults of such
Defaulting Lender in writing, and (iv) the date on which Administrative Agent
shall have waived all violations of Section 9.5(c) by such Defaulting Lender in
writing.

 

“Defaulted Loan” as defined in Section 2.21.

 

“Defaulting Lender” as defined in Section 2.21.

 

“Default Rate” means the interest rate applicable pursuant to Section 2.9.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Disqualified Stock” means any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, in whole or in part, or required to be repurchased or
redeemed, in whole or in part, in each case other than for common Capital Stock
of Holdings, pursuant to a sinking fund obligation or otherwise, on or prior to
180 days after the latest possible maturity date of the Loans, (b) is or becomes
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Capital Stock of Holdings or any of
its Subsidiaries that would constitute Disqualified Stock, in each case at any
time on or prior to 180 days after the latest possible maturity date of the
Loans, (c) contains any mandatory repurchase obligation which may come into
effect on or prior to 180 days after the latest possible maturity date of the
Loans or (d) provides for the scheduled payments of dividends in Cash on or
prior to 180 days after the latest possible maturity date of the Loans.

 

 
13

--------------------------------------------------------------------------------

 

  

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Dormant Subsidiary” means each of (i) GW Services Mex, LLC, a California
limited liability company, (ii) Glacier Water Services International, Inc., a
Delaware corporation, (iii) GW Services International, Inc., a Delaware
corporation, and (iv) GW Mexico, Inc., a Delaware corporation.

 

“DS Agreement” means that certain Strategic Alliance Agreement, made and entered
into as of November 12, 2013, by and between Primo and DS Waters of America,
Inc., a Delaware corporation, as amended, restated, supplemented or otherwise
modified as permitted pursuant to the terms of this Agreement.

 

“Economic Sanctions” as defined in Section 4.27

 

“Eligible Assignee” means (i) in the case of the Revolving Loans or Revolving
Commitments, (a) any Lender with Revolving Exposure or any Affiliate (other than
a natural person) or Related Fund of a Lender with Revolving Exposure, (b) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets or net worth in excess of $100,000,000, (c) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development or a political
subdivision of any such country and which has total assets or net worth in
excess of $100,000,000, provided that such bank is acting through a branch or
agency located in the United States, and (d) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets or net worth
in excess of $100,000,000, (ii) in the case of the Term Loans, (a) any Lender,
any Affiliate of any Lender and any Related Fund (any two or more Related Funds
being treated as a single Eligible Assignee for all purposes hereof), and
(b) any commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
its business, and (iii) any other Person (other than a natural Person) approved
by the Company Representative (so long as no Default or Event of Default has
occurred and is continuing) and Administrative Agent (such approvals not to be
unreasonably withheld or delayed and which approval by the Company
Representative will be deemed given if Company Representative does not
affirmatively reject such Person as an Eligible Assignee within five (5)
Business Days of receiving a request for approval thereof); provided,
(x) neither Holdings nor any Affiliate of Holdings (including, without
limitation, any equity investor in Holdings or any of its Affiliates) shall, in
any event, be an Eligible Assignee, (y) unless approved by the Administrative
Agent, no Person owning or controlling any trade debt or Indebtedness of any
Credit Party other than the Obligations or any Capital Stock of any Credit Party
shall, in any event, be an Eligible Assignee and (z) unless an Event of Default
has occurred and is continuing under Section 8.1(a), 8.1(c) (due to a breach of
Section 6), Section 8.1(f) or Section 8.1(g) or the Company Representative shall
have approved such Person, no Competitor shall be an Eligible Assignee.

 

 
14

--------------------------------------------------------------------------------

 

  

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Holdings or any of its Subsidiaries or any Facility.

 

“Equity Interest Option Holder” means those directors, officers and employees
holding options and/or warrants in respect of the Capital Stock of Holdings.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) solely
for the purposes of section 302 of ERISA and/or Sections 412, 4971, 4977 and/or
each “applicable section” under Section 4.14(t)(2) of the Code, any member of an
affiliated service group within the meaning of Section 414(m) or (o) of the
Internal Revenue Code of which that Person, any corporation described in clause
(i) above or any trade or business described in clause (ii) above is a member.
Any former ERISA Affiliate of Holdings or any of its Subsidiaries shall continue
to be considered an ERISA Affiliate of Holdings or any such Subsidiary within
the meaning of this definition with respect to the period such entity was an
ERISA Affiliate of Holdings or such Subsidiary and with respect to liabilities
arising after such period for which Holdings or such Subsidiary could be liable
under the Internal Revenue Code or ERISA.

 

 
15

--------------------------------------------------------------------------------

 

  

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act
or omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to Section
303(k) of ERISA with respect to any Pension Plan.

 

“Event of Default” means each of the conditions or events set forth in Section
8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

 
16

--------------------------------------------------------------------------------

 

  

“Excluded Account” means (i) any Deposit Account used solely for payroll,
payroll taxes or other employee wage and benefit payments, in each case, so long
as any such Deposit Account is at all times a disbursement account into which a
Credit Party does not deposit any amounts other than the amounts it reasonably
believes are required for the purpose of paying liabilities then due and
payable, (ii) fiduciary accounts, in each case, so long as any such Deposit
Account is at all times a disbursement account into which a Credit Party does
not deposit any amounts other than the amounts it reasonably believes are
required for the purpose of paying liabilities then due and payable, and (iii)
any other cash Deposit Account for which a Control Agreement has not otherwise
been obtained, so long as, with respect to this clause (iii), the aggregate
amount on deposit in all such Deposit Accounts does not exceed $100,000 at any
one time

 

“Excluded Swap Obligation” means, with respect to any Company, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty by such
Company of, or the grant by such Company of a security interest to secure, such
Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Company’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Company or the grant of
such security interest becomes or would become effective with respect to such
Swap Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Company is a “financial entity,” as
defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor
provision thereto), at the time the Guaranty of such Company becomes or would
become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guaranty or security interest is or becomes
illegal.

 

“Existing Indebtedness” means (i) Indebtedness and other obligations outstanding
under that certain Amended and Restated Credit Agreement dated as of October 23,
2012, between GW Services, LLC and City National Bank, (ii) that certain Note
Purchase Agreement, dated as of June 20, 2014, between Primo, The Prudential
Insurance Company of America and the other lenders party thereto, and (iii)
Glacier Water’s Series B Junior Subordinated Debentures, in an aggregate
principal amount equal to $12,250,000, together with all accrued but unpaid
interest through the Closing Date.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“Fair Share” as defined in Section 7.2.

 

 
17

--------------------------------------------------------------------------------

 

  

“FATCA” means (a) Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, (b) any treaty, law, regulation or other official guidance enacted in any
jurisdiction, or relating to an intergovernmental agreement between the United
States and any other jurisdiction, with the purpose (in either case) of
facilitating the implementation of clause (a) above, or (c) any agreement
pursuant to the implementation of clauses (a) or (b) above with the United
States Internal Revenue Service, the United States government or any
governmental or taxation authority.

 

“FDA” means the United States Food and Drug Administration.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to GSBUSA or any other Lender selected by
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

 

“Fee Letter” means the amended and restated letter agreement dated as of the
Closing Date between Primo and Administrative Agent.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Senior Financial Officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

 

“Financial Plan” as defined in Section 5.1(i).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

 

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (a) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ending, to (b) Consolidated Fixed Charges for such four-Fiscal Quarter
period.

 

 
18

--------------------------------------------------------------------------------

 

  

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

 

“Food Laws” means the United States Federal Food, Drug, and Cosmetic Act (21
U.S.C. § 301 et seq.) as amended, the Federal Trade Commission Act (15 U.S.C. §§
41-58) as amended, and any other applicable federal, state and municipal,
domestic and foreign law governing the import, export, manufacturing, packing,
packaging, holding, distribution, sale, safety, purity, quality, testing,
labeling, and/or advertising of food (including bottled water and/or vended
water) sold for human consumption; and, in respect to all such laws, all rules,
regulations, standards, guidelines, policies and orders administered by the FDA,
FTC, or any comparable Governmental Authority.

 

“Form 10-K” as defined in Section 5.1(c).

 

“Form 10-Q” as defined in Section 5.1(b).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FTC” means the United States Federal Trade Commission.

 

“Funding Default” as defined in Section 2.21.

 

“Funding Credit Parties” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Glacier Trust” means Glacier Water Trust I, LLC, a Delaware limited liability
company.

 

“Glacier Trustee” means Wilmington Trust Company, as Delaware trustee and
property trustee of Glacier Trust.

 

“Glacier Water” as defined in the preamble hereto.

 

“Glacier Water Merger” as defined in Schedule 5.15.

 

“Glacier Water Merger Transaction Costs” means the reasonable fees, costs and
expenses payable by Holdings or any Company in connection with the Glacier Water
Merger.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity (including,
without limitation, the NAIC and its Securities Valuation Office) or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

 
19

--------------------------------------------------------------------------------

 

  

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” as defined in the Pledge and Security Agreement.

 

“GSBUSA” as defined in the preamble hereto.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means Holdings.

 

“Guaranty” means the guaranty of Holdings, and the cross-guaranty of the
Companies, set forth in Section 7.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means (i) the audited financial statements of
Primo and its Subsidiaries, for the Fiscal Year ended December 31, 2015,
consisting of balance sheets and the related consolidated statements of income,
stockholders' equity and cash flows for such Fiscal Year, (ii) the audited
financial statements of Glacier Water and its Subsidiaries, for the Fiscal Year
ended January 3, 2016, consisting of balance sheets and the related consolidated
statements of income, stockholders' equity and cash flows for such Fiscal Year
and (iii) for the interim period from January 4, 2016 to the Closing Date,
internally prepared, unaudited financial statements of Holdings and its
Subsidiaries, consisting of a balance sheet and the related consolidated
statements of income, stockholders' equity and cash flows for each quarterly
period completed prior to ninety-one (91) days before the Closing Date and for
each monthly period completed prior to thirty-one (31) days prior to the Closing
Date, in the case of clauses (i) and (ii), certified by the chief financial
officer of Holdings that they fairly present, in all material respects, the
financial condition of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject, if applicable, to changes resulting from audit and normal
year end adjustments.

 

 
20

--------------------------------------------------------------------------------

 

  

“Holdco Reorganization” means (a)(i) the formation of a direct wholly owned
subsidiary of Primo (“New Parent”); (ii) the formation of a direct wholly owned
subsidiary of New Parent (“Merger Sub”); (iii) the merger of Primo with Merger
Sub such that, following such merger, Primo will be a direct, wholly owned
subsidiary of New Parent, (iv) the making of any filings with, and receipt of
any consents from, the SEC or any other Governmental Authority required or
reasonably advisable in connection with the foregoing, (v) the registration of
the shares of New Parent with NASDAQ, and (vi) the joinder by New Parent to this
Agreement as a Guarantor and to the Pledge and Security Agreement as a “Grantor”
and the delivery of such opinions, certificates and other documents as the
Administrative Agent shall reasonably request, in each case, on terms and
subject to documentation satisfactory to the Administrative Agent and Requisite
Lenders or (b) an alternative reorganization that is satisfactory to
Administrative Agent and the Requisite Lenders in their sole discretion,
including, without limitation, with respect to the terms, conditions and
documentation applicable to such reorganization, and that results in New Parent
directly owning all of the outstanding Capital Stock of Primo and all such
Capital Stock of Primo being subject to a perfected First Priority Lien in favor
of the Collateral Agent.

 

“Holdco Reorganization Transaction Costs” means the reasonable fees, costs and
expenses payable by Holdings or any Company in connection with the Holdco
Reorganization.

 

“Holdings” means Primo prior to any Holdco Reorganization and thereafter the
“New Parent” as defined in the definition of Holdco Reorganization.

 

“Increased-Cost Lenders” as defined in Section 2.22.

 

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA);
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person;
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the
Indebtedness of another; (viii) any obligation of such Person the primary
purpose or intent of which is to provide assurance to an obligee of Indebtedness
that the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; (ix) any
liability of such Person for Indebtedness of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above; (x) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including, without
limitation, any Interest Rate Agreement, whether entered into for hedging or
speculative purposes; (xi) all Disqualified Stock issued by such Person, with
the amount of Indebtedness represented by such Disqualified Stock being equal to
the greater of its voluntary or involuntary liquidation preference and its
maximum fixed repurchase price (for purposes hereof, the “maximum fixed
repurchase price” of any Disqualified Stock that does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Stock as if such Disqualified Stock were purchased on any date on
which Indebtedness shall be required to be determined pursuant to this
Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock); and (xii) all obligations under and with
respect to factoring agreements, including, without limitation, those
obligations arising under the Lowes Factoring Agreement and the Wal-Mart
Factoring Agreement.

 

 
21

--------------------------------------------------------------------------------

 

  

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in the commitment
letter delivered by any Lender or Agent to any Company with respect to the
transactions contemplated by this Agreement; or (iii) any Environmental Claim or
any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Holdings or any of its Subsidiaries.

 

“Indemnitee” as defined in Section 10.3.

 

“Indemnitee Agent Party” as defined in Section 9.6.

 

 
22

--------------------------------------------------------------------------------

 

  

“Installment” as defined in Section 2.11(a).

 

“Installment Date” as defined in Section 2.11(a).

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, (a) the
last day of each month, commencing on the first such date to occur after the
Closing Date, and (b) the final maturity date of such Loan; and (ii) any LIBOR
Rate Loan, (a) the last day of each Interest Period applicable to such LIBOR
Rate Loan; provided, however, that if any Interest Period for a LIBOR Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates.

 

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one-, two-, three- or six-months, as selected by the Company
Representative in the applicable Funding Notice or Conversion/Continuation
Notice, (i) initially, commencing on the Credit Date or Conversion/Continuation
Date thereof, as the case may be; and (ii) thereafter, commencing on the day on
which the immediately preceding Interest Period expires; provided, (a) if an
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clauses (c) and (d), of this definition,
end on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of any Class of Term Loans shall extend beyond such
Class’s Term Loan Maturity Date; and (d) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (i) for the purpose
of hedging the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations, (ii) approved by Administrative Agent, (iii) not for
speculative purposes, and (iv) with the Administrative Agent or an Affiliate of
the Administrative Agent unless the financial terms offered by the
Administrative Agent or such Affiliate with respect to such Interest Rate
Agreement are materially less favorable than the financial terms offered by
leading dealers in the market for interest rate swap agreements.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

 
23

--------------------------------------------------------------------------------

 

  

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Company); (ii) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of Holdings from any Person (other than Holdings or any Company), of
any Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by Holdings or any of its Subsidiaries to any other Person
(other than Holdings or any Company), including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Junior Debentures” means the 9.0625% Junior Subordinated Deferrable Interest
Debentures due 2028 issued by Glacier Water under the Subordinated Indenture.

 

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property,
an agreement in writing from the lessor under the related lease, pursuant to
which, among other things, the landlord consents to the granting of a Mortgage
on such Leasehold Property by the Credit Party tenant, such Landlord Consent and
Estoppel to be in form and substance acceptable to Collateral Agent in its
reasonable discretion, but in any event sufficient for Collateral Agent to
obtain a Title Policy with respect to such Mortgage.

 

“Landlord Collateral Access Agreement” means a landlord agreement substantially
in the form of Exhibit D or otherwise in form and substance reasonably
acceptable to Collateral Agent.

 

“Lead Arranger” as defined in the preamble hereto.

 

“Leasehold Property” means any leasehold interest of Holdings or any of its
Subsidiaries as lessee under any lease of real property, other than any such
leasehold interest designated from time to time by Collateral Agent in its sole
discretion as not being required to be included in the Collateral.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

“Lender Counterparty” means each Lender or any Affiliate of a Lender
counterparty to an Interest Rate Agreement (including any Person who is a Lender
(and any Affiliate thereof) as of the Closing Date but subsequently, whether
before or after entering into an Interest Rate Agreement, ceases to be a Lender)
including, without limitation, each such Affiliate that enters into a joinder
agreement with Collateral Agent.

 

 
24

--------------------------------------------------------------------------------

 

  

“Leverage Multiple” means, as of any date of determination in any fiscal period
indicated below, the correlative number indicated below: 

         

Fiscal Quarter

Leverage
Multiple

   

December 31, 2016

3.80:1.00

   

March 31, 2017

3.80:1.00

   

June 30, 2017

3.80:1.00

   

September 30, 2017

3.80:1.00

   

December 31, 2017

3.80:1.00

   

March 31, 2018

3.80:1.00

   

June 30, 2018

3.80:1.00

   

September 30, 2018

3.80:1.00

   

December 31, 2018

3.75:1.00

   

March 31, 2019

3.50:1.00

   

June 30, 2019

3.50:1.00

   

September 30, 2019

3.50:1.00

   

December 31, 2019

3.25:1.00

   

March 31, 2020

3.25:1.00

   

June 30, 2020

3.25:1.00

   

September 30, 2020

3.25:1.00

   

December 31, 2020 and each Fiscal Quarter ending thereafter

3.00:1.00

 

 

 

“Leverage Ratio” means, as of any date of determination, the ratio of (i)(A)
Consolidated Total Debt as of such date, less (B)(x) the Subordinated
Indebtedness so long as no Subordinated Indebtedness Inclusion Trigger Event has
occurred and (y) if a Subordinated Indebtedness Inclusion Trigger Event has
occurred, Subordinated Indebtedness in an amount equal to the face amount of
Trust Preferred Securities held by Credit Parties, to (ii) Consolidated Adjusted
EBITDA for the four-Fiscal Quarter period ending on such date (or if such date
of determination is not the last day of a Fiscal Quarter, for the period of
twelve consecutive fiscal months ending as of the most recently concluded fiscal
month for which financial statements have been delivered). For the avoidance of
doubt, from and after the occurrence of a Subordinated Indebtedness Inclusion
Trigger Event, the Subordinated Indebtedness shall not be deducted from
Consolidated Total Debt pursuant to clause (B) above.

 

 
25

--------------------------------------------------------------------------------

 

  

“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities. For the avoidance of doubt, “Lien” does not
include any deposit or advance from a customer in the ordinary course of
business which may create an interest in the Inventory to be sold to such
customer, but which does not otherwise constitute a contractual Lien granted by
a Company or any Subsidiary.

 

“Listed Person” as defined in Section 4.27

 

“Loan” means a Term Loan or a Revolving Loan.

 

“Lowes Factoring Agreement” means that certain Accounts Receivable Purchase
Agreement, entered into in November 2012, between Primo and Bank of America,
N.A., as it may be amended, supplemented or otherwise modified from time to
time.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Change” means (a) termination of the DS Agreement by either
party thereto and failure by the Companies, within nine (9) months after notice
of termination of the DS Agreement is delivered to or received by the Companies,
to enter into one or more new agreements or arrangements with one or more
alternative bottlers and/or distributors such that such agreement or agreements
are of a breadth and scope individually or in the aggregate substantially
comparable to the DS Agreement or (b) discontinuation, material interruption or
material suspension of the sale of all or substantially all of the Companies’
product lines and/or services in all or substantially all of the retail stores
of Wal-Mart.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business operations, properties,
assets, or condition (financial or otherwise) of Holdings and its Subsidiaries
taken as a whole; (ii) the ability of any Credit Party to fully and timely
perform its Obligations; (iii) the legality, validity, binding effect, or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights and remedies available to any Agent and any Lender or
any Secured Party under any Credit Document.

 

 
26

--------------------------------------------------------------------------------

 

  

“Material Contract” means the DS Agreement and any other contract or other
arrangement to which Holdings or any of its Subsidiaries is a party (other than
the Credit Documents) for which breach, nonperformance, cancellation or failure
to renew could reasonably be expected to have a Material Adverse Effect or
Material Adverse Change, including those contracts and arrangements listed on
Schedule 4.16.

 

“Material Real Estate Asset” means (i) (a) any fee-owned Real Estate Asset
having a fair market value in excess of $1,500,000 as of the date of the
acquisition thereof, and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the term of the lease are less
than $250,000 per annum, or (ii) any Real Estate Asset listed on Schedule
1.1(B).

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a mortgage, deed of trust or deed to secure debt in form and
substance reasonably acceptable to Collateral Agent, as it may be amended,
supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale to the extent paid or payable to non-Affiliates, including (a)
income or gains taxes payable by the seller as a result of any gain recognized
in connection with such Asset Sale for the tax period the sale occurs, (b)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Indebtedness (other than the Loans) that is secured by a
Permitted Lien (provided that such Lien is not junior or subordinated to the
Collateral Agent’s Lien) on the stock or assets in question and that is required
to be repaid under the terms thereof as a result of such Asset Sale, and (c) a
reasonable reserve for any indemnification payments (fixed or contingent) or
other contingencies attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by Holdings or
any of its Subsidiaries in connection with such Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder, or (b) as a result of the taking of any assets
of Holdings or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Holdings or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Holdings or such Subsidiary in respect thereof, and (b) any bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (i)(b) of this definition to the extent paid or payable to
non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith.

 

 
27

--------------------------------------------------------------------------------

 

  

“Non-Consenting Lender” as defined in Section 2.22.

 

“Non-US Lender” as defined in Section 2.19(c).

 

“Note” means a Term Loan Note or a Revolving Loan Note.

 

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them and Lender Counterparties, under any Credit Document or Interest Rate
Agreement (including, without limitation, with respect to an Interest Rate
Agreement, obligations owed thereunder to any person who was a Lender or an
Affiliate of a Lender at the time such Interest Rate Agreement was entered
into), whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such Credit Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Credit
Party for such interest in the related bankruptcy proceeding), payments for
early termination of Interest Rate Agreements, fees, expenses, indemnification
or otherwise; provided, however, that the definition of “Obligations” shall not
create any guarantee by any Credit Party of (or grant of security interest by
any Credit Party to support, as applicable) any Excluded Swap Obligations of
such Credit Party for purposes of determining any obligations of any Credit
Party.

 

“Obligee Credit Party” as defined in Section 7.7.

 

“OFAC” as defined in Section 4.27

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization or certificate of formation, as applicable, in each
case, as amended, and its operating agreement or limited liability company
agreement, as applicable, in each case, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

 
28

--------------------------------------------------------------------------------

 

  

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code, Title IV of ERISA
or Section 302 of ERISA.

 

“Permitted Acquisition” means any acquisition by any Company, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, all
of the Capital Stock of, or a business line or unit or a division of, any
Person; provided,

 

(i)     immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii)     all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

 

(iii)    in the case of the acquisition of Capital Stock, all of the Capital
Stock (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person (or any Subsidiary of any Company formed in connection with such
acquisition) shall be owned 100% by such Company, and such Company shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary of
such Company, each of the actions set forth in Sections 5.10 and/or 5.11, as
applicable;

 

(iv)     Holdings and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
(as determined in accordance with Section 6.8(d));

 

(v)     the Company Representative shall have delivered to Administrative Agent
(A) at least ten (10) days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with Section 6.8 as required under clause (iv)
above, together with all relevant financial information with respect to such
acquired assets, including, without limitation, the aggregate consideration for
such acquisition and any other information required to demonstrate compliance
with Section 6.8; (B) on the closing date of such proposed acquisition, an
executed copy of the purchase agreement for such acquisition and any other
material documents executed in connection with such acquisition and (C) promptly
following request therefor, any other information or documentation reasonably
requested by Administrative Agent;

 

(vi)     any Person or assets or division as acquired in accordance herewith (y)
shall be in same business or lines of business in which the Companies are
engaged as of the Closing Date and which assets or divisions acquired would not
subject any of the Agents or Lenders to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any other Credit Documents other than approvals applicable to the exercise of
such rights and remedies with respect to Companies prior to such proposed
Permitted Acquisition; and (z) for the four quarter period most recently ended
prior to the date of such acquisition, shall have generated earnings before
income taxes, depreciation, and amortization during such period that are greater
than zero (calculated in substantially the same manner as Consolidated Adjusted
EBITDA);

 

 
29

--------------------------------------------------------------------------------

 

  

(vii)     the acquisition shall have been approved by the board of directors or
other governing body or controlling Person of the Person acquired or the Person
from whom such assets or division is acquired;

 

(viii)     the Credit Parties and their Subsidiaries (including the target of
such acquisition), on a consolidated basis, shall have a pro forma Fixed Charge
Coverage Ratio (determined in accordance with Section 6.8(d)) at least 0.10x
above the level required as of the last day of the most recently completed
Fiscal Quarter both on the date of and on a pro forma basis for the trailing
twelve (12) month period after giving effect to such proposed Permitted
Acquisition; and

 

(ix)       such proposed Permitted Acquisition shall only involve assets located
in the United States.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Receivables Sale” means a sale of accounts receivable by any Credit
Party under the Lowes Factoring Agreement or the Wal-Mart Factoring Agreement so
long as the purchase price discount off par (or the original amount of such
receivable) with respect to such sale is not more than 2.00% of face value.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Phase I Report” means, with respect to any Facility, a report that (i) conforms
to the ASTM Standard Practice for Environmental Site Assessments: Phase I
Environmental Site Assessment Process, E 1527, (ii) was conducted no more than
six months prior to the date such report is required to be delivered hereunder,
by one or more environmental consulting firms reasonably satisfactory to
Administrative Agent, (iii) includes an assessment of asbestos-containing
materials at such Facility, (iv) is accompanied by (a) an estimate of the
reasonable worst-case cost of investigating and remediating any Hazardous
Materials Activity identified in the Phase I Report as giving rise to an actual
or potential material violation of any Environmental Law or as presenting a
material risk of giving rise to a material Environmental Claim, and (b) a
current compliance audit setting forth an assessment of Holdings’, its
Subsidiaries’ and such Facility’s current and past compliance with Environmental
Laws and an estimate of the cost of rectifying any non-compliance with current
Environmental Laws identified therein and the cost of compliance with reasonably
anticipated future Environmental Laws identified therein.

 

 
30

--------------------------------------------------------------------------------

 

  

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by each Company and Holdings substantially in the form of Exhibit I, as
it may be amended, supplemented or otherwise modified from time to time.

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 70% of the nation’s ten 10 largest banks), as in effect
from time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Agent or any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.

 

“Primo” as defined in the preamble hereto.

 

“Principal Office” means, for the of Administrative Agent, such Person’s
“Principal Office” as set forth on Appendix B, or such other office as such
Person may from time to time designate in writing to the Company Representative,
Administrative Agent and each Lender; provided, however, that for the purpose of
making any payment on the Obligations or any other amount due hereunder or any
other Credit Document, the Principal Office of Administrative Agent shall be 200
West Street, New York, New York, 10282 (or such other location within the City
and State of New York as Administrative Agent may from time to time designate in
writing to the Company Representative and each Lender).

 

“Projections” as defined in Section 4.8.

 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender, by (b) the aggregate Term
Loan Exposure of all Lenders; and (ii) with respect to all payments,
computations and other matters relating to the Revolving Commitment or Revolving
Loans of any Lender, the percentage obtained by dividing (a) the Revolving
Exposure of that Lender, by (b) the aggregate Revolving Exposure of all Lenders.
For all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure and the Revolving Exposure of that Lender, by (B) an amount equal to
the sum of the aggregate Term Loan Exposure and the aggregate Revolving Exposure
of all Lenders.

 

“Qualified ECP Credit Party” means, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guaranty or grant of the relevant security interest becomes or would
become effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party or Subsidiary thereof in
any real property.

 

 
31

--------------------------------------------------------------------------------

 

  

“Real Estate Collateral Documents” means, with respect to each Material Real
Estate Asset:

 

(i)     fully executed and notarized Mortgages, in proper form for recording in
all appropriate places in all applicable jurisdictions, encumbering each such
Real Estate Asset;

 

(ii)    in the case of each such Material Real Estate Asset that is a Leasehold
Property, (1) a Landlord Consent and Estoppel and (2) evidence that such
Leasehold Property is a Recorded Leasehold Interest;

 

(iii)   with respect to all fee-simple Material Real Estate Assets, ALTA
mortgagee title insurance policies or unconditional commitments therefor issued
by one or more title companies reasonably satisfactory to Collateral Agent with
respect to each Material Real Estate Asset (each, a “Title Policy”), in amounts
not less than the fair market value of each Material Real Estate Asset, together
with a title report issued by a title company with respect thereto, dated not
more than thirty days prior to the date of the applicable Mortgage, (b) with
respect to each Leasehold Property that is a Material Real Estate Asset, a title
report reasonably satisfactory to Collateral Agent issued by a title company
with respect thereto, dated not more than thirty days prior to the date of the
applicable Mortgage and issued by a title company reasonably satisfactory to
Collateral Agent, (c) copies of all recorded documents listed as exceptions to
title or otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (d) evidence satisfactory to Collateral
Agent that such Credit Party has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each such Material Real
Estate Asset in the appropriate real estate records;

 

(iv)  evidence of flood insurance with respect to each Flood Hazard Property
that is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, in form and substance reasonably
satisfactory to Collateral Agent;

 

(v)   ALTA surveys of all such Material Real Estate Asset, certified to
Collateral Agent and dated not more than thirty days prior to the date of the
applicable Mortgage; and

 

(vi)  reports and other information, in form, scope and substance satisfactory
to Administrative Agent, regarding environmental matters relating to such
Material Real Estate Assets, including, without limitation, any Phase I Report
with respect to such Material Real Estate Assets.

 

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

 

 
32

--------------------------------------------------------------------------------

 

  

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Administrative Agent’s reasonable discretion, to give constructive notice of
such Leasehold Property to third-party purchasers and encumbrances of the
affected real property.

 

“Register” as defined in Section 2.6(b).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Agreements” means, collectively, (i) the Closing Date Acquisition
Agreement, (ii) that certain Escrow Agreement, dated as of the Closing Date,
among Primo, David Shladovsky, as Stockholder Representative, and Wilmington
Trust, N.A., as escrow agent, (iii) the Voting Agreements with certain holders
of Capital Stock of Glacier Water (immediately prior to giving effect to the
Closing Date Acquisition), (iv) the Lock-Up Agreements, dated as of the Closing
Date, with certain holders of Capital Stock of Glacier Water (immediately prior
to giving effect to the Closing Date Acquisition), (v) those certain Warrants to
purchase shares of common Capital Stock of Primo issued in connection with the
Closing Date Acquisition, (vi) those certain Option Cancellation Agreements,
dated as of the Closing Date, among Glacier Water and the option holders party
thereto, and (vii) all agreements, instruments, certificates and other documents
executed or delivered in accordance with the terms of any of the foregoing.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” as defined in Section 2.22.

 

“Required Prepayment Date” as defined in Section 2.14(c).

 

“Requisite Class Lenders” means, at any time of determination, but subject to
the provisions of Section 2.21, (i) for the Class of Lenders having Term Loan
Exposure, Lenders holding more than 50% of the aggregate Term Loan Exposure of
all Lenders; and (ii) for the Class of Lenders having Revolving Exposure,
Lenders holding more than 50% of the aggregate Revolving Exposure of all
Lenders; provided that to the extent that there are two or more unaffiliated
Lenders of a particular Class that are not Defaulting Lenders at any time,
“Requisite Class Lenders” with respect to such Class shall require at least two
unaffiliated Lenders.

 

 
33

--------------------------------------------------------------------------------

 

  

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders; and (ii) the aggregate
Revolving Exposure of all Lenders; provided that to the extent that there are
two or more unaffiliated Lenders that are not Defaulting Lenders at any time,
“Requisite Lenders” shall require at least two unaffiliated Lenders.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Holdings
or any of its Subsidiaries now or hereafter outstanding, except a dividend
payable solely in shares of that class of Capital Stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of Holdings or any of its Subsidiaries now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of Holdings or any of its Subsidiaries now
or hereafter outstanding; (iv) management or similar fees payable to any Person
beneficially owning, directly or indirectly, Capital Stock in Holdings or any
Affiliate of such Person; and (v) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A-2 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Commitments as of the Closing Date
is $10,000,000.

 

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means the earliest to occur of
(i) December 12, 2021; (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.12(b) or 2.13; and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the aggregate outstanding principal amount of the Revolving Loans
of that Lender.

 

“Revolving Loan” means a Loan made by a Lender to Company pursuant to Section
2.2(a).

 

 
34

--------------------------------------------------------------------------------

 

  

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, supplemented or otherwise modified from time to time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of S&P Global Inc.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including any
OFAC Sanctions Program or those imposed, administered or enforced by the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, Global Affairs Canada (including Canadian Sanction
Laws), or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Senior Financial Officer” means the chief financial officer and principal
accounting officer of Holdings.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.

 

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No.5).

 

 
35

--------------------------------------------------------------------------------

 

  

“Subject Transaction” as defined in Section 6.8(d).

 

“Subordinated Debt Documents” means (i) the Subordinated Indenture, (ii) the
Junior Debentures, (iii) the Trust Agreement, (iv) the Trust Preferred
Securities, (v) the Guarantee Agreement, dated January 27, 1998, by Glacier
Water in favor of the Glacier Trustee, and (vi) all other notes, indentures and
other documents evidencing the Subordinated Indebtedness or otherwise related to
the foregoing.

 

“Subordinated Indebtedness” means Indebtedness under the Junior Debentures in an
aggregate amount equal to $87,630,000, to the extent held by Glacier Trust.

 

“Subordinated Indebtedness Inclusion Trigger Event” means the occurrence of any
of the following: (i) the payment of any interest in Cash on the Subordinated
Indebtedness at any time after the Administrative Agent has delivered the
Subordinated Interest Deferral Notice to the Glacier Trustee, (ii) payment of
principal or any other amount (excluding interest) on or with respect to the
Subordinated Indebtedness, except to the extent such payment is expressly
permitted under Section 6.20, (iii) the acceleration of the Subordinated
Indebtedness or obligations under the Trust Preferred Securities or any
amendment, modification or action that shortens the maturity or stated
redemption date of such Subordinated Indebtedness or such Trust Preferred
Securities, as applicable, from those in effect on the date hereof, or (iv) any
exercise of remedies by any holder of the Subordinated Indebtedness or Trust
Preferred Securities, or its agent, representative or trustee.

 

“Subordinated Indenture” means that certain Junior Subordinated Indenture, dated
as of January 27, 1998, between Glacier Water and the Glacier Trustee on behalf
of the Glacier Trust.

 

“Subordinated Interest Deferral Notice” means a signed, initially undated notice
executed by Glacier Water and addressed to the Glacier Trustee on behalf of
Glacier Trust as the holder of the Junior Debentures that is in a form
sufficient to commence the Extension Period (as defined in the Junior
Debentures) upon delivery of such notice to the Glacier Trustee, and otherwise
and otherwise in form and substance satisfactory to the Administrative Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

 

 
36

--------------------------------------------------------------------------------

 

  

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed by
any Governmental Authority; provided, “Tax on the overall net income” of a
Person shall be construed as a reference to a tax imposed by any jurisdiction in
which that Person is organized or in which that Person’s applicable principal
office (and/or, in the case of a Lender, its lending office) is located or in
which that Person (and/or, in the case of a Lender, its lending office) does
business or is deemed to be doing business or has any other present or former
connection (other than a connection arising primarily as a result of such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document) on all or part of
the net income, profits or gains (whether worldwide, or only insofar as such
income, profits or gains are considered to arise in or to relate to a particular
jurisdiction, or otherwise) of that Person (and/or, in the case of a Lender, its
applicable lending office).

 

“Terminated Lender” as defined in Section 2.22.

 

“Term Loan” means a term loan made by a Lender to Companies pursuant to Section
2.1(a)(i).

 

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment, if
any, is set forth on Appendix A-1 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Term Loan Commitments as of the Closing Date
is $186,000,000.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

 

“Term Loan Maturity Date” means the earlier of (i) December 12, 2021, and (ii)
the date that all Term Loans shall become due and payable in full hereunder,
whether by acceleration or otherwise.

 

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, supplemented or otherwise modified from time to time.

 

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(i)(A) Consolidated Total Debt as of such date, less (B) Subordinated
Indebtedness in an amount equal to the face amount of Trust Preferred Securities
held by Credit Parties, to (ii) Consolidated Adjusted EBITDA for the four-Fiscal
Quarter period ending on such date (or if such date of determination is not the
last day of a Fiscal Quarter, for the period of twelve consecutive fiscal months
ending as of the most recently concluded fiscal month for which financial
statements have been delivered).

 

 
37

--------------------------------------------------------------------------------

 

  

“Transaction Costs” means the fees, costs and expenses payable by Holdings or
any Company on or before the Closing Date in connection with the transactions
contemplated by the Credit Documents and the Related Agreements, to the extent
approved by Administrative Agent.

 

“Trust Agreement” means the Amended and Restated Trust Agreement of Glacier
Trust, dated as of January 27, 1998, among Glacier Water, Wilmington Trust
Company, as Delaware trustee and property trustee, the administrative trustees
named therein and the holders of the trust securities.

 

“Trust Preferred Securities” mean those certain Trust Preferred Securities
issued by Glacier Trust pursuant to the Trust Agreement.

 

“Type of Loan” means with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a LIBOR Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Wal-Mart Factoring Agreement” means that certain Receivables Purchase Agreement
dated as of October 17, 2016 between Primo and Wells Fargo Bank, National
Association, as it may be amended, supplemented or otherwise modified from time
to time.

 

1.2.         Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP. Financial statements and other
information required to be delivered by Holdings to Lenders pursuant to Section
5.1(a), 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the Historical Financial Statements. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Credit Parties shall be deemed to be carried at 100% of the
outstanding principal amount thereof and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded. For purposes of
determining pro forma compliance with any financial covenant as of any date
prior to the first date on which such financial covenant is to be tested
hereunder, the level of any such financial covenant shall be deemed to be the
covenant level for such first test date.

 

1.3.         Interpretation, etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. References to agreements and other contractual instruments shall
be deemed to include subsequent amendments, assignments and other modifications
thereto, but only to the extent such amendments, assignments and other
modifications are not prohibited by the terms of this Agreement or any other
Credit Document. References to Persons include their respective permitted
successors and assigns. References to statutes and related regulations shall
include any amendments of the same and any successor statutes and regulations.

 

 
38

--------------------------------------------------------------------------------

 

  

SECTION 2.         LOANS

 

2.1.         Term Loans.

 

(a)           Loan Commitments. Subject to the terms and conditions hereof, each
Lender with a Term Loan Commitment severally agrees to make, on the Closing
Date, a Term Loan to the Companies in an amount equal to such Lender’s Term Loan
Commitment. The Companies may make only one borrowing under the Term Loan
Commitments which shall be on the Closing Date. Any amount borrowed under this
Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed. Subject
to Sections 2.11(a) and 2.12, all amounts owed hereunder with respect to the
Term Loans shall be paid in full no later than the Term Loan Maturity Date. Each
Lender’s Term Loan Commitment shall terminate immediately and without further
action on the Closing Date after giving effect to the funding of such Lender’s
Term Loan Commitment, if any, on such date.

 

(b)           Borrowing Mechanics for Term Loans.

 

(i)    The Company Representative shall deliver to Administrative Agent a fully
executed Funding Notice no later than two (2) Business Days prior to the Closing
Date with respect to Term Loans made on the Closing Date. Promptly upon receipt
by Administrative Agent of such Funding Notice, Administrative Agent shall
notify each Lender of the proposed borrowing.

 

(ii)    Each Lender shall make its Term Loan available to Administrative Agent
not later than 12:00 p.m. (New York City time) on the Closing Date, by wire
transfer of same day funds in Dollars, at Administrative Agent’s Principal
Office. Upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of the Term Loans available
to Companies on the Closing Date by causing an amount of same day funds in
Dollars equal to the proceeds of all such Loans received by Administrative Agent
from Lenders to be credited to the account of one or more Companies at
Administrative Agent’s Principal Office or to such other account as may be
designated in writing to Administrative Agent by the Company Representative.

 

 
39

--------------------------------------------------------------------------------

 

  

2.2.         Revolving Loans.

 

(a)         Revolving Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender with a Revolving Loan
Commitment severally agrees to make Revolving Loans to the Companies in an
aggregate amount up to but not exceeding such Lender’s Revolving Commitment;
provided, that after giving effect to the making of any Revolving Loans in no
event shall (i) Availability be less than $0 or (ii) the aggregate principal
amount of all outstanding Revolving Loans exceed the Revolving Commitments then
in effect. Amounts borrowed pursuant to this Section 2.2(a) may be repaid and
reborrowed during the Revolving Commitment Period. Each Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.

 

(b)           Borrowing Mechanics for Revolving Loans.

 

(i)    Revolving Loans shall be made in an aggregate minimum amount of $100,000
and integral multiples of $50,000 in excess of that amount.

 

(ii)    Whenever the Companies desire that Lenders make Revolving Loans, the
Company Representative shall deliver to Administrative Agent a fully executed
and delivered Funding Notice no later than 10:00 a.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a LIBOR Rate Loan, and at least one (1) Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan. Except as
otherwise provided herein, a Funding Notice for a Revolving Loan that is a LIBOR
Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and the Companies shall be bound to make a borrowing in
accordance therewith.

 

(iii)    Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by email with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 10:00 a.m.
(New York City time)) not later than 2:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Funding Notice from the Company
Representative.

 

(iv)    Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to the Companies on the applicable Credit Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of one or more
Companies at Administrative Agent’s Principal Office or such other account as
may be designated in writing to Administrative Agent by the Company
Representative.

 

 
40

--------------------------------------------------------------------------------

 

  

(c)           Protective Advances. Subject to the limitations set forth below,
and whether or not an Event of Default or a Default shall have occurred and be
continuing, Administrative Agent is authorized by the Companies and the Lenders,
from time to time in Administrative Agent’s sole discretion (but Administrative
Agent shall have absolutely no obligation to), to make Revolving Loans to the
Companies on behalf of the Lenders holding Revolving Commitments, which
Administrative Agent, in its sole discretion, deems necessary or desirable (i)
to preserve or protect the Collateral, or any portion thereof, (ii) to enhance
the likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (iii) to pay any other amount chargeable to or required to be
paid by the Companies pursuant to the terms of this Agreement and the other
Credit Documents, including, without limitation, payments of principal,
interest, fees and reimbursable expenses (any of such Loans are in this clause
(c) referred to as “Protective Advances”); provided, that the amount of
Revolving Loans plus Protective Advances shall not exceed the Revolving
Commitments then in effect. Protective Advances may be made even if the
conditions precedent set forth in Section 3 have not been satisfied. All
Protective Advances shall be Base Rate Loans. Protective Advances shall not
exceed $2,000,000 in the aggregate at any time without the prior consent of
Requisite Lenders. Each Protective Advance shall be secured by the Liens in
favor of the Collateral Agent in and to the Collateral and shall constitute
Obligations hereunder. The Companies shall pay the unpaid principal amount and
all unpaid and accrued interest of each Protective Advance on the earlier of the
Revolving Commitment Termination Date and the date on which demand for payment
is made by Administrative Agent.

 

2.3.         Reserved.

 

2.4.         Pro Rata Shares; Availability of Funds.

 

(a)          Pro Rata Shares. All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares of the respective Commitment, it being understood that no Lender
shall be responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Term Loan Commitment or any Revolving Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

 

(b)          Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to the Companies a corresponding amount on such
Credit Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify the Company Representative and the Companies shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for Base Rate
Loans for such Class of Loans. Nothing in this Section 2.4(b) shall be deemed to
relieve any Lender from its obligation to fulfill its Term Loan Commitments and
Revolving Commitments hereunder or to prejudice any rights that the Companies
may have against any Lender as a result of any default by such Lender hereunder.

 

 
41

--------------------------------------------------------------------------------

 

  

2.5.         Use of Proceeds. The proceeds of the Term Loans and the Revolving
Loans, if any, made on the Closing Date shall be applied by the Companies to (a)
to repay, in full, the Existing Indebtedness, (b) to fund a portion of the
consideration for the Closing Date Acquisition and to pay Transaction Costs and
(c) to pay certain fees and expenses related to this Agreement. The proceeds of
the Revolving Loans made after the Closing Date shall be applied by the
Companies for working capital and general corporate purposes of Holdings and its
Subsidiaries. No portion of the proceeds of any Credit Extension shall be used
in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act. The Credit Parties will
not, directly or indirectly, use the proceeds of the Loans, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other Person, (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions, (ii) in any other manner that
would result in a violation of Sanctions by any Person (including any Person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise) or (iii) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.

 

2.6.         Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

(a)          Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of the
Companies to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on the Companies, absent manifest error; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Revolving Commitments or the Companies’
Obligations in respect of any applicable Loans; and provided further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

 

(b)          Register. Administrative Agent shall maintain at its Principal
Office a register for the recordation of the names and addresses of Lenders and
the Revolving Commitments and Loans of each Lender from time to time (the
“Register”). The Register shall be available for inspection by any Company or
any Lender at any reasonable time and from time to time upon reasonable prior
notice. Administrative Agent shall record in the Register the Revolving
Commitments and the Loans, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and
binding on each Company and each Lender, absent manifest error; provided,
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Revolving Commitments or any Company’s Obligations in
respect of any Loan. Each Company hereby designates the entity serving as
Administrative Agent to serve as such Company’s agent solely for purposes of
maintaining the Register as provided in this Section 2.6, and each Company
hereby agrees that, to the extent such entity serves in such capacity, the
entity serving as Administrative Agent and its officers, directors, employees,
agents and affiliates shall constitute “Indemnitees.”

 

 
42

--------------------------------------------------------------------------------

 

  

(c)           Notes. If so requested by any Lender by written notice to the
Company Representative (with a copy to Administrative Agent) at least two
Business Days prior to the Closing Date, or at any time thereafter, the
Companies shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) on the Closing Date (or, if such notice is delivered
after the Closing Date, promptly after Company’s receipt of such notice) a Note
or Notes to evidence such Lender’s Term Loan or Revolving Loan, as the case may
be.

 

2.7.         Interest on Loans.

 

(a)          Except as otherwise set forth herein, each Class of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

 

(i)        if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 

(ii)       if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the Applicable
Margin; 

 

(b)          The basis for determining the rate of interest with respect to any
Loan, and the Interest Period with respect to any LIBOR Rate Loan, shall be
selected by the Company Representative and notified to Administrative Agent and
Lenders pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be. If on any day a Loan is outstanding with respect to
which a Funding Notice or Conversion/Continuation Notice has not been delivered
to Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then such Loan shall be a
LIBOR Rate Loan with an Interest Period of one (1) month.

 

(c)          In connection with LIBOR Rate Loans there shall be no more than
five (5) Interest Periods outstanding at any time. In the event the Company
Representative fails to specify between a Base Rate Loan or a LIBOR Rate Loan in
the applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a LIBOR Rate Loan) will be automatically continued as a LIBOR
Rate Loan with the same Interest Period for such outstanding Loan on the last
day of the then current Interest Period for such Loan (or if outstanding as a
Base Rate Loan will remain as, or (if not then outstanding) will be made as, a
Base Rate Loan). In the event the Company Representative fails to specify an
Interest Period for any LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, the Company Representative shall be deemed to
have selected an Interest Period of one month. As soon as practicable after
10:00 a.m. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the LIBOR Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to the Company
Representative and each Lender.

 

 
43

--------------------------------------------------------------------------------

 

  

(d)           Interest payable pursuant to Section 2.7(a) shall be computed on
the basis of: (i) a 360-day year in the case of LIBOR Rate Loans for the actual
number of days elapsed in the period during which it accrues and (ii) a 365 or
366-day year, as applicable, in the case of Base Rate Loans for the actual
number of days elapsed in the period during which it accrues. In computing
interest on any Loan, the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted from a LIBOR Rate Loan, the date of conversion of such LIBOR
Rate Loan to such Base Rate Loan, as the case may be, shall be included, and the
date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a LIBOR Rate Loan, the date of conversion of such Base Rate Loan to such LIBOR
Rate Loan, as the case may be, shall be excluded; provided, if a Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Loan.

 

(e)           Except as otherwise set forth herein, interest on each Loan shall
be payable in arrears on and to (i) each Interest Payment Date applicable to
that Loan; (ii) upon any prepayment of that Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity. 

 

2.8.          Conversion/Continuation.

 

(a)          Subject to Section 2.17 and so long as no Default or Event of
Default shall have occurred and then be continuing, the Companies shall have the
option (by notice to the Administrative Agent from the Company Representative):

 

(i)       to convert at any time all or any part of any Term Loan or Revolving
Loan equal to $100,000 and integral multiples of $50,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided, a LIBOR Rate
Loan may only be converted on the expiration of the Interest Period applicable
to such LIBOR Rate Loan unless the Companies shall pay all amounts due under
Section 2.17 in connection with any such conversion; or

 

(ii)      upon the expiration of any Interest Period applicable to any LIBOR
Rate Loan, to continue all or any portion of such Loan equal to $100,000 and
integral multiples of $50,000 in excess of that amount as a LIBOR Rate Loan.

 

(b)          The Company Representative shall deliver a Conversion/Continuation
Notice to Administrative Agent no later than 10:00 a.m. (New York City time) at
least one Business Day in advance of the proposed conversion date (in the case
of a conversion to a Base Rate Loan) and at least (3) three Business Days in
advance of the proposed conversion/continuation date (in the case of a
conversion to, or a continuation of, a LIBOR Rate Loan). Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any LIBOR Rate Loans (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and the Companies shall be bound to effect a conversion or continuation in
accordance therewith.

 

 
44

--------------------------------------------------------------------------------

 

  

2.9.        Default Interest. Upon the occurrence and during the continuance of
an Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate that is 2.00% per annum
in excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2.00% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans); provided, any LIBOR Rate Loans may be converted
to Base Rate Loans at the election of the Administrative Agent at any time after
the occurrence of such Event of Default (irrespective of whether the Interest
Period in effect at the time of such conversion has expired) and thereupon shall
become Base Rate Loans and shall thereafter bear interest payable upon demand at
a rate which is 2.00% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this Section 2.9 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.

 

2.10.       Fees.

 

(a)           Each Company agrees to pay to Lenders having a Revolving
Commitment commitment fees equal to (1) the average of the daily difference
between (a) such Lender’s Revolving Commitments, and (b) the aggregate principal
amount of such Lender’s outstanding Revolving Loans, times (2) one half of one
percent (0.50%) per annum. All fees referred to in this Section 2.10(a) shall be
paid to Administrative Agent as set forth in Section 2.15(a) and upon receipt,
Administrative Agent shall promptly distribute to each Lender its Pro Rata Share
thereof.

 

(b)          All fees referred to in Section 2.10(a) shall be calculated on the
basis of a 360-day year and the actual number of days elapsed and shall be
payable monthly in arrears on the last day of each month during the Revolving
Commitment Period, commencing on the first such date to occur after the Closing
Date, and on the Revolving Commitment Termination Date.

  

(c)           In addition to any of the foregoing fees, each Company agrees to
pay to Agents such other fees in the amounts and at the times separately agreed
upon, including without limitation, the fees set forth in the Fee Letter.

 

2.11.       Scheduled Payments/Commitment Reductions.

 

(a)         Scheduled Installments. The principal amounts of the Term Loans
shall be repaid in consecutive quarterly installments (each, an “Installment”)
in an aggregate amount equal to $465,000 on the last day of each Fiscal Quarter
(each, an “Installment Date”), commencing March 31, 2017.

 

 
45

--------------------------------------------------------------------------------

 

  

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.11, 2.12 and 2.13, as applicable; and (y) the Term
Loans together with all other amounts owed hereunder with respect thereto,
shall, in any event, be due and payable in full no later than the Term Loan
Maturity Date.

 

(b)          Revolving Loans. All amounts owed hereunder with respect to the
Revolving Loans shall, in any event, be paid in full on the Revolving Commitment
Termination Date.

 

2.12.      Voluntary Prepayments/Commitment Reductions.

 

(a)           Voluntary Prepayments.

 

(i)       Any time and from time to time:

 

(1)      with respect to Base Rate Loans, the Companies may prepay any such
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
$100,000 and integral multiples of $50,000 in excess of that amount; and

 

(2)      with respect to LIBOR Rate Loans, the Companies may prepay any such
Loans on any Business Day in whole or in part (together with any amounts due
pursuant to Section 2.17(c)) in an aggregate minimum amount of $100,000 and
integral multiples of $50,000 in excess of that amount.

 

(ii)       All such prepayments shall be made:

 

(1)      upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans; and

 

(2)      upon not less than two (2) Business Days’ prior written or telephonic
notice in the case of LIBOR Rate Loans,

 

in each case given by Company Representative to Administrative Agent by 12:00
p.m. (New York City time) on the date required and, if given by telephone,
promptly confirmed in writing to Administrative Agent (and Administrative Agent
will promptly transmit such telephonic or original notice for Term Loans or
Revolving Loans, as the case may be, by email or telephone to each Lender). Upon
the giving of any such notice, the principal amount of the Loans specified in
such notice shall become due and payable on the prepayment date specified
therein. Any such voluntary prepayment shall be applied as specified in Section
2.14(a) with respect to Revolving Loans and Section 2.14(b) with respect to Term
Loans.

 

(b)           Voluntary Commitment Reductions.   

 

(i)       The Companies may, upon not less than two (2) Business Days’ prior
written or telephonic notice from the Company Representative confirmed in
writing to Administrative Agent (which original written or telephonic notice
Administrative Agent will promptly transmit by email or telephone to each
applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part the Revolving Commitments in an amount up to the
amount by which the Revolving Commitments exceed the aggregate principal amount
of all outstanding Revolving Loans at the time of such proposed termination or
reduction; provided, any such partial reduction of the Revolving Commitments
shall be in an aggregate minimum amount of $100,000 and integral multiples of
$50,000 in excess of that amount. No reduction of the Revolving Commitments
shall be permitted to the extent that, after giving effect to such reduction,
the outstanding Revolving Loans of any Lender would exceed its Revolving
Commitments.

 

 
46

--------------------------------------------------------------------------------

 

  

(ii)       The Company Representative’s notice to Administrative Agent shall
designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Commitments shall be effective on the date specified
in the Company Representative’s notice and shall reduce the Revolving Commitment
of each Lender proportionately to its Pro Rata Share thereof (except that no
reduction of the Revolving Commitments of any Lender shall be permitted to the
extent that, after giving effect to such reduction, the outstanding Revolving
Loans of such Lender would exceed its Revolving Commitments).

 

(c)          Partial Payments. Notwithstanding anything in this Section 2.12 to
the contrary, the Companies shall not partially prepay any Term Loan and/or
partially reduce any Revolving Commitment unless the aggregate amount of the
remaining Revolving Commitments plus the remaining outstanding principal amount
under the Term Loan is equal to at least fifty percent (50%) of the aggregate
amount of the Revolving Commitments plus the outstanding principal amount under
the Term Loan on the Closing Date.

 

2.13.      Mandatory Prepayments/Commitment Reductions.

 

(a)           Asset Sales. No later than the third Business Day following the
date of receipt by any Credit Party of any Net Asset Sale Proceeds in excess of
$500,000 in the aggregate since the Closing Date, the Companies shall prepay the
Loans and/or the Revolving Commitments shall be permanently reduced as set forth
in Section 2.14(b), in an aggregate amount equal to such Net Asset Sale
Proceeds; provided, so long as no Default or Event of Default shall have
occurred and be continuing, upon delivery of a written notice to Administrative
Agent, the Companies shall have the option, directly or through one or more
Subsidiaries, to invest Net Asset Sale Proceeds (the “Asset Sale Reinvestment
Amounts”) in long-term productive assets of the general type used in the
business of the Companies if such assets are purchased or constructed within one
hundred eighty (180) days following receipt of such Net Asset Sale Proceeds or,
if the Companies shall have entered into a binding commitment to purchase or
construct such assets within one hundred eighty (180) days, such assets are
purchased or constructed within two hundred seventy (270) days following receipt
of such Net Asset Sale Proceeds; provided further, pending any such reinvestment
all Asset Sale Reinvestment Amounts shall, at the option of the Companies, be
applied to prepay Revolving Loans to the extent then outstanding (without a
reduction in Revolving Commitments) or held in a Controlled Account. In the
event that the Asset Sale Reinvestment Amounts are not reinvested by the
Companies prior to the earlier of (i) the last day of such one hundred eighty
(180) day period (or two hundred seventy (270) day period if a binding
commitment is executed within such one hundred eighty day period), and (ii) the
date of the occurrence of an Event of Default, Administrative Agent shall apply
such Asset Sale Reinvestment Amounts to the Obligations as set forth in Section
2.14(b).

 

 
47

--------------------------------------------------------------------------------

 

  

(b)          Insurance/Condemnation Proceeds. No later than the third Business
Day following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
the Companies shall prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.14(b) in an aggregate amount equal
to such Net Insurance/Condemnation Proceeds; provided, (i) so long as no Default
or Event of Default shall have occurred and be continuing, and (ii) to the
extent that aggregate Net Insurance/Condemnation Proceeds from the Closing Date
through the applicable date of determination do not exceed $500,000, the
Companies shall have the option, directly or through one or more Subsidiaries to
invest such Net Insurance/Condemnation Proceeds within one hundred eighty days
(180) of receipt thereof (or two hundred seventy days (270) if Companies shall
have entered into a binding commitment to purchase or construct such assets
within one hundred eighty (180) days) in long term productive assets of the
general type used in the business of the Companies, which investment may include
the repair, restoration or replacement of the applicable assets thereof;
provided further, pending any such reinvestment, all Net Insurance/Condemnation
Proceeds shall be applied to prepay Revolving Loans to the extent then
outstanding (without a reduction in Revolving Commitments) or held in a
Controlled Account. In the event that the Asset Sale Reinvestment Amounts are
not reinvested by the Companies prior to the earlier of (i) the last day of such
one hundred (180) day period (or two hundred seventy (270) day period, as
applicable) and (ii) date of the occurrence of an Event of Default,
Administrative Agent shall apply such Asset Sale Reinvestment Amounts to the
Obligations as set forth in Section 2.14(b).

 

(c)            Issuance of Equity Securities. On the date of receipt by Holdings
of any Cash proceeds from a capital contribution to, or the issuance of any
Capital Stock of, Holdings or any of its Subsidiaries (other than Capital Stock
issued (i) pursuant to any employee stock or stock option compensation plan,
(ii) for the purpose of purchasing, redeeming, defeasing or prepaying
Subordinated Debt; provided, that (x) the proceeds of such Capital Stock are
used contemporaneously to purchase, redeem, defease or prepay the Subordinated
Debt, (y) such issuance of Capital Stock is completed on or prior to the date
that is one (1) year after the Closing Date, and (z) after giving pro forma
effect to such issuance of Capital Stock, the Leverage Ratio (determined based
on the monthly financial statements most recently delivered under Section
5.1(a)) shall be less than or equal to (A) a level 0.5x below the maximum
threshold permitted under Section 6.8(b) with respect to the most recently ended
Fiscal Quarter and (B) the Leverage Multiple as at the date of such issuance,
(iii) for the purpose of making Restricted Junior Payments permitted under
Section 6.5(z); provided, that upon receipt of such proceeds the Company
Representative shall have notified Administrative Agent that such proceeds shall
be applied for such purpose and such proceeds shall be held in a Controlled
Account, or (iv) for purposes approved in writing by Administrative Agent and
the Requisite Lenders), the Companies shall prepay the Loans and/or the
Revolving Commitments shall be permanently reduced as set forth in Section
2.14(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, in each case, paid to non-Affiliates, including reasonable
legal fees and expenses.

 

 
48

--------------------------------------------------------------------------------

 

  

(d)           Issuance of Debt. On the date of receipt by Holdings or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Holdings or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), the Companies shall prepay
the Loans and/or the Revolving Commitments shall be permanently reduced as set
forth in Section 2.14(b) in an aggregate amount equal to 100% of such proceeds,
net of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, in each case, paid to non-Affiliates, including
reasonable legal fees and expenses.

 

(e)            Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year
ending December 31, 2017), the Companies shall, no later than five (5) Business
Days after delivery of the financial statements for such Fiscal Year and related
Compliance Certificate pursuant to Sections 5.1(c) and 5.1(d), prepay the Loans
and/or the Revolving Commitments shall be permanently reduced as set forth in
Section 2.14(b) in an aggregate amount equal to (A) fifty percent (50%) of such
Consolidated Excess Cash Flow, in the event that the Leverage Ratio is greater
than or equal to 3.00 to 1.00 as of the last day of such Fiscal Year, and (B)
twenty-five percent (25%) of such Consolidated Excess Cash Flow, in the event
that the Leverage Ratio is less than 3.00 to 1.00 as of the last day of such
Fiscal Year.

 

(f)           Revolving Loans. The Companies shall from time to time prepay the
Revolving Loans to the extent necessary so that the aggregate principal amount
of all outstanding Revolving Loans shall not at any time exceed the Revolving
Commitments then in effect.

 

(g)          Prepayment of Excess Outstanding Amounts. Concurrently with the
delivery of the financial statements pursuant to Section 5.1(a), the Companies
shall prepay Loans and/or the Revolving Commitments shall be permanently reduced
as set forth in Section 2.14(b) in an amount equal to 100% of the amount by
which (x) (A) the Consolidated Total Debt as of the date of such financial
statements, less (B)(1) the Subordinated Indebtedness so long as no Subordinated
Indebtedness Inclusion Trigger Event has occurred and (2) if a Subordinated
Indebtedness Inclusion Trigger Event has occurred, Subordinated Indebtedness in
an amount equal to the face amount of Trust Preferred Securities held by Credit
Parties, exceeds (y) Consolidated Adjusted EBITDA for the twelve month period
ending on the last day of fiscal month for which such financial statements were
prepared, multiplied by the then maximum Leverage Ratio permitted for the most
recently ended Fiscal Quarter then in effect pursuant to Section 6.8.

 

(h)           Tax Refunds. On the date of receipt by Holdings or any of its
Subsidiaries of any tax refunds in excess of $100,000 in the aggregate in any
Fiscal Year, the Companies shall prepay Loans and/or Revolving Commitments shall
be reduced as set forth in Section 2.14(b) in the amount of such tax refunds in
excess of $100,000.

 

(i)           Prepayment Certificate. Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections 2.13(a)
through 2.13(h) and 2.13(j), the Company Representative shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow and compensation owing to Lenders under Section 2.12(c) or (d), if
any, as the case may be. In the event that the Companies shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, the Companies shall promptly make an additional prepayment of the
Loans and/or the Revolving Commitments shall be permanently reduced in an amount
equal to such excess, and the Company Representative shall concurrently
therewith deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.

 

 
49

--------------------------------------------------------------------------------

 

  

(j)            Payments under Related Agreements. On the date of receipt by
Holdings or any of its Subsidiaries of any cash payments under any of the
Related Agreements (including, but not limited to, all cash proceeds from
releases of any escrowed amounts and all cash payments received in respect of
any indemnification obligation (for the avoidance of doubt excluding any Capital
Stock released from escrow to the Credit Parties)) in excess of $100,000 in the
aggregate, the Companies shall prepay Loans and/or Revolving Commitments shall
be reduced as set forth in Section 2.14(b) in the amount of 100% of such
payments.

 

2.14.      Application of Prepayments/Reductions.

 

(a)          Application of Voluntary Prepayments of Revolving Loans.  Any
prepayment of any Revolving Loan pursuant to Section 2.12 shall be applied to
repay outstanding Revolving Loans to the full extent thereof.

 

(b)          Application of Prepayments by Type of Loans. Any voluntary
prepayments of Term Loans pursuant to Section 2.12 and any mandatory prepayment
of any Loan pursuant to Section 2.13 shall be applied as follows:

 

first, to the payment of all fees, including any fees and amounts payable
pursuant to the Fee Letter, and all expenses specified in Section 10.2, to the
full extent thereof;

 

second, to the payment of any accrued interest at the Default Rate, if any;

 

third, to the payment of any accrued interest (other than Default Rate
interest);

 

fourth, with respect to any mandatory prepayment, to prepay the Revolving Loans
to the full extent thereof (with a corresponding permanent reduction in the
Revolving Commitments by the amount of such prepayment);

 

fifth, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof), which prepayment shall be
applied on a pro rata basis to reduce the remaining scheduled Installments of
principal of the Term Loans;

 

sixth, with respect to any mandatory prepayment, to permanently reduce the
Revolving Commitments to the full extent thereof; and 

 

seventh, to all other Obligations.

 

 
50

--------------------------------------------------------------------------------

 

  

Notwithstanding the foregoing, no amounts received from any Credit Party (or
proceeds of any such Credit Party’s property) shall be applied to any
Obligations under any Interest Rate Agreement the guaranty of which by such
Credit Party is an Excluded Swap Obligation.

 

(c)          Application of Prepayments of Loans to Base Rate Loans and LIBOR
Rate Loans. Considering each Class of Loans being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to LIBOR Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by the Companies
pursuant to Section 2.17(c).

 

2.15.      General Provisions Regarding Payments.

 

(a)           All payments by any Company of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent, for the account of Lenders,
not later than 12:00 p.m. (New York, New York time) on the date specified for
payment under this Agreement by wire transfer to the account designated by
Administrative Agent from time to time maintained by Administrative Agent or its
Affiliate for the account of the Lenders or the Administrative Agent, as the
case may be, in U.S. Dollars, in immediately available funds. Any payment
received after 12:00 p.m. (New York, New York time) shall be deemed received on
the next Business Day. 

 

(b)           All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans) shall be accompanied by payment
of accrued interest on the principal amount being repaid or prepaid.

 

(c)           Administrative Agent shall promptly distribute to each Lender at
such address as such Lender shall indicate in writing, such Lender’s applicable
Pro Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Administrative Agent.

 

(d)           Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

 

(e)           Subject to the provisos set forth in the definition of “Interest
Period,” whenever any payment to be made hereunder shall be stated to be due on
a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.

 

(f)            Reserved.

 

 
51

--------------------------------------------------------------------------------

 

  

(g)           Administrative Agent shall deem any payment by or on behalf of the
Companies hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Administrative Agent shall give prompt telephonic notice to the Company
Representative and each applicable Lender (confirmed in writing) if any payment
is non-conforming. Any non-conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 8.1(a). Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the Default Rate determined pursuant to Section 2.9 from the date such
amount was due and payable until the date such amount is paid in full.

 

(h)           If an Event of Default shall have occurred and not otherwise been
waived, and the Obligations shall have become due and payable in full hereunder,
whether by acceleration, maturity or otherwise, all payments or proceeds
received by any Agent hereunder or under any Collateral Document in respect of
any of the Obligations (including, but not limited to, Obligations arising under
any Interest Rate Agreement that are owing to any Lender or Lender
Counterparty), including, but not limited to all proceeds received by any Agent
in respect of any sale, any collection from, or other realization upon all or
any part of the Collateral, shall be applied in full or in part as follows:
first, to the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to each Agent and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by any Agent in connection therewith, and all amounts for which any
Agent is entitled to indemnification hereunder or under any Collateral Document
(in its capacity as an Agent and not as a Lender) and all advances made by any
Agent under any Collateral Document for the account of the applicable Grantor,
and to the payment of all costs and expenses paid or incurred by any Agent in
connection with the exercise of any right or remedy hereunder or under any
Collateral Document, all in accordance with the terms hereof or thereof; second,
to the extent of any excess of such proceeds, to the payment of all other
Obligations for the ratable benefit of the Lenders and the Lender
Counterparties; and third, to the extent of any excess of such proceeds, to the
payment to or upon the order of such Grantor or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

2.16.      Ratable Sharing. Lenders hereby agree among themselves that, except
as otherwise provided in the Fee Letter, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Credit Documents or otherwise, or as adequate protection
of a deposit treated as cash collateral under the Bankruptcy Code, receive
payment or reduction of a proportion of the aggregate amount of principal,
interest, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of any Company or otherwise, those purchases shall
be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. Each Company expressly consents to the foregoing arrangement
and agrees that any holder of a participation so purchased may exercise any and
all rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by any Company to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder.

 

 
52

--------------------------------------------------------------------------------

 

 

2.17.      Making or Maintaining LIBOR Rate Loans.

 

(a)           Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Rate Loans
on the basis provided for in the definition of Adjusted LIBOR Rate,
Administrative Agent shall on such date give notice (by email or by telephone
confirmed in writing) to the Company Representative and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to, LIBOR
Rate Loans until such time as Administrative Agent notifies the Company
Representative and Lenders that the circumstances giving rise to such notice no
longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by the Company Representative with respect to the Loans in respect of
which such determination was made shall be deemed to be rescinded by the Company
Representative.

 

(b)           Illegality or Impracticability of LIBOR Rate Loans. In the event
that on any date any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with the Company Representative and Administrative Agent)
that the making, maintaining or continuation of its LIBOR Rate Loans (i) has
become unlawful as a result of compliance by such Lender in good faith with any
law, treaty, governmental rule, regulation, guideline or order (including,
without limitation, any rule or regulation adopted by the NAIC or its Securities
Valuation Office) (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become
impracticable, as a result of contingencies occurring after the date hereof
which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by email or
by telephone confirmed in writing) to the Company Representative and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, LIBOR Rate Loans
shall be suspended until such notice shall be withdrawn by the Affected Lender,
(2) to the extent such determination by the Affected Lender relates to a LIBOR
Rate Loan then being requested by the Company Representative pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Affected Lender’s obligation to maintain its
outstanding LIBOR Rate Loans (the “Affected Loans”) shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a LIBOR Rate Loan then being
requested by the Company Representative pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Company Representative shall have the
option, subject to the provisions of Section 2.17(c), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
email or by telephone confirmed in writing) to Administrative Agent of such
rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.17(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Rate Loans in accordance with the terms
hereof.

 

 
53

--------------------------------------------------------------------------------

 

  

(c)           Compensation for Breakage or Non-Commencement of Interest Periods.
The Companies shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by such Lender to lenders of funds borrowed by
it to make or carry its LIBOR Rate Loans and any loss, expense or liability
sustained by such Lender in connection with the liquidation or re-employment of
such funds but excluding loss of anticipated profits) which such Lender may
sustain: (i) if for any reason (other than a default by such Lender) a borrowing
of any LIBOR Rate Loan does not occur on a date specified therefor in a Funding
Notice or a telephonic request for borrowing, or a conversion to or continuation
of any LIBOR Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its LIBOR Rate Loans occurs on any day other than the last
day of an Interest Period applicable to that Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or (iii) if any prepayment
of any of its LIBOR Rate Loans is not made on any date specified in a notice of
prepayment given by the Company Representative.

 

(d)           Booking of LIBOR Rate Loans. Any Lender may make, carry or
transfer LIBOR Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.

 

(e)           Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.17 and under Section 2.18
shall be made as though such Lender had actually funded each of its relevant
LIBOR Rate Loans through the purchase of a LIBOR deposit bearing interest at the
rate obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may
fund each of its LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.17 and under Section 2.18.

 

 
54

--------------------------------------------------------------------------------

 

  

2.18.      Increased Costs; Capital Adequacy.

 

(a)           Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.19 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order (including, without limitation, any rule or regulation adopted by the
NAIC or its Securities Valuation Office), or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order
(including, without limitation, any rule or regulation adopted by the NAIC or
its Securities Valuation Office)), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other Governmental
Authority or quasi-Governmental Authority (whether or not having the force of
law): (i) subjects such Lender (or its applicable lending office) to any
additional Tax (other than any Tax on the overall net income of such Lender and
any franchise Taxes and branch profits Taxes imposed by any jurisdiction in
which the Lender is organized or in which its applicable principal office or its
lending office is located or in which the Lender or its lending office does
business or is deemed to be doing business or has any other present or former
connection (other than a connection arising primarily as a result of such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document) with respect to
this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to LIBOR Rate Loans that are reflected in the definition of Adjusted
LIBOR Rate); or (iii) imposes any other condition (other than with respect to a
Tax matter) on or affecting such Lender (or its applicable lending office) or
its obligations hereunder or the London interbank market; and the result of any
of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, the Companies shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Company Representative (with a copy
to Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.18(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

 
55

--------------------------------------------------------------------------------

 

  

(b)           Capital Adequacy Adjustment. In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the adoption,
effectiveness, phase-in or applicability of any law, rule or regulation (or any
provision thereof and including, without limitation, any rule or regulation
adopted by the NAIC or its Securities Valuation Office) regarding capital
adequacy or liquidity, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or
(B) compliance by any Lender (or its applicable lending office) or any company
controlling such Lender with any guideline, request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) of any
such Governmental Authority, central bank or comparable agency (including,
without limitation, any rule or regulation adopted by the NAIC or its Securities
Valuation Office), in each case after the Closing Date, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
company controlling such Lender as a consequence of, or with reference to, such
Lender’s Loans or Revolving Commitments, or participations therein or other
obligations hereunder with respect to the Loans to a level below that which such
Lender or such controlling company could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling company with
regard to capital adequacy or liquidity), then from time to time, within five
(5) Business Days after receipt by the Company Representative from such Lender
of the statement referred to in the next sentence, the Companies shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such controlling company on an after-tax basis for such reduction. Such Lender
shall deliver to the Company Representative (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to Lender under this Section 2.18(b),
which statement shall be conclusive and binding upon all parties hereto absent
manifest error. For the avoidance of doubt, subsections (a) and (b) of this
Section 2.18 shall apply to all requests, rules, guidelines or directives
concerning liquidity and capital adequacy issued by any United States regulatory
authority (i) under or in connection with the implementation of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and (ii) in connection with the
implementation of the recommendations of the Bank for International Settlements
or the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date adopted,
issued, promulgated or implemented (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto).

 

2.19.      Taxes; Withholding, etc.

 

(a)           Payments to Be Free and Clear. All sums payable by any Credit
Party hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

 

 
56

--------------------------------------------------------------------------------

 

  

(b)           Withholding of Taxes. If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any Tax from
any sum paid or payable by any Credit Party to Administrative Agent or any
Lender under any of the Credit Documents: (i) the Company Representative shall
notify Administrative Agent of any such requirement or any change in any such
requirement as soon as any Company becomes aware of it; (ii) the Companies shall
pay any such Tax before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Credit Party) for the
applicable Credit Party’s own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of Administrative Agent or such Lender; (iii) unless the Tax required to be
deducted or withheld is a Tax on the overall net income of any Lender or any
franchise Tax or branch profits Tax imposed on any Lender by any jurisdiction in
which the Lender is organized or in which its applicable principal office or its
lending office is located or in which the Lender or its lending office does
business or is deemed to be doing business or has any other present or former
connection (other than a connection arising primarily as a result of such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document), the sum payable by
such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, Administrative Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within thirty days after paying any sum from which it
is required by law to make any deduction or withholding, and within thirty days
after the due date of payment of any Tax which it is required by clause (ii)
above to pay, the Company Representative shall deliver to Administrative Agent
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority; provided, no such additional amount shall be required to be
paid to any Lender under clause (iii) above except to the extent that any change
after the date hereof (in the case of each Lender listed on the signature pages
hereof on the Closing Date that has not changed its lending office), after the
effective date of the Assignment Agreement pursuant to which such Lender became
a Lender (in the case of each Lender not listed on the signature pages hereof on
the Closing Date that has not changed its lending office) or after the effective
date of the most recent change in lending office (in the case of each other
Lender) in any such requirement for a deduction, withholding or payment as is
mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof (in the case of
each Lender listed on the signature pages hereof on the Closing Date that has
not changed its lending office), at the date of such Assignment Agreement (in
the case of each Lender not listed on the signature pages hereof on the Closing
Date that has not changed its lending office) or at the date of the most recent
change in lending office (in the case of each other Lender), in respect of
payments to such Lender. For purposes of the proviso in the preceding sentence,
a Lender listed on the signature pages hereof on the Closing Date shall not be
deemed to be such a Lender with respect to any rights and obligations under this
Agreement (including, without limitation, any Loans) that are assigned to such
Lender after the Closing Date.

 

 
57

--------------------------------------------------------------------------------

 

  

(c)           Evidence of Exemption From U.S. Withholding Tax.

 

(i)       Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Company Representative and the Administrative Agent, at the time
or times reasonably requested by the Company Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Company
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company Representative or the Administrative Agent as will enable the Company
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(c)(ii)(1), Section 2.19(c)(ii)(2) and
Section 2.19(d) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)       Without limiting the generality of the foregoing:

 

(1)       Each Lender that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal
income tax purposes (a “Non-US Lender”) shall deliver to Administrative Agent
for transmission to the Companies, on or prior to the Closing Date (in the case
of each Lender listed on the signature pages hereof on the Closing Date) or on
or prior to the date of the Assignment Agreement pursuant to which it becomes a
Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of the Company Representative or Administrative
Agent (each in the reasonable exercise of its discretion), (i) two original
copies of Internal Revenue Service Form W-8BEN, Form W-8BEN-E or W-8ECI (or any
successor forms), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by the Company Representative to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Credit Documents, or (ii) if such Lender is not
a “bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code and cannot deliver Internal Revenue Service Form W-8ECI pursuant to clause
(i) above, a Certificate Regarding Non-Bank Status together with two original
copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any
successor form), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by the Company Representative to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of interest payable under any of the
Credit Documents.

 

 
58

--------------------------------------------------------------------------------

 

  

(2)       Each Lender that is a United States Person (as defined in Section
7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax purposes
(a “US Lender”) shall deliver to the Administrative Agent for transmission to
the Companies on or prior to the Closing Date (in the case of each Lender listed
on the signature pages hereof on the Closing Date) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of the Company Representative or Administrative Agent (each in the
reasonable exercise of its discretion), two (2) original copies of Internal
Revenue Service Form W-9 (or any successor form), properly completed and duly
executed by such Lender, certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding.

 

(3)       Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section 2.19(c) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly deliver to Administrative Agent for transmission
to the Company Representative two new original copies of Internal Revenue
Service Form W-8BEN, Form W-8BEN-E or W-8ECI, or a Certificate Regarding Non
Bank Status and two original copies of Internal Revenue Service Form W-8BEN or
Form W-8BEN-E (or any successor form) or Internal Revenue Service Form W-9, as
the case may be, properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by the Company Representative to confirm or establish that such Lender
is not subject to deduction or withholding of United States federal income tax
or to United States backup withholding with respect to payments to such Lender
under the Credit Documents, or notify Administrative Agent and the Company
Representative of its legal inability to deliver any such forms, certificates or
other evidence.

 

 
59

--------------------------------------------------------------------------------

 

  

(4)       Notwithstanding anything to the contrary in Section 2.19(b) or
elsewhere in this Agreement, the Companies shall not be required to pay any
additional amount to any Lender under Section 2.19(b) if such Lender shall have
failed (1) to deliver the forms, certificates or other evidence required to be
delivered by such Lender pursuant to Section 2.19(c)(i) (in the case of any
Lender), Section 2.19(c)(ii)(1) (in the case of a Non-US Lender) and Section
2.19(c)(ii)(2) (in the case of a US Lender), or (2) to deliver the forms,
certificates or other evidence required to be delivered by such Lender pursuant
to Section 2.19(c)(ii)(3) or notify Administrative Agent and the Company
Representative of its legal inability to deliver any such forms, certificates or
other evidence, as the case may be; provided, if such Lender shall have
satisfied the requirements of Section 2.19(c)(ii)(1) (in the case of a Non-US
Lender) or Section 2.19(c)(ii)(2) (in the case of a US Lender) on the Closing
Date or on the date of the Assignment Agreement pursuant to which it became a
Lender, as applicable, nothing in this Section 2.19(c)(ii)(4) shall relieve the
Companies of their obligation to pay any additional amounts pursuant this
Section 2.19 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

 

(d)           Taxes Imposed under FATCA; FATCA Covenant.

 

(i)       Notwithstanding anything to the contrary, the Companies shall not be
required to pay any additional amount pursuant to Section 2.19(b) with respect
to any United States federal withholding tax imposed under FATCA.

 

(ii)       If any payment made to a Lender would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Administrative Agent as may be necessary for
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

 
60

--------------------------------------------------------------------------------

 

  

(e)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.19 (including by
the payment of additional amounts pursuant to Section 2.19(b)), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under Section 2.19 with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. 

 

 

2.20.      Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.17, 2.18 or 2.19,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.17, 2.18 or 2.19 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
funding or maintaining of such Revolving Commitments or Loans through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Revolving Commitments or Loans or the interests
of such Lender; provided, such Lender will not be obligated to utilize such
other office pursuant to this Section 2.20 unless the Companies agree to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described above. A certificate as to the amount of any such expenses
payable by the Companies pursuant to this Section 2.20 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to the Company Representative (with a copy to Administrative Agent) shall be
conclusive absent manifest error.

 

 
61

--------------------------------------------------------------------------------

 

 

2.21.      Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender violates any provision of Section
9.5(c), or, other than at the direction or request of any regulatory agency or
authority, defaults (in each case, a “Defaulting Lender”) in its obligation to
fund (a “Funding Default”) any Revolving Loan (in each case, a “Defaulted Loan”)
and such Funding Default is not cured within two Business Days, then (a) during
any Default Period with respect to such Defaulting Lender, such Defaulting
Lender shall be deemed not to be a “Lender” for purposes of voting on any
matters (including the granting of any consents or waivers) with respect to any
of the Credit Documents; provided that (A) the commitments of a Defaulting
Lender may not be increased, extended or reinstated, (B) the principal of a
Defaulting Lender’s Loans may not be reduced or forgiven, and (C) the interest
rate applicable to Obligations owing to a Defaulting Lender may not be reduced
(other than as a result of the rescission of the Default Rate) by an amendment,
waiver or consent under any Credit Document, in each case, without the consent
of such Defaulting Lender; (b) any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.4 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to reimburse Administrative Agent for any amounts funded under Section
2.4(b) on behalf of such Defaulting Lender and any accrued interest and fees
thereon, third, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, fourth, if so determined by the
Administrative Agent, to be held in a deposit account and released in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fifth, to the payment of any amounts
owing to the Agents or Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Agent or Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Credit Parties as a result of any judgment
of a court of competent jurisdiction obtained by any Credit Party against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and seventh, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Lenders on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the applicable Commitments; and
(c) such Defaulting Lender’s Revolving Commitment and outstanding Revolving
Loans shall be excluded for purposes of calculating the Revolving Commitment fee
payable to Lenders in respect of any day during any Default Period with respect
to such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any Revolving Commitment fee pursuant to Section 2.10(a) with respect to
such Defaulting Lender’s Revolving Commitment in respect of any Default Period
with respect to such Defaulting Lender; and (d) the aggregate principal amount
of all outstanding Revolving Loans as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Loans of such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender Section 2.21(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto. No Revolving
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section 2.21, performance by the
Companies of their respective obligations hereunder and the other Credit
Documents shall not be excused or otherwise modified as a result of any Funding
Default or the operation of this Section 2.21. The rights and remedies against a
Defaulting Lender under this Section 2.21 are in addition to other rights and
remedies which the Companies may have against such Defaulting Lender with
respect to any Funding Default and which Administrative Agent or any Lender may
have against such Defaulting Lender with respect to any Funding Default or
violation of Section 9.5(c).

 

 
62

--------------------------------------------------------------------------------

 

 

2.22.      Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to the Company Representative that
such Lender is an Affected Lender or that such Lender is entitled to receive
payments under Section  2.18, 2.19 or 2.20, (ii) the circumstances which have
caused such Lender to be an Affected Lender or which entitle such Lender to
receive such payments shall remain in effect, and (iii) such Lender shall fail
to withdraw such notice within five Business Days after the Company
Representative’s request for such withdrawal; or (b) (i) any Lender shall become
a Defaulting Lender, (ii) the Default Period for such Defaulting Lender shall
remain in effect, and (iii) such Defaulting Lender shall fail to cure the
default as a result of which it has become a Defaulting Lender within five
Business Days after the Company Representative’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of (x) if there are less than three
unaffiliated Lenders that are not Defaulting Lenders, Administrative Agent shall
have been obtained or (y) if there are three or more unaffiliated Lenders that
are not Defaulting Lenders, the Requisite Lenders shall have been obtained, but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased-Cost Lender, Defaulting Lender or Non-Consenting
Lender (the “Terminated Lender”), Administrative Agent may (which, in the case
of an Increased-Cost Lender, only after receiving written request from the
Company Representative to remove such Increased-Cost Lender), by giving written
notice to the Company Representative and any Terminated Lender of its election
to do so, elect to cause such Terminated Lender (and such Terminated Lender
hereby irrevocably agrees) to assign its outstanding Loans and its Revolving
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Terminated Lender shall pay any fees payable thereunder in connection with such
assignment; provided, (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the sum of (A) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender and (B) an amount equal to all accrued, but theretofore unpaid
fees owing to such Terminated Lender pursuant to Section 2.10; (2) on the date
of such assignment, the Companies shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.18 or 2.19; and (3) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender. Each Lender agrees that if
Administrative Agent exercises its option to cause an assignment by such Lender
as a Terminated Lender, such Lender shall, promptly after receipt of written
notice of such option, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 10.6. In the event that
the Terminated Lender fails to execute an Assignment Agreement pursuant to
Section 10.6 within five Business Days after receipt by the Terminated Lender of
notice of replacement pursuant to this Section 2.22 and presentation to such
Terminated Lender of an Assignment Agreement evidencing an assignment pursuant
to this Section 2.22, the Terminated Lender shall be deemed to have executed and
delivered such Assignment Agreement, and upon the execution and delivery of
Assignment Agreement by the Replacement Lender and Administrative Agent, shall
be effective for purposes of this Section 2.22 and Section 10.6.  Upon the
prepayment of all amounts owing to any Terminated Lender and the termination of
such Terminated Lender’s Revolving Commitments, if any, such Terminated Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

 

 
63

--------------------------------------------------------------------------------

 

 

2.23.      Company Representative. Each Company hereby designates the Company
Representative as its representative and agent on its behalf for the purposes of
(a) issuing Funding Notices and Conversion/Continuation Notices and delivering
certificates required under the Credit Documents, (b) giving instructions with
respect to the disbursement of the proceeds of the Loans, (c) selecting interest
rate options, (d) giving and receiving all other notices and consents hereunder
or under any of the other Credit Documents and (e) taking all other actions
(including in respect of compliance with covenants) on behalf of any Company or
Companies under the Credit Documents. The Company Representative hereby accepts
such appointment. Each Agent and each Lender may regard any notice or other
communication pursuant to any Credit Document from the Company Representative as
a notice or communication from each and all Companies, and may give any notice
or communication required or permitted to be given to any Company or Companies
hereunder to the Company Representative on behalf of such Company or Companies.
Each Company agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by the Company
Representative shall be deemed for all purposes to have been made by such
Company and shall be binding upon and enforceable against such Company to the
same extent as if the same had been made directly by such Company.

 

SECTION 3. CONDITIONS PRECEDENT

 

3.1.        Closing Date. The obligation of each Lender to make a Credit
Extension on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions on or before the
Closing Date, except as otherwise provided by Section 5.15:

 

(a)           Credit Documents. Administrative Agent shall have received
sufficient copies of (i) each Credit Document originally executed and delivered
by each applicable Credit Party, including, without limitation, Notes for each
Lender requesting a Note at least two Business Days prior to the Closing Date,
and (ii) the Subordinated Interest Deferral Notice, duly executed in undated
form by Glacier Water.

 

 
64

--------------------------------------------------------------------------------

 

  

(b)          Organizational Documents; Incumbency. Administrative Agent shall
have received (i) sufficient copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, for each
Lender, each dated the Closing Date or a recent date prior thereto; (ii)
signature and incumbency certificates of the officers of such Person executing
the Credit Documents to which it is a party; (iii) resolutions of the Board of
Directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents and the Related Agreements to which it is a party or by
which it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; (iv) a good standing certificate
from the applicable Governmental Authority of each Credit Party’s jurisdiction
of incorporation, organization or formation and in each material jurisdiction in
which it is qualified as a foreign corporation or other entity to do business,
each dated a recent date prior to the Closing Date; and (v) such other documents
as Administrative Agent may reasonably request.

 

(c)           Organizational and Capital Structure. The organizational structure
and capital structure of Holdings and its Subsidiaries, both before and after
giving effect to the Closing Date Acquisition and other transactions
contemplated by Related Agreements to occur on or prior to the Closing Date,
shall be as set forth on Schedule 4.1.

 

(d)           Consummation of Transactions Contemplated by Related Agreements.

 

(i)       (1) All conditions to the Closing Date Acquisition set forth in the
Closing Date Acquisition Agreement shall have been satisfied or the fulfillment
of any such conditions shall have been waived with the consent of Administrative
Agent, (2) Administrative Agent shall have received confirmation that the merger
certificate evidencing the Closing Date Acquisition has been pre-cleared and
filed at the Office of the Secretary of State of Delaware, (3) the Closing Date
Acquisition shall have become effective in accordance with the terms of the
Closing Date Acquisition Agreement and (4) the aggregate cash consideration paid
in connection with the Closing Date Acquisition shall not exceed
$50,000,000.00. 

 

(ii)       Administrative Agent shall have received a fully executed or
conformed copy of each Related Agreement and any documents executed in
connection therewith. Each Related Agreement shall be in full force and effect,
shall include terms and provisions reasonably satisfactory to Administrative
Agent and no provision thereof shall have been modified or waived in any respect
determined by Administrative Agent to be material, in each case without the
consent of Administrative Agent.

 

(e)           Existing Indebtedness. On the Closing Date, prior to or
concurrently with the initial funding, Holdings and its Subsidiaries shall have
(i) repaid in full all Existing Indebtedness, (ii) terminated any commitments to
lend or make other extensions of credit thereunder, (iii) delivered to
Administrative Agent all documents or instruments necessary to release all Liens
securing Existing Indebtedness or other obligations of Holdings and its
Subsidiaries thereunder being repaid on the Closing Date, and (iv) made
arrangements satisfactory to Administrative Agent with respect to the
cancellation of any letters of credit outstanding thereunder.

 

 
65

--------------------------------------------------------------------------------

 

  

(f)            Transaction Costs. On or prior to the Closing Date, the Companies
shall have delivered to Administrative Agent the Companies’ reasonable best
estimate of the Transaction Costs (other than fees payable to any Agent).

 

(g)          Governmental Authorizations and Consents. Each Credit Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and the Related Agreements and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the Related Agreements or
the financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

(h)           Reserved.

 

(i)            Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, Collateral Agent
shall have received:

 

(i)       evidence satisfactory to Collateral Agent of the compliance by each
Credit Party of their obligations under the Pledge and Security Agreement and
the other Collateral Documents (including, without limitation, their obligations
to authorize or execute, as the case may be, and deliver UCC financing
statements, originals of securities, instruments and chattel paper and any
agreements governing deposit and/or securities accounts as provided therein);

 

(ii)       A completed Collateral Questionnaire dated the Closing Date and
executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby, including (A) the results of a recent search,
by a Person satisfactory to Collateral Agent, of all effective UCC financing
statements (or equivalent filings) made with respect to any personal or mixed
property of any Credit Party in the jurisdictions specified in the Collateral
Questionnaire, together with copies of all such filings disclosed by such
search, and (B) UCC termination statements (or similar documents) duly executed
by all applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or equivalent
filings) disclosed in such search (other than any such financing statements in
respect of Permitted Liens);

 

 
66

--------------------------------------------------------------------------------

 

  

(iii)       evidence that each Credit Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including without
limitation, any intercompany notes evidencing Indebtedness permitted to be
incurred pursuant to Section 6.1(b)) and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent.

 

(j)            Reserved.

 

(k)         Financial Statements; Projections. Lenders shall have received from
Holdings (i) the Historical Financial Statements, (ii) pro forma consolidated
balance sheets of Holdings and its Subsidiaries as of September 30, 2016, and
reflecting the consummation of the Closing Date Acquisition, the related
financings and the other transactions contemplated by the Credit Documents to
occur on or prior to the Closing Date, which pro forma financial statements
shall be in form and substance satisfactory to Administrative Agent and the
Lenders, (iii) pro forma consolidated income statements of Holdings and its
Subsidiaries as of September 30, 2016, and reflecting the consummation of the
Closing Date Acquisition, the related financings and the other transactions
contemplated by the Credit Documents to occur on or prior to the Closing Date,
and (iv) the Projections.

 

(l)          Evidence of Insurance. Collateral Agent shall have received a
certificate from the Companies’ insurance broker or other evidence satisfactory
to it that all insurance required to be maintained pursuant to Section 5.5 is in
full force and effect, together with endorsements naming the Collateral Agent,
for the benefit of Secured Parties, as additional insured and loss payee
thereunder to the extent required under Section 5.5.

 

(m)          Opinions of Counsel to Credit Parties. Lenders and their respective
counsel shall have received originally executed copies of the favorable written
opinions of (x) Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.,
counsel for Credit Parties, (y) Wollmuth Maher & Deutsch LLP, special New York
counsel to the Credit Parties and (z) Ervin Cohen & Jessup LLP, California
counsel to Glacier Water as to such matters as Administrative Agent may
reasonably request (including the creation and perfection of security
interests), each dated as of the Closing Date and otherwise in form and
substance reasonably satisfactory to Administrative Agent (and each Credit Party
hereby instructs such counsel to deliver such opinions to Agents and Lenders).

 

(n)           Fees and Expenses. The Companies shall have paid to Administrative
Agent, the fees payable on the Closing Date referred to in Section 2.10 and
shall have paid, or reimbursed directly, the Administrative Agent and the
Lenders and their respective affiliates for all of their expenses (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent and the Lenders) required to be reimbursed in connection with the
transactions contemplated hereby.

 

(o)           Solvency Certificate. On the Closing Date, Administrative Agent
shall have received a Solvency Certificate from each Credit Party dated as of
the Closing Date and addressed to Administrative Agent and Lenders, and in form,
scope and substance satisfactory to Administrative Agent, with appropriate
attachments and demonstrating that after giving effect to the consummation of
the Closing Date Acquisition, the financing thereof and the other transactions
contemplated by the Credit Documents to occur on or prior to the Closing Date
and after giving effect to the contribution rights contemplated by Section 7.2
such Credit Party is and will be Solvent.

 

 
67

--------------------------------------------------------------------------------

 

  

(p)         Closing Date Certificate. The Credit Parties shall have delivered to
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.

 

(q)           Closing Date. Lenders shall have made the Term Loans to the
Companies on or before December 31, 2016.

 

(r)          No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable discretion of Administrative
Agent, singly or in the aggregate, materially impairs the Closing Date
Acquisition, the financing thereof or any of the other transactions contemplated
by the Credit Documents or the Related Agreements, or that could have a Material
Adverse Effect.

 

(s)           Reserved.

 

(t)         Minimum EBITDA. The pro forma income statement delivered pursuant to
Section 3.1(k) shall demonstrate in form and substance reasonably satisfactory
to Administrative Agent that the Companies shall have generated Consolidated
Adjusted EBITDA of at least $49,500,000 for the twelve (12) month period ended
September 30, 2016.

 

(u)           Minimum Consolidated Liquidity. The Companies shall demonstrate in
form and substance reasonably satisfactory to Administrative Agent that on the
Closing Date and immediately after giving effect to any Credit Extensions to be
made on the Closing Date, including the payment of all Transaction Costs
required to be paid in Cash, the Companies shall have Consolidated Liquidity of
at least $2,000,000.

 

(v)         Maximum Leverage Ratio. The pro forma balance sheet delivered
pursuant to Section 3.1(k) shall demonstrate in form and substance reasonably
satisfactory to Administrative Agent that on the Closing Date and immediately
after giving effect to any Credit Extensions to be made on the Closing Date,
including the payment of all Transaction Costs required to be paid in Cash, the
ratio of (i) total Indebtedness for Holdings and its Subsidiaries (other than
the Subordinated Indebtedness) as of the Closing Date to (ii) pro forma
Consolidated Adjusted EBITDA for the twelve-month period ending September 30,
2016 shall not be greater than 4.00:1.00.

 

(w)        No Material Adverse Change. Since December 31, 2015, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.

 

(x)          Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative
Agent, and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.

 

 
68

--------------------------------------------------------------------------------

 

  

(y)           Service of Process. On the Closing Date, Administrative Agent
shall have received evidence that each Credit Party has appointed an agent in
New York City for the purpose of service of process in New York City and such
agent shall agree in writing to give Administrative Agent notice of any
resignation of such service agent or other termination of the agency
relationship. The Companies shall have paid the fees for such service of process
for all Credit Parties through the term of this Agreement.

 

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.

 

3.2.        Conditions to Each Credit Extension.

 

(a)           Conditions Precedent. The obligation of each Lender to make any
Loan on any Credit Date, including the Closing Date, are subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:

 

(i)       Administrative Agent shall have received a fully executed and
delivered Funding Notice;

 

(ii)       after making the Credit Extensions requested on such Credit Date, (x)
the aggregate principal amount of all outstanding Revolving Loans shall not
exceed the Revolving Commitments then in effect, and (y) Availability would be
$0 or greater;

 

(iii)       as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date (and in each case without duplication of
any materiality qualification contained therein);

 

(iv)       as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default;

 

(v)       a Senior Financial Officer of Holdings shall have delivered an
Officer’s Certificate representing and warranting and otherwise demonstrating to
the satisfaction of Administrative Agent that, as of such Credit Date, Holdings
reasonably expects, after giving effect to the proposed borrowing and based upon
good faith determinations and projections consistent with the Financial Plan, to
be in compliance with all operating and financial covenants set forth in this
Agreement as of the last day of the current Fiscal Quarter;

 

 
69

--------------------------------------------------------------------------------

 

  

(vi)       as of such Credit Date, the Leverage Ratio determined as of such date
after giving effect to the contemplated Credit Extension shall not exceed the
Leverage Multiple then in effect;

 

(viii)     after giving effect to such Credit Extension the aggregate Cash and
Cash Equivalents of Holdings and its Subsidiaries will not exceed $5,000,000;
and

 

(ix)       with respect to any Credit Extension, the use of proceeds of which is
intended to finance a Permitted Acquisition, Administrative Agent shall have
received evidence that the related acquisition is a Permitted Acquisition and
all acquisition documentation shall be in form and substance satisfactory to
Administrative Agent in its reasonable discretion.

 

Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender such request is warranted under the circumstances.

 

(b)           Notices. Any Notice shall be executed by an Authorized Officer of
the Company Representative in a writing delivered to Administrative Agent. In
lieu of delivering a Notice, the Company Representative may give Administrative
Agent telephonic notice by the required time of any proposed borrowing or
conversion/continuation, as the case may be; provided each such notice shall be
promptly confirmed in writing by delivery of the applicable Notice from the
Company Representative to Administrative Agent on or before the applicable date
of borrowing or continuation/conversion. Neither Administrative Agent nor any
Lender shall incur any liability to any Company in acting upon any telephonic
notice referred to above that Administrative Agent believes in good faith to
have been given by a duly authorized officer or other person authorized on
behalf of the Company Representative or for otherwise acting in good faith.

 

3.3.        Conditions Subsequent to the Closing Date. The Companies shall
fulfill, on or before the date applicable thereto (which date can be extended in
writing by the Administrative Agent in its sole discretion), each of the
conditions subsequent specified in Section 5.15.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent and Lender, on the Closing Date and on each Credit Date,
that the following statements are true and correct (it being understood and
agreed that the representations and warranties made on the Closing Date are
deemed to be made concurrently with the consummation of the Closing Date
Acquisition):

 

4.1.        Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had, and could not be reasonably
expected to have, a Material Adverse Effect. As of the Closing Date, the
jurisdiction of organization or incorporation of Holdings and its Subsidiaries
is set forth on Schedule 4.1.

 

 
70

--------------------------------------------------------------------------------

 

 

4.2.         Capital Stock and Ownership. The Capital Stock of each of Holdings
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable. Except as set forth on Schedule 4.2, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other
agreement to which Holdings or any of its Subsidiaries is a party requiring, and
there is no membership interest or other Capital Stock of Holdings or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Holdings or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Holdings or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Holdings and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date both before and after giving effect to the
Closing Date Acquisition.

 

4.3.         Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

 

4.4.         No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries; (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of Holdings or any of its Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties); or (d)
require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Holdings or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and disclosed in writing to Lenders.

 

4.5.        Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority, except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date.

 

 
71

--------------------------------------------------------------------------------

 

 

4.6.         Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.7.        Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. As of the Closing Date, neither Holdings nor
any of its Subsidiaries has any contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the Historical Financial Statements or the notes thereto and which in any
such case is material in relation to the business, operations, properties,
assets or condition (financial or otherwise) of Holdings and any of its
Subsidiaries taken as a whole.

 

4.8.         Projections. On and as of the Closing Date, the Projections of
Holdings and its Subsidiaries for the period of Fiscal Year 2016 through and
including Fiscal Year 2021, including monthly projections for each month during
the Fiscal Year in which the Closing Date takes place, (the “Projections”) are
based on good faith estimates and assumptions made by the management of
Holdings; provided, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material; provided
further, as of the Closing Date, management of Holdings believed that the
Projections were reasonable and attainable.

 

4.9.         No Material Adverse Change. Since December 31, 2015, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

 

4.10.      No Restricted Junior Payments. Since December 31, 2015, neither
Holdings nor any of its Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted pursuant to Section 6.5.

 

4.11.      Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

 
72

--------------------------------------------------------------------------------

 

  

4.12.      Payment of Taxes. Except as otherwise permitted under Section 5.3,
all federal, state and other material tax returns and reports of Holdings and
its Subsidiaries required to be filed by any of them have been timely filed, and
all taxes shown on such tax returns to be due and payable and all material
assessments, fees and other governmental charges upon Holdings and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable. No
Credit Party knows of any proposed tax assessment against Holdings or any of its
Subsidiaries which is not being actively contested by Holdings or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

 

4.13.      Properties.

 

(a)           Title. Each of Holdings and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.9. All
such properties and assets are free and clear of Liens, other than Permitted
Liens.

 

(b)           Real Estate. As of the Closing Date, Schedule 4.13 contains a
true, accurate and complete list of (i) all Real Estate Assets, and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of any Credit Party or any of its Subsidiaries,
regardless of whether such Credit Party or such Subsidiary thereof is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. As of the Closing Date, none of the
Credit Parties own any Real Estate Asset in fee simple. Each agreement listed in
clause (ii) of the immediately preceding sentence is in full force and effect
and no Credit Party has any knowledge of any material default that has occurred
and is continuing thereunder, and each such agreement constitutes the legally
valid and binding obligation of each applicable Credit Party or Subsidiary
thereof, enforceable against such Credit Party or Subsidiary in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

 

(c)           Intellectual Property. Each of Holdings and its Subsidiaries
possesses all franchises, licenses and permits, patents, copyrights, trademarks
and trade names, and rights in respect of the foregoing, material and necessary
to the conduct of its business without known conflict with any rights of others.

 

4.14.     Environmental Matters. Neither Holdings nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law. There are and, to
each Credit Party’s knowledge, have been, no conditions, occurrences, or
Hazardous Materials Activities which could reasonably be expected to form the
basis of an Environmental Claim against Holdings or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries nor, to
any Credit Party’s knowledge, any predecessor of Holdings or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Holdings’
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent. Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws could
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to Holdings or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

 
73

--------------------------------------------------------------------------------

 

 

4.15.      No Defaults. Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

 

4.16.      Material Contracts. Schedule 4.16 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date,
which, together with any updates provided pursuant to Section 5.1(l), all such
Material Contracts are in full force and effect and no material defaults
currently exist thereunder (other than as described in Schedule 4.16 or in such
updates).

 

4.17.      Governmental Regulation. Neither Holdings nor any of its Subsidiaries
is subject to regulation under the Public Utility Holding Company Act of 2005,
the Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Holdings nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

4.18.      Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to the Companies will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

 
74

--------------------------------------------------------------------------------

 

  

4.19.      Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of the
Credit Parties, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Holdings or
any of its Subsidiaries or to the best knowledge of the Credit Parties,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Holdings or any of its Subsidiaries, and (c) to the best
knowledge of the Credit Parties, no union representation question existing with
respect to the employees of Holdings or any of its Subsidiaries and, to the best
knowledge of the Credit Parties, no union organization activity that is taking
place, except (with respect to any matter specified in clause (a), (b) or (c)
above, either individually or in the aggregate) such as is not reasonably likely
to have a Material Adverse Effect.

 

4.20.      Employee Benefit Plans. Holdings, each of its Subsidiaries and each
of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, except for any such noncompliance that would not result
in a material liability, and have performed all their obligations under each
Employee Benefit Plan. Each Employee Benefit Plan which is intended to qualify
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified or is operated pursuant to a prototype
plan document which is the subject of a favorable opinion letter issued by the
Internal Revenue Service and nothing has occurred subsequent to the issuance of
such determination or opinion letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Employee Benefit Plan or
any trust established under Title IV of ERISA has been or is expected to be
incurred by Holdings, any of its Subsidiaries or any of their ERISA Affiliates.
No ERISA Event has occurred or is reasonably expected to occur. Except to the
extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Holdings, any of its Subsidiaries or any of their respective ERISA
Affiliates. The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Holdings, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of Holdings, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. Holdings, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

 

 
75

--------------------------------------------------------------------------------

 

  

4.21.      Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby.

 

4.22.     Solvency. After giving effect to the contribution rights under Section
7.2, each Credit Party is and, upon the incurrence of any Credit Extension by
such Credit Party on any date on which this representation and warranty is made,
will be, Solvent.

 

4.23.      Related Agreements.

 

(a)           Delivery. The Credit Parties have delivered to Administrative
Agent complete and correct copies of (i) each Related Agreement and of all
exhibits and schedules thereto as of the date hereof, and (ii) copies of any
material amendment, restatement, supplement or other modification to or waiver
of each Related Agreement entered into after the date hereof.

 

(b)           Representations and Warranties. Except to the extent otherwise
expressly set forth herein or in the schedules hereto, and subject to the
qualifications set forth therein, each of the representations and warranties
given by any Credit Party in any Related Agreement is true and correct in all
material respects as of the Closing Date (or as of any earlier date to which
such representation and warranty specifically relates, in each case without
duplication of any materiality qualification contained therein). Notwithstanding
anything in any Related Agreement to the contrary, the representations and
warranties of each Credit Party set forth in this Section 4.23 shall, solely for
purposes hereof, survive the Closing Date for the benefit of Lenders.

 

(c)          Governmental Approvals. All Governmental Authorizations and all
other authorizations, approvals and consents of any other Person required by the
Related Agreements or to consummate the Closing Date Acquisition have been
obtained and are in full force and effect.

 

(d)           Conditions Precedent. On the Closing Date, (i) all of the
conditions to effecting or consummating the Closing Date Acquisition set forth
in the Related Agreements have been duly satisfied or, with the consent of
Administrative Agent, waived, and (ii) the Closing Date Acquisition has been
consummated in accordance with the Related Agreements and all applicable laws.

 

4.24.      Compliance with Statutes, etc. Each of Holdings and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Holdings or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

 
76

--------------------------------------------------------------------------------

 

  

4.25.      Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of Holdings or any of
its Subsidiaries for use in connection with the transactions contemplated
hereby, when taken as a whole, contains any untrue statement of a material fact
or omits to state a material fact (known to the Credit Parties, in the case of
any document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Credit Parties to be reasonable at the
time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results. There are no facts known (or which should upon the reasonable exercise
of diligence be known) to the Credit Parties (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.

 

4.26.      Patriot Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, or any other
federal, local or foreign laws relating to “know your customer” and anti-money
laundering rules and regulations or terrorist financing, (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”), and (iii) all
limitations or prohibitions under any other OFAC regulation or executive order.
No part of the proceeds of the Loans will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, or other applicable laws.

 

4.27.      Sanctions; Anti-Corruption Laws.

 

(a)          Neither any Company nor any Controlled Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) or who is otherwise designated pursuant to Canadian
Terrorist Laws (a “Listed Person”) (ii) an agent, department, or instrumentality
of, or is otherwise beneficially owned by, controlled by or acting on behalf of,
directly or indirectly, (x) any Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any Sanctions, or
(iii) otherwise blocked, subject to sanctions under or engaged in any activity
in violation of other United States or Canadian economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, Canadian Sanctions Laws or any economic sanctions regulations
administered and enforced by the United States or any enabling legislation or
executive order relating to any of the foregoing (collectively, “Economic
Sanctions”) (each Listed Person and each other Person, entity, organization and
government of a country described in clause (i), clause (ii) or clause (iii), a
“Blocked Person”). Neither any Company nor any Controlled Entity has been
notified that its name appears or may in the future appear on a state list of
Persons that engage in investment or other commercial activities in Iran or any
other country that is subject to Economic Sanctions.

 

 
77

--------------------------------------------------------------------------------

 

  

(b)           No part of the proceeds from the Loans made hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by any Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of Economic
Sanctions.

 

(c)           Neither any Company nor any Controlled Entity (i) has been found
in violation of, charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under the Currency and Foreign Transactions Reporting Act of 1970
(otherwise known as the Bank Secrecy Act), the Act, Canadian Anti-Terrorist
Laws, Canadian Anti-Money Laundering Laws or any other United States, Canadian
or other applicable law or regulation governing such activities (collectively,
“Anti-Money Laundering Laws”) or any Economic Sanctions violations, (ii) to any
Company's actual knowledge after making due inquiry, is under investigation by
any Governmental Authority for possible violation of Anti-Money Laundering Laws
or any Economic Sanctions violations, (iii) has been assessed civil penalties
under any Anti-Money Laundering Laws or any Economic Sanctions, or (iv) has had
any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. Each Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that such Company and each Controlled Entity is and will continue to be
in compliance with all applicable current and future Anti-Money Laundering Laws
and Economic Sanctions.

 

(d)           (i)       Neither any Company nor any Controlled Entity (1) has
been charged with, or convicted of bribery or any other anti-corruption related
activity under any applicable law or regulation in a U.S. or any non-U.S.
country or jurisdiction, including but not limited to, the U.S. Foreign Corrupt
Practices Act, the Corruption of Foreign Public Officials Act (Canada) and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (2) to such
Company's actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (3) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (4) has been or is the target of sanctions imposed
by the United Nations or the European Union;

 

(ii)      To each Company's actual knowledge after making due inquiry, neither
such Company nor any Controlled Entity has, within the last five (5) years,
directly or indirectly offered, promised, given, paid or authorized the offer,
promise, giving or payment of anything of value to a governmental official or a
commercial counterparty for the purposes of: (1) influencing any act, decision
or failure to act by such government official in his or her official capacity or
such commercial counterparty, (2) inducing a governmental official to do or omit
to do any act in violation of the governmental official’s lawful duty, or (3)
inducing a governmental official or a commercial counterparty to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity; in each case in order to obtain, retain or direct
business or to otherwise secure an improper advantage in violation of any
applicable law or regulation or which would cause any holder to be in violation
of any law or regulation applicable to such holder; and

 

 
78

--------------------------------------------------------------------------------

 

  

(iii)          No part of the proceeds from the Loans made hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any governmental official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. Each Company has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that such Company and each
Controlled Entity is and will continue to be in compliance with all applicable
current and future Anti-Corruption Laws.

 

4.28.      Food Regulatory Matters.

 

(a)           Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, Holdings and each of its
Subsidiaries is and at all times has been in compliance with all applicable Food
Laws, including obtaining, maintaining and complying with all permits,
registrations, or licenses required by any Food Laws.

 

(b)          Without limiting the generality of the immediately preceding
statements, and except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:

 

(i)       neither Holdings nor any of its Subsidiaries has sold or distributed
any products which are or were “adulterated,” “misbranded,” or otherwise
violative within the meaning of the United States Federal Food, Drug, and
Cosmetic Act and/or under any other applicable Food Laws;

 

(ii)       there have been no recalls, and there are no pending or threatened
recalls, of any product manufactured and distributed by Holdings and each of its
Subsidiaries;

 

(iii)      all of the operations of Holdings and each of its Subsidiaries are
and have been in compliance with all applicable Food Laws, including those
related to vended water and bottled water quality, safety, testing,
recordkeeping, manufacture, storage, transportation, sale, and packaging;

 

(iv)      neither Holdings nor any of its Subsidiaries currently and/or at any
time has produced any products that contain any ingredients or additives that
were not, at the time of manufacture and sale, food ingredients or additives
authorized by the FDA and/or any other applicable Governmental Authority as safe
for such use, and if not so specifically authorized did not serve to
“adulterate” any product of Holdings or any of its Subsidiaries within the
meaning of applicable Food Laws;

 

(v)       neither Holdings nor any of its Subsidiaries has been subject to any
adverse inspection, finding of deficiency, finding of non-compliance, regulatory
or warning letter, investigation, or other compliance or enforcement action,
from or by the FDA and/or any other Governmental Authority with respect to the
products of Holdings or any of its Subsidiaries, or any facility used in the
manufacture, handling, storage, or distribution of the products of Holdings or
any of its Subsidiaries;

 

 
79

--------------------------------------------------------------------------------

 

  

(vi)      there are no pending or threatened civil, criminal or administrative
actions, suits, demands, claims, hearings, investigations, demand letters,
proceedings, complaints or requests for information by the FDA, FTC, and/or any
other Governmental Authority related to the manufacture, distribution, or sale
of the products of Holdings or any of its Subsidiaries, and there is no act,
omission, event, or circumstance that could reasonably be expected to give rise
to any such action, suit, demand, claim, hearing, investigation, demand letter,
proceeding, complaint or request for information or any such liability;

 

(vii)      Holdings and each of its Subsidiaries has, in a timely manner, filed
all reports and notifications with the FDA and/or other Governmental Authority
as required by applicable Food Laws in relation to the products and facilities
of Holdings and each of its Subsidiaries;

 

(viii)     all permits, licenses, facility registrations, product registrations,
approvals, and/or authorizations that are necessary to the ongoing conduct of
the business that are held in the name of, or used by, or have been issued to
Holdings or any of its Subsidiaries are valid and are in full force and effect;

 

(ix)       neither Holdings nor any of its Subsidiaries has received notice from
the FDA and/or any other Governmental Authority regarding, and there are not any
circumstances existing which could be reasonably likely to lead to, any loss of
or refusal to renew any permit, registration, or license related to the making
or sale of any product of Holdings or any of its Subsidiaries;

 

(x)       all labels and labeling for all products manufactured, sold, or
distributed by Holdings and each of its Subsidiaries are and at all times have
been correct in all material respects, and comply in all material respects, with
all applicable Food Laws; and

 

(xi)      all promotional and advertising materials used or produced by Holdings
and each of its Subsidiaries are and at all times have been in compliance with
all applicable Food Laws (including those of the FDA, FTC, and/or any other
Governmental Authority).

 

(c)          Holdings and each of its Subsidiaries has established compliance
programs and procedures reasonably designed to assure compliance, in all
material respects, with all applicable Food Laws.

 

4.29.      Subordinated Indebtedness. No supplemental indenture was issued with
respect to the Junior Debentures and there are no representations, covenants or
defaults applicable to the Junior Debentures except those set forth in the
Subordinated Indenture and the Junior Debentures themselves. As of the Closing
Date, the Corporate Trust Office (as defined in the Subordinated Indenture) is
located at 1100 N. Market Street, Wilmington, DE 19890.

 

 
80

--------------------------------------------------------------------------------

 

  

SECTION 5.         AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.

 

5.1.         Financial Statements and Other Reports. Unless otherwise provided
below, Holdings will deliver to Administrative Agent and Lenders:

 

(a)          Monthly Reports. Within: (i) forty-five (45) days after the end of
the months ending October 31, 2016, November 30, 2016, January 31, 2017,
February 28, 2017, March 31, 2017, April 30, 2017 and May 31, 2017, (ii) sixty
(60) days after the end of the month ending December 31, 2016 and (iii) thirty
(30) days after the end of each month commencing with the month ending June 30,
2017, an unaudited balance sheet of Holdings and its Subsidiaries on a
consolidated basis and unaudited statements of income and stockholders’ equity
and cash flow of Holdings and its Subsidiaries on a consolidated basis
reflecting results of operations from the beginning of the Fiscal Year to the
end of such month and for such month, prepared on a basis consistent with prior
practices and complete and correct in all material respects, subject to normal
and recurring year-end adjustments that individually and in the aggregate are
not material to the business of the Companies and their Subsidiaries, all in
reasonable detail and together with a Financial Officer Certification with
respect thereto;

 

(b)          Quarterly Financial Statements. Within forty-five (45) days (or
such shorter period that is 15 days greater than the period applicable to the
filing of Holdings’ Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether Holdings is subject to the filing requirements thereof)
after the end of each Fiscal Quarter, (i) a consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such Fiscal Quarter, and (ii)
consolidated statements of income, and changes in shareholders’ equity and cash
flows of Holdings and its Subsidiaries, for such Fiscal Quarter and for the
portion of the Fiscal Year ending with such Fiscal Quarter prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the Companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, all in reasonable detail and together with a Financial Officer
Certification with respect thereto;

 

(c)          Annual Financial Statements. Within one hundred five days (105)
days (or such shorter period that is 15 days greater than the period applicable
to the filing of Holdings’ Annual Report on Form 10-K (the “Form 10-K”) with the
SEC regardless of whether Holdings is subject to the filing requirements
thereof) after the end of each Fiscal Year of Holdings, (i) a consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such Fiscal
Year, together with a Financial Officer Certification with respect thereto and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of Holdings and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing selected by Holdings and reasonably
satisfactory to Administrative Agent (provided that the Companies’ current
independent public accounting firm, BDO USA LLP, shall be deemed to be so
qualified), which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the Companies being
reported upon and their results of operations and cash flows in the periods
indicate and have been prepared in conformity with GAAP applied on a basis
consistent with prior years (except as indicated in such financial statements),
and that the examination by such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, (such report shall also include (x) a detailed summary of any
audit adjustments; (y) a reconciliation of any audit adjustments or
reclassifications to the previously provided monthly or quarterly financials;
and (z) restated monthly or quarterly financials for any impacted periods);

 

 
81

--------------------------------------------------------------------------------

 

  

(d)           Compliance Certificate. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;

 

(e)           Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Holdings and its Subsidiaries delivered
pursuant to Section 5.1(b) or 5.1(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;

 

(f)            Notice of Default. Promptly (and in any event within three (3)
Business Days) upon any officer of any Credit Party obtaining knowledge (i) of
any condition or event that constitutes a Default or an Event of Default or that
notice has been given to any Credit Party with respect thereto; (ii) that any
Person has given any notice to Holdings or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 8.1(b);
(iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect or Material
Adverse Change or (iv) copies of any notice to Holdings or any of its
Subsidiaries from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect, a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action the Credit Parties have taken, are taking and propose
to take with respect thereto;

 

(g)           Notice of Litigation. Promptly (and in any event within three (3)
Business Days) of any Authorized Officer obtaining knowledge of (i) the
institution or threat in writing of any Adverse Proceeding not previously
disclosed in writing by the Credit Parties to Lenders, or (ii) any material
development in any Adverse Proceeding that, in the case of either clause (i) or
(ii) if adversely determined, could be reasonably expected to have a Material
Adverse Effect, or seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to the Credit Parties to enable Lenders and their
counsel to evaluate such matters;

 

 
82

--------------------------------------------------------------------------------

 

  

(h)           ERISA. (i) Promptly (and in any event within three (3) Business
Days) upon becoming aware of the occurrence of or forthcoming occurrence of any
ERISA Event, a written notice specifying the nature thereof, what action
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (1) each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) filed by Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates with the Internal Revenue Service with respect to
each Pension Plan; (2) all notices received by Holdings, any of its Subsidiaries
or any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

 

(i)           Financial Plan. As soon as practicable and in any event no later
than thirty (30) days after the beginning of each Fiscal Year, a consolidated
plan and financial forecast for such Fiscal Year and the immediately following
Fiscal Year (a “Financial Plan”), including (i) a forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
Holdings and its Subsidiaries for each such Fiscal Year, together with pro forma
Compliance Certificates for each such Fiscal Year and an explanation of the
assumptions on which such forecasts are based, (ii) forecasted consolidated
statements of income and cash flows of Holdings and its Subsidiaries for each
Fiscal Quarter covered by the Financial Plan, (iii) forecasts demonstrating
projected compliance with the requirements of Section 6.8, and (iv) forecasts
demonstrating adequate Consolidated Liquidity, together, in each case, with an
explanation of the assumptions on which such forecasts are based all in form and
substance reasonably satisfactory to Agents;

 

(j)          Insurance Report. As soon as practicable and in any event by
January 31st of each Fiscal Year and upon reasonable request by Administrative
Agent, a report in form and substance satisfactory to Administrative Agent
outlining all material insurance coverage maintained as of the date of such
report by Holdings and its Subsidiaries and all material insurance coverage
planned to be maintained by Holdings and its Subsidiaries in the immediately
succeeding Fiscal Year;

 

(k)          Notice of Change in Board of Directors. With reasonable promptness,
written notice of any change in the board of directors (or similar governing
body) of any Credit Party;

 

(l)           Notice Regarding Material Contracts. Promptly, and in any event
within ten (10) Business Days (i) after any Material Contract of Holdings or any
of its Subsidiaries is terminated or amended in a manner that is materially
adverse to Holdings or such Subsidiary, as the case may be, or (ii) any new
Material Contract is entered into, a written statement describing such event,
with copies of such material amendments or new contracts, delivered to
Administrative Agent (to the extent such delivery is permitted by the terms of
any such Material Contract, provided, no such prohibition on delivery shall be
effective if it were bargained for by Holdings or its applicable Subsidiary with
the intent of avoiding compliance with this Section 5.1(l)), and an explanation
of any actions being taken with respect thereto;

 

 
83

--------------------------------------------------------------------------------

 

  

(m)         Environmental Reports and Audits. As soon as practicable following
receipt thereof, copies of all environmental audits and reports with respect to
environmental matters at any Facility or which relate to any environmental
liabilities of Holdings or its Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(n)          Information Regarding Collateral. (a) The Credit Parties will
furnish to Collateral Agent at least thirty (30) days’ prior written notice of
any change (i) in any Credit Party’s corporate name, (ii) in any Credit Party’s
identity or corporate structure, or (iii) in any Credit Party’s Federal Taxpayer
Identification Number. Each Credit Party agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral and for the Collateral at all times
following such change to have a valid, legal and perfected security interest as
contemplated in the Collateral Documents. Each Credit Party also agrees promptly
to notify Collateral Agent if any material portion of the Collateral is damaged
or destroyed;

 

(o)          Annual Collateral Verification. Within thirty (30) days following
the request of the Administrative Agent, the Credit Parties shall deliver to
Collateral Agent an Officer’s Certificate (i) either confirming that there has
been no change in such information since the date of the Collateral
Questionnaire delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section and/or identifying such changes,
or (ii) certifying that all UCC financing statements (including fixtures
filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified in the Collateral
Questionnaire or pursuant to clause (i) above to the extent necessary to protect
and perfect the security interests under the Collateral Documents for a period
of not less than 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period); provided, that Administrative Agent shall not request such confirmation
more than once in any twelve (12) month period;

 

(p)           Notice of Change in Corporate Trust Office. Promptly (and in any
event within ten (10) Business Days) following receipt of notice of any change
in the Corporate Trust Office (as defined in the Subordinated Indenture), notice
of such change in the Corporate Trust Office and the new address of such
Corporate Trust Office;

 

(q)           Tax Returns. As soon as practicable and in any event within
fifteen (15) days following the filing thereof, copies of each federal income
tax return filed by or on behalf of any Credit Party;

 

 
84

--------------------------------------------------------------------------------

 

  

(r)           Notice of Food Regulatory Actions. As soon as practicable and in
any event within three days following receipt thereof, copies of any written
notice from the FDA, FTC, and/or any other comparable Governmental Authority of
any serious deficiencies with the operations or products of Holdings or any of
its Subsidiaries (including any warning letter, recall order, or notice of
suspension or revocation of a material permit, license, or facility
registration) but excluding any routine inspection observations (whether in the
form of a FDA-483 or otherwise);

 

(s)          Notices with respect to Subordinated Indebtedness and DS Agreement.
Promptly, and in any event within two Business Days following (i) any Credit
Party’s knowledge of any event of default (however defined) under or with
respect to the Subordinated Indebtedness, the DS Agreement or any other default
under any agreement to the extent that such default could reasonably be expected
to result in a Material Adverse Change or Material Adverse Effect or (ii) the
receipt by any Credit Party of a notice of default or other material notice
under or with respect to the DS Agreement, the Subordinated Indebtedness or any
other agreement where such default could reasonably be expected to result in a
Material Adverse Change or Material Adverse Effect, a certificate of an
Authorized Officer specifying event or notice, the nature of the claimed
default, event or condition (if applicable), and what action if any, the Credit
Parties have taken, are taking and propose to take with respect thereto; and

 

(t)           Other Information. (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Holdings to its security holders acting in
such capacity or by any Subsidiary of Holdings to its security holders other
than Holdings or another Subsidiary of Holdings, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by
Holdings or any of its Subsidiaries with any securities exchange or with the SEC
or any governmental or private regulatory authority, (iii) all press releases
and other statements made available generally by Holdings or any of its
Subsidiaries to the public concerning material developments in the business of
Holdings or any of its Subsidiaries, and (B) such other information and data
with respect to Holdings or any of its Subsidiaries as from time to time may be
reasonably requested by Administrative Agent (or any Lender through the
Administrative Agent).

 

To the extent practical, together with any delivery of financial information
required under this Section 5.1, the Credit Parties shall deliver to the
Administrative Agent and the Lenders an Excel spreadsheet containing such
financial information.

 

5.2.         Existence. Except as otherwise permitted under Section 6.9, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Credit
Party or any of its Subsidiaries shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to Lenders.

 

 
85

--------------------------------------------------------------------------------

 

  

5.3.         Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Subsidiaries to, pay all federal and state income and franchise
Taxes and all other material Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and (b)
in the case of a Tax or claim which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such Tax or claim. No Credit Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income tax return with any Person (other than
Holdings or any of its Subsidiaries). In addition, each Company agrees to pay to
the relevant Governmental Authority in accordance with applicable law any
current or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies (including, without limitation, mortgage
recording taxes, transfer taxes and similar fees) imposed by any Governmental
Authority that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement and
the other Credit Documents.

 

5.4.         Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof.

 

5.5.        Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, (i) business interruption insurance
reasonably satisfactory to Administrative Agent, and (ii) casualty insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of Holdings and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons; provided,
that, with respect to any insurance required to be satisfactory to the
Administrative Agent, it shall not constitute a breach of this Section 5.5 if
the Credit Parties (x) maintain such insurance as is customarily carried or
maintained under similar circumstances by other Persons of established
reputation engaged in similar businesses, and (y) within thirty days following
notice from the Administrative Agent that any such insurance is not
satisfactory, the Credit Parties shall have obtained insurance reasonably
satisfactory to the Administrative Agent. Without limiting the generality of the
foregoing, Holdings will maintain or cause to be maintained (a) flood insurance
with respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, and (b) replacement value casualty insurance on the Collateral under
such policies of insurance, with such insurance companies, in such amounts, with
such deductibles, and covering such risks as are at all times carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses. Each such policy of insurance shall (i) name
Collateral Agent, on behalf of Lenders as an additional insured thereunder as
its interests may appear, and (ii) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement, satisfactory in form and
substance to Collateral Agent, that names Collateral Agent, on behalf of Secured
Parties as the loss payee thereunder and provides for at least thirty days’
prior written notice to Collateral Agent of any modification or cancellation of
such policy.

 

 
86

--------------------------------------------------------------------------------

 

  

5.6.         Inspections. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Agent
or any Lender to visit and inspect any of the properties of any Credit Party and
any of its respective Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants and to conduct field examinations and appraisals, all upon
reasonable notice and at such reasonable times during normal business hours and
as often as may reasonably be requested; provided, that, in the absence of an
Event of Default, the Credit Parties shall not be required to reimburse the
Administrative Agent for more than one such visit and inspection in any Fiscal
Year.

 

5.7.        Lenders Meetings. Holdings and Companies will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders to be held at Company Representative’s
corporate offices (or at such other location as may be agreed to by Company
Representative and Administrative Agent) at such time as may be agreed to by
Company Representative and Administrative Agent; provided, that unless an Event
of Default has occurred and is continuing, Holdings and its Subsidiaries shall
not be required to participate in more than one such meeting in any Fiscal Year.

 

5.8.         Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Subsidiaries and all other Persons, if any, on or occupying
any Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Each Credit
Party will, and will cause each of its Subsidiaries to, maintain in effect and
enforce policies and procedures designed to ensure compliance in all material
respects by such Credit Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

5.9.         Environmental.

 

(a)           Environmental Disclosure. Holdings will deliver to Administrative
Agent and Lenders:

 

(i)       as soon as practicable following receipt by any Credit Party thereof,
copies of all environmental audits, investigations, analyses and reports of any
kind or character, whether prepared by personnel of Holdings or any of its
Subsidiaries or by independent consultants, Governmental Authorities or any
other Persons, with respect to significant environmental matters at any Facility
or with respect to any Environmental Claims;

 

 
87

--------------------------------------------------------------------------------

 

  

(ii)       promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, (2) any remedial action taken by Holdings or any other Person in response
to (A) any Hazardous Materials Activities the existence of which has a
reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (3) any Credit
Party’s discovery of any occurrence or condition on any real property adjoining
or in the vicinity of any Facility that could cause such Facility or any part
thereof to be subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;

 

(iii)       as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any Governmental
Authority, and (3) any request for information from any Governmental Authority
stating that such agency is investigating whether Holdings or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials
Activity;

 

(iv)       prompt written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by Holdings or any of its
Subsidiaries that could reasonably be expected to (A) expose Holdings or any of
its Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Holdings or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Holdings or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

 

(v)       with reasonable promptness, such other documents and information as
from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).

 

(b)           Hazardous Materials Activities, Etc. Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and (ii)
make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

 
88

--------------------------------------------------------------------------------

 

  

5.10.      Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Holdings, the Credit Parties shall (a) concurrently with such
Person becoming a Domestic Subsidiary cause such Domestic Subsidiary  to become
a Company hereunder by executing and delivering to Administrative Agent and
Collateral Agent a Counterpart Agreement, and a Grantor under the Pledge and
Security Agreement by executing and delivering to Administrative Agent and
Collateral Agent a Counterpart Agreement; and (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(b), 3.1(i), 3.1(l), and 3.1(m), and shall have delivered Real
Estate Collateral Documents with respect to each Material Real Estate Asset so
acquired. In the event that any Person becomes a Foreign Subsidiary of Holdings,
and the ownership interests of such Foreign Subsidiary are owned by Holdings or
by any Domestic Subsidiary thereof, the Credit Parties shall, or shall cause
such Domestic Subsidiary to, deliver, all such documents, instruments,
agreements, and certificates as are similar to those described in Section
3.1(b), and Holdings shall deliver, or shall cause such Domestic Subsidiary to
deliver, Real Estate Collateral Documents with respect to each Material Real
Estate Asset and (i) necessary to grant and to perfect a First Priority Lien in
favor of Collateral Agent, for the benefit of Secured Parties, under the Pledge
and Security Agreement in 65% of such voting ownership interests and 100% of
such non-voting ownership interests. With respect to each such Subsidiary, the
Company Representative shall promptly send to Administrative Agent written
notice setting forth with respect to such Person (i) the date on which such
Person became a Subsidiary of Holdings, and (ii) all of the data required to be
set forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Holdings;
provided, such written notice shall be deemed to supplement Schedule 4.1 and 4.2
for all purposes hereof. Except to the extent required under Section 5.15, no
Dormant Subsidiary shall be required to satisfy the requirements of this Section
5.10.

 

5.11.      Additional Material Real Estate Assets. In the event that any Credit
Party acquires or leases a Material Real Estate Asset after the Closing Date or
a Real Estate Asset owned or leased becomes a Material Real Estate Asset after
the Closing Date and such interest has not otherwise been made subject to the
Lien of the Collateral Documents in favor of Collateral Agent, for the benefit
of Secured Parties, then such Credit Party, contemporaneously with acquiring
such Material Real Estate Asset, or promptly after a Real Estate Asset owned or
leased becomes a Material Real Estate Asset (and in any event within 30 days or
such longer period approved by the Administrative Agent in writing), shall
deliver Real Estate Collateral Documents with respect to such Material Real
Estate Asset and take all such other actions and execute and deliver, or cause
to be executed and delivered, all such documents, instruments, agreements,
opinions and certificates similar to those described in Sections 3.1(i), 3.1(l)
and 3.1(m) with respect to each such Material Real Estate Asset that Collateral
Agent shall reasonably request to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in such Material
Real Estate Assets. In addition to the foregoing, the Credit Parties shall, at
the request of Requisite Lenders, deliver, from time to time, to Administrative
Agent such appraisals as are required by law or regulation of Real Estate Assets
with respect to which Collateral Agent has been granted a Lien.

 

5.12.      Food Laws. Except to the extent that failure to comply could not
reasonably be expected to have a Material Adverse Effect, Holdings and each of
its Subsidiaries shall comply with, and use commercially reasonable efforts to
ensure compliance by any third party that is a manufacturer or supplier for
Holdings or any of its Subsidiaries with, all applicable Food Laws. Holdings and
each of its Subsidiaries shall promptly comply with all lawful requests, orders,
and directives of the FDA, FTC, and/or any other applicable Governmental
Authority regarding Food Laws.

 

 
89

--------------------------------------------------------------------------------

 

  

5.13.      Further Assurances. At any time or from time to time upon the request
of Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent or Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit Documents, including providing
Lenders with any information reasonably requested pursuant to Section 10.21. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations remain the joint and several
obligations of each and all Companies, remain guaranteed by the Guarantors and
are secured by substantially all of the assets of Holdings and its Subsidiaries
and all of the outstanding Capital Stock of the Companies and their respective
Subsidiaries (subject to limitations contained in the Credit Documents with
respect to Foreign Subsidiaries). No Credit Party (other than Holdings) shall,
nor shall it permit any of its Subsidiaries to, issue any Capital Stock after
the Closing Date unless concurrently with such issuance, the Credit Parties
shall cause such Capital Stock to be subject to a perfected First Priority Lien
in favor of the Collateral Agent for the benefit of the Secured Parties, and
shall deliver all such documents, opinions, filings, searches and other
deliverables as the Collateral Agent shall require in connection therewith.

 

5.14.      Miscellaneous Business Covenants. Unless otherwise consented to by
Agents and Requisite Lenders:

 

(a)     Non-Consolidation. Holdings will and will cause each of its Subsidiaries
to: (i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (iii) provide that its board of directors or other analogous governing body
will hold all appropriate meetings to authorize and approve such entity’s
actions.

 

(b)     Cash Management Systems. Holdings and its Subsidiaries shall establish
and maintain cash management systems reasonably acceptable to Administrative
Agent, including, without limitation, with respect to blocked account
arrangements.

 

(c)     Communication with Accountants. By its execution of this Agreement or a
Counterpart Agreement, each Credit Party authorizes Administrative Agent and the
Lenders to communicate directly with such Credit Party’s independent certified
public accountants and authorizes and shall instruct those accountants to
communicate (including the delivery of audit drafts and letters to management)
with Administrative Agent and each Lender information relating to any Credit
Party with respect to the business, results of operations and financial
condition of any Credit Party; provided however, that Administrative Agent or
the applicable Lender, as the case may be, shall provide such Credit Party with
notice at least five (5) Business Days prior to first initiating any such
communication.

 

 
90

--------------------------------------------------------------------------------

 

  

(d)     Activities of Management. Each member of the senior management team of
each Credit Party shall devote all or substantially all of his or her
professional working time, attention, and energies to the management of the
businesses of the Credit Parties.

 

5.15.      Post Closing Matters. Companies shall, and shall cause each of the
Credit Parties to, satisfy the requirements set forth on Schedule 5.15 on or
before the date specified for such requirement or such later date to be
determined by the Agent.

 

5.16.      Terrorism; Sanctions Regulations. The Companies will not and will not
permit any Controlled Entity (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Loans) with any
Person if such investment, dealing or transaction (i) would cause any Lender or
Agent to be in violation of any law or regulation applicable to such Lender or
Agent, or (ii) is prohibited by or subject to sanctions under any Economic
Sanctions, or (c) to engage, nor shall any Affiliate of either engage, in any
activity that could subject such Person or any Lender or Agent to sanctions
under CISADA or any similar law or regulation with respect to Iran or any other
country that is subject to Economic Sanctions. The Companies shall not issue a
Funding Notice and the Companies shall not use, and shall procure that its
directors, officers, employees and agents shall not use, the proceeds of the
Loans (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any Blocked
Person, or in any Sanctioned Country, or (C) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.

 

SECTION 6.         NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.

 

6.1.        Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(a)          the Obligations;

 

(b)          Indebtedness of any Company to any other Company; provided, (i) all
such Indebtedness shall be evidenced by promissory notes and all such notes
shall be subject to a First Priority Lien pursuant to the Pledge and Security
Agreement, (ii) all such Indebtedness shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the applicable promissory notes or an intercompany subordination agreement
that in any such case, is reasonably satisfactory to Administrative Agent, and
(iii) any payment by any such Company under any guaranty of the Obligations
shall result in a pro tanto reduction of the amount of any Indebtedness owed by
such Subsidiary to Company or to any of its Subsidiaries for whose benefit such
payment is made;

 

 
91

--------------------------------------------------------------------------------

 

  

(c)          the Subordinated Indebtedness;

 

(d)          Indebtedness incurred by any Company or any of its Subsidiaries
arising from agreements providing for indemnification or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
any Company or any such Subsidiary pursuant to such agreements, in connection
with Permitted Acquisitions or permitted dispositions of any business, assets or
Subsidiary of Holdings or any of its Subsidiaries;

 

(e)           Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory or appeal bonds or similar
obligations incurred in the ordinary course of business;

 

(f)            Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts incurred in the
ordinary course of business;

 

(g)           guaranties in the ordinary course of business of the obligations
of suppliers, customers, franchisees and licensees of any Company and its
Subsidiaries;

 

(h)           guaranties by any Company of Indebtedness of another Company or
guaranties by a Subsidiary of any Company of Indebtedness of such Company with
respect, in each case, to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.1; provided, that if the Indebtedness that is being
guarantied is unsecured and/or subordinated to the Obligations, the guaranty
shall also be unsecured and/or subordinated to the Obligations; 

 

(i)            Indebtedness of any Company outstanding as of the Closing Date
and described in Schedule 6.1, but not any extensions, renewals or replacements
of such Indebtedness except (i) renewals and extensions expressly provided for
in the agreements evidencing any such Indebtedness as the same are in effect on
the date of this Agreement, and (ii) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof are not less favorable to the
obligor thereon or to the Lenders than the Indebtedness being refinanced or
extended, and the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced, or
(C) be incurred, created or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom;

 

(j)           Indebtedness incurred by any Company in an aggregate amount not to
exceed at any time $2,000,000 with respect to (x) Capital Leases and (y)
purchase money Indebtedness (including any such Indebtedness acquired in
connection with a Permitted Acquisition); provided, in the case of clause (x),
that any such Indebtedness shall be secured only by the asset subject to such
Capital Lease, and, in the case of clause (y), that any such Indebtedness shall
(i) be secured only by the asset acquired in connection with the incurrence of
such Indebtedness and (ii) constitute not less than 85% of the aggregate
consideration paid with respect to such asset;

 

 
92

--------------------------------------------------------------------------------

 

  

(k)          unsecured Indebtedness arising under credit card or purchase card
programs incurred directly by, or guaranteed by, the Companies or their
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any one time
outstanding;

 

(l)           Indebtedness owing to insurance companies consisting of unpaid
insurance premiums (not in excess of one year’s premium) of any Credit Party in
the ordinary course of business;

 

(m)         Indebtedness of the Companies and their Subsidiaries incurred under
the Lowes Factoring Agreement consisting of the obligation to repurchase certain
accounts receivable sold thereunder in Permitted Receivables Sales in an
aggregate amount not to exceed $7,500,000 at any time;

 

(n)          Indebtedness of the Companies and their Subsidiaries incurred under
the Wal-Mart Factoring Agreement consisting of the obligation to repurchase
certain accounts receivable sold thereunder in Permitted Receivables Sales in an
amount not to exceed $7,500,000 at any time;

 

(o)          Swap Obligations existing under any Interest Rate Agreements; and

 

(p)          other unsecured Indebtedness of any Company and its Subsidiaries
other than the types listed in Section 6.1(a) – (o), which is unsecured and
subordinated to the Obligations in a manner satisfactory to Administrative Agent
in an aggregate amount not to exceed at any time $500,000.

 

No Credit Party shall, nor shall it permit any of its Subsidiaries to, issue any
Capital Stock other than Qualified Capital Stock. Without limiting the
foregoing, no Credit Party shall permit Glacier Trust to issue any additional
Trust Preferred Securities or other securities. To the extent any other Capital
Stock of the issuing Credit Party or Subsidiary is pledged to secure the
Obligations, such additional Capital Stock shall also be pledged to secure the
Obligations pursuant to the Pledge and Security Agreement.

 

6.2.        Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except:

 

(a)           Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;

 

(b)          Liens for Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted (in a manner that causes the enforcement of any such Lien
to be stayed) so long as the aggregate amount of such Taxes does not exceed
$500,000;

 

 
93

--------------------------------------------------------------------------------

 

  

(c)          statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section 401
(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue, or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by appropriate proceedings instituted and diligently conducted (in a manner that
causes the enforcement of any such Lien to be stayed), so long as such reserves
or other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;

 

(d)          Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof; provided, that the
aggregate amount secured by Liens in connection with surety bonds and to secure
the performance of tenders shall not exceed $500,000.

 

(e)          easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries;

 

(f)          any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;

 

(g)         Liens solely on any cash earnest money deposits made by Holdings or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement in connection with a Permitted Acquisition or Investment permitted
under Section 6.7(i);

 

(h)         purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

(i)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(j)          any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(k)         licenses of patents, trademarks and other intellectual property
rights granted by any Company or any of its Subsidiaries in the ordinary course
of business and not interfering in any material respect with the ordinary
conduct of the business of such Company or such Subsidiary;

 

(l)          Liens existing as of the Closing Date and described in
Schedule 6.2;

 

 
94

--------------------------------------------------------------------------------

 

  

(m)        Liens securing Indebtedness permitted pursuant to Section 6.1(j);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness;

 

(n)         judgment Liens in respect of judgments for the payment of money,
which judgments do not give rise to an Event of Default under Section 8.1(h);

 

(o)         Liens on Cash or Cash Equivalents in an aggregate amount not to
exceed $500,000, securing corporate credit card lines of credit maintained in
the ordinary course of business;

 

(p)         Liens securing Indebtedness permitted under Sections 6.1(m) and (n),
but only to the extent such Liens are solely on the accounts receivable factored
pursuant to the factoring arrangements permitted thereby; and

 

(q)         other Liens other than the types listed in Section 6.2(a) – (p)
securing Indebtedness in an aggregate amount not to exceed $500,000 at any time
outstanding.

 

6.3.         Equitable Lien. If any Credit Party or any of its Subsidiaries
shall create or assume any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, other than Permitted Liens, it shall make or
cause to be made effective provisions whereby the Obligations will be secured by
such Lien equally and ratably with any and all other Indebtedness secured
thereby as long as any such Indebtedness shall be so secured; provided,
notwithstanding the foregoing, this covenant shall not be construed as a consent
by Requisite Lenders to the creation or assumption of any such Lien not
otherwise permitted hereby.

 

6.4.         No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale and (b)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) no Credit Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.

 

6.5.         Restricted Junior Payments. No Credit Party shall, nor shall it
permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Junior Payment except that (x) after the Holdco Reorganization
has occurred, so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, the Companies may make Restricted
Junior Payments to Holdings (a) in an aggregate amount not to exceed $100,000 in
any trailing twelve month period, to the extent necessary to permit Holdings to
pay general administrative costs and expenses incurred in the ordinary course of
business, and (b) to the extent necessary to permit Holdings to discharge the
consolidated tax liabilities of Holdings and its Subsidiaries, in each case so
long as Holdings applies the amount of any such Restricted Junior Payment for
such purpose, (y) the Credit Parties may make regularly scheduled payments of
interest on the Subordinated Indebtedness to Glacier Trust; provided, that such
payments shall be made in Cash only until such time as the Administrative Agent
has delivered a Subordinated Interest Deferral Notice to the Glacier Trustee and
such payments shall be made in kind and not in Cash thereafter unless the
Administrative Agent shall otherwise agree in writing, and Glacier Trust may
apply such payments to pay dividends and other distributions on its Trust
Preferred Securities and (z) so long as both (1) no Default or Event of Default
is continuing or would result therefrom and (2) as of the date of such
Restricted Junior Payment, both before and after giving pro forma effect to such
Restricted Junior Payment, Availability (determined based on clause (b) of the
definition of “Availability”) shall be greater than zero, Holdings may purchase
and redeem its Capital Stock for the sole purpose of providing proceeds to
Equity Interest Option Holders in order to permit such Equity Interest Option
Holders to pay federal, state and provincial income taxes solely arising out of
and relating to options and warrants owned by such Equity Interest Option
Holders; provided, that, the aggregate amount of purchases and redemptions under
this clause (z) during any Fiscal Year shall not exceed the sum of (1)
$2,500,000 plus (2) the Additional Tax Amounts with respect to such Fiscal Year,
if any. It is understood and agreed that the Administrative Agent may deliver
the Subordinated Interest Deferral Notice to the Glacier Trustee at any time.
Notwithstanding anything herein to the contrary, no amount shall be permitted to
be distributed by any Credit Party to any Person that is not a Credit Party to
pay, or otherwise in connection with, any Tax resulting from the cancellation or
discharge of Indebtedness. The Credit Parties will not deliver any notice or
take any action to commence, revoke or limit an “Extension Period” as defined in
the Junior Debentures without the prior written consent of the Administrative
Agent and Requisite Lenders. Following the request of the Administrative Agent,
the Credit Parties shall take all such actions as are reasonably required to
initiate the “Extension Period”, including, without limitation, delivery of an
additional executed notice sufficient to commence the Extension Period.

 

 
95

--------------------------------------------------------------------------------

 

  

6.6.         Restrictions on Subsidiary Distributions. Except as provided
herein, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Holdings to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Holdings or any of its other Subsidiaries,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Holdings or any
of its other Subsidiaries, (c) make loans or advances to any Credit Party, or
(d) transfer any of its property or assets to any Credit Party other than
restrictions (i) in agreements evidencing purchase money Indebtedness permitted
by Section 6.1(j) that impose restrictions on the transfer of the property so
acquired, (ii) on transfer by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, and (iii) on transfer that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement.

 

6.7.         Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture and any Foreign
Subsidiary, except:

 

(a)          Investments in Cash and Cash Equivalents;

 

 
96

--------------------------------------------------------------------------------

 

  

(b)         equity Investments owned as of the Closing Date in any Subsidiary
and Investments made after the Closing Date in any wholly-owned Subsidiary of
Holdings that becomes a Company as required hereunder;

 

(c)          Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors, and
(ii) deposits, prepayments and other credits to suppliers and for leases,
utilities and workers compensation, in each case made in the ordinary course of
business consistent with the past practices of Holdings and its Subsidiaries and
permitted under Section 6.2(c);

 

(d)          intercompany loans to the extent permitted under Section 6.1(b);

 

(e)          Consolidated Capital Expenditures;

 

(f)           loans and advances to employees of Holdings and its Subsidiaries
(i) made in the ordinary course of business and described on Schedule 6.7, and
(ii) any refinancings of such loans after the Closing Date in an aggregate
amount not to exceed $250,000;

 

(g)          Investments made in connection with the Closing Date Acquisition
and Permitted Acquisitions permitted pursuant to Section 6.9;

 

(h)          so long as no Default or Event of Default is continuing at the time
such Investments are made, Investments in Foreign Subsidiaries in an aggregate
amount not to exceed $1,000,000 in any Fiscal Year;

 

(i)           Investments existing on the Closing Date and described in
Schedule 6.7;

 

(j)          the extension of commercial trade credit in the form of accounts
receivable in connection with the sale of inventory or the provision of
services, each in the ordinary course of its business and consistent with past
practices of Holdings and its Subsidiaries;

 

(k)         Capital Stock or other obligations issued to the Companies by any
Person (or the representative of such Person) in compromise or settlement of
Indebtedness of such Person owing to the Companies (whether or not in connection
with the insolvency, bankruptcy, receivership or reorganization of such a Person
or a composition or readjustment of the debts of such Person) or upon the
foreclosure, perfection or enforcement of any Lien in favor of a Company
securing any such obligations in an aggregate amount not to exceed $1,000,000 in
any Fiscal Year;

 

(l)          Investments by the Companies and their Subsidiaries in the form of
Capital Stock received as part or all of the consideration for the sale of
assets pursuant to a Disposition by any such Company of a Subsidiary to the
extent permitted under Section 6.9; and

 

(m)         so long as no Default or Event of Default is continuing at the time
such Investments are made, other Investments in an aggregate amount not to
exceed at any time $500,000.

 

 
97

--------------------------------------------------------------------------------

 

  

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.5.

 

6.8.         Financial Covenants.

 

(a)           Fixed Charge Coverage Ratio. Holdings shall not permit the Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending March 31, 2017, to be less than the correlative ratio
indicated: 

         

Fiscal Quarter Ended

Fixed Charge Coverage Ratio

   

March 31, 2017

1.20:1.00

   

June 30, 2017

1.20:1.00

   

September 30, 2017

1.20:1.00

   

December 31, 2017

1.20:1.00

   

March 31, 2018

1.20:1.00

   

June 30, 2018

1.20:1.00

   

September 30, 2018

1.20:1.00

   

December 31, 2018

1.30:1.00

   

March 31, 2019

1.30:1.00

   

June 30, 2019

1.30:1.00

   

September 30, 2019

1.30:1.00

   

December 31, 2019

1.40:1.00

   

March 31, 2020

1.40:1.00

   

June 30, 2020

1.40:1.00

   

September 30, 2020

1.40:1.00

   

 December 31, 2020 and each Fiscal Quarter ending thereafter

1.50:1.00

 

  

 
98

--------------------------------------------------------------------------------

 

  

(b)           Leverage Ratio. Holdings shall not permit the Leverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
December 31, 2016, to exceed the correlative ratio indicated: 

         

Fiscal Quarter Ended

Leverage
Ratio

   

December 31, 2016

4.25:1.00

   

March 31, 2017

4.25:1.00

   

June 30, 2017

4.25:1.00

   

September 30, 2017

4.25:1.00

   

December 31, 2017

4.00:1.00

   

March 31, 2018

4.00:1.00

   

June 30, 2018

3.75:1.00

   

September 30, 2018

3.75:1.00

   

December 31, 2018

3.75:1.00

   

March 31, 2019

3.50:1.00

   

June 30, 2019

3.50:1.00

   

September 30, 2019

3.50:1.00

   

December 31, 2019

3.25:1.00

   

March 31, 2020

3.25:1.00

   

June 30, 2020

3.25:1.00

   

September 30, 2020

3.25:1.00

   

 December 31, 2020 and each Fiscal Quarter ending thereafter

3.00:1.00

 

  

 
99

--------------------------------------------------------------------------------

 

 

(c)           Minimum Consolidated Liquidity. Holdings shall not permit
Consolidated Liquidity to be less than $3,500,000 at any time.

 

(d)         Certain Calculations. With respect to any period during which a
Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenants set forth in this Section 6.8 (but not for purposes of determining the
Applicable Margin), Consolidated Adjusted EBITDA and the components of
Consolidated Fixed Charges shall be calculated with respect to such period on a
pro forma basis (including pro forma adjustments approved by Administrative
Agent in its sole discretion) using the historical financial statements of any
business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of Holdings and its Subsidiaries which shall
be reformulated as if such Subject Transaction, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred or repaid at
the beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period).

 

6.9.         Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Capital Expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, or, without limiting the foregoing, make or
enter into any sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person (other than to or with a Credit Party
which is not Holdings), in one transaction or a series of transactions, of all
or any part of any Credit Party’s or any of its Subsidiaries’ businesses, assets
or properties of any kind, whether real, personal, or mixed and whether tangible
or intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any Credit Party or Subsidiary thereof,
including (x) the sale or other disposition for value of any contracts and (y)
the early termination or modification of any contract resulting in the receipt
by any Credit Party or any of its Subsidiaries of a cash payment or other
consideration in exchange for such event (other than payments in the ordinary
course for accrued and unpaid amounts due through the date of termination or
modification)) (each of the foregoing, an “Asset Sale”), except:

 

(a)          any Subsidiary of Holdings may be merged with or into any Company
(other than Holdings), or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Company; provided, in the case of such a merger, such
Company shall be the continuing or surviving Person; provided further, that
Glacier Water may merge with and into Primo as required under Section 5.15;

 

 
100

--------------------------------------------------------------------------------

 

  

(b)          sales, licenses for periods of one year or less or leases of
inventory in the ordinary course of business;

 

(c)          Asset Sales, the proceeds of which (i) are less than $150,000 with
respect to any single Asset Sale or series of related Asset Sales, and (ii) when
aggregated with the proceeds of all other Asset Sales made within the trailing
twelve month period, are less than $500,000; provided (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of the
applicable Company or Subsidiary (or similar governing body)), (2) no less than
75% thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds thereof
shall be applied as required by Section 2.13(a);

 

(d)          disposals of obsolete or worn out property in the ordinary course
of business;

 

(e)         Permitted Acquisitions, the aggregate consideration for which
constitutes (i) less than $6,000,000 with respect to any single acquisition, and
(ii) less than $12,000,000 in the aggregate from the Closing Date to the date of
determination;

 

(f)          the Closing Date Acquisition;

 

(g)         the grant in the ordinary course of business by any Company or any
of its Subsidiaries after the date hereof of a non-exclusive license of any
intellectual property or any exclusive license of any intellectual property in
connection with the sale by the Credit Parties and their Subsidiaries of water
dispensers; provided, that, the rights of the licensee shall be subject to the
rights of the Collateral Agent, and shall not adversely affect, limit or
restrict the rights of the Collateral Agent to use such intellectual property or
to sell or otherwise dispose of any inventory or other Collateral in connection
with the exercise by the Collateral Agent of any rights or remedies hereunder or
under any of the Credit Documents, or otherwise adversely limit or interfere in
any material respect with the use of any such intellectual property by the
Collateral Agent in connection with the exercise of its rights or remedies
hereunder or under any of the Credit Documents or by any Company or Subsidiary;
provided further, that if the upfront payment in connection with any such grant
exceeds $500,000, then such payment shall be applied in accordance with Section
2.13(a);

 

 
101

--------------------------------------------------------------------------------

 

  

(h)         the issuance of Capital Stock by Companies; provided, that, (x) no
Company or Subsidiary shall be required to pay any cash dividends, distributions
or repurchase or redeem such Capital Stock or make any other payments in respect
thereof, except as otherwise expressly permitted in Section 6.5 and (y) except
with respect to Capital Stock issued by Holdings, such Capital Stock shall be
issued to another Credit Party and shall be subject to a perfected First
Priority Lien in favor of the Collateral Agent;

 

(i)         the issuance of Capital Stock by Holdings consisting of common stock
(or its equivalent) pursuant to the Primo Water Corporation 2010 Omnibus
Long-Term Incentive Plan, Primo Water Corporation 2010 Employee Stock Purchase
Plan or any similar equity plan or 401(k) plan of the Companies and their
Subsidiaries for the benefit of their employees, directors and officers;

 

(j)         the abandonment or other disposition of Intellectual Property that
is not material to and is no longer used or useful in any material respect in,
the business of any Company or any of its Subsidiaries and does not appear on or
is otherwise not affixed to or incorporated in any inventory or equipment or
have any material value (including, without limitation, any intellectual
property associated with the sale of intellectual property to Omnifro Beverage
Company, LLC);

 

(k)        involuntary dispositions of property occurring by reason of casualty
or condemnation;

 

(l)        Investments made in accordance with Section 6.7;

 

(m)      any Subsidiary of a Credit Party that is not itself a Credit Party may
merge with and into any other Subsidiary that is not a Credit Party;

 

(n)       any dormant Subsidiary with no assets or operations (or de minimis
assets with an aggregate fair market value less than $5,000) may dissolve; and

 

(o)       Permitted Receivables Sales.

 

Notwithstanding the foregoing, without the prior written consent of the
Administrative Agent and Requisite Lenders, (x) no Credit Party shall sell,
transfer or otherwise dispose of any Capital Stock in Glacier Trust, including,
without limitation, any common Capital Stock or Trust Preferred Securities, (y)
no Credit Party shall demand immediate payment, make any claim, enforce any
remedies, or take any other action with respect to Trust Preferred Securities
held by such Credit Party, and (z) no Credit Party shall permit, instruct, or
authorize Glacier Trust to transfer, sell or assign any interest in the Junior
Debentures to any other Person.

 

6.10.      Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.

 

 
102

--------------------------------------------------------------------------------

 

  

6.11.      Sales and Lease-Backs. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Holdings or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease.

 

6.12.      Transactions with Shareholders and Affiliates. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into, permit to exist or fail to enforce any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of Capital Stock of Holdings
or any of its Subsidiaries (or any Affiliate of such holder) or with any
Affiliate of Holdings or of any such holder; provided, however, that the Credit
Parties and their Subsidiaries may enter into or permit to exist any such
transaction if both (i) the Administrative Agent has consented thereto in
writing prior to the consummation thereof and (ii) the terms of such transaction
are not less favorable to Holdings or that Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not such a holder
or Affiliate; further, provided, that the foregoing restrictions shall not apply
to (a) any transaction between and among any Company and any other Company; (b)
reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Holdings and its Subsidiaries; (c) compensation
arrangements for officers and other employees of Holdings and its Subsidiaries
entered into in the ordinary course of business; (d) sales of inventory and
equipment by Credit Parties to Subsidiaries of Holdings organized under the laws
of Canada or any province thereof and Investments by Credit Parties in such
Subsidiaries; provided, that such sales or Investments are made in the ordinary
course of business, consistent with past practice and on terms satisfying the
requirements of clause (ii) above, and (e) transactions described in Schedule
6.12. The Credit Parties shall disclose in writing each transaction with any
holder of 5% or more of any class of Capital Stock of Holdings or any of its
Subsidiaries or with any Affiliate of Holdings or of any such holder to
Administrative Agent.

 

6.13.      Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in or acquire any
business other than the businesses engaged in by such Credit Party on the
Closing Date, or reasonably related businesses consisting of the sale or vending
of non-alcoholic beverages and the sale of accessories to the Credit Parties’
dispenser business.

 

6.14.      Permitted Activities of Holdings. From and after the Holdco
Reorganization, Holdings shall not (a) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever other than the
Indebtedness and obligations under the Credit Documents and the Related
Agreements; (b) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired by it other than the Liens created under the
Collateral Documents to which it is a party or permitted pursuant to Section
6.2; (c) engage in any business or activity or own any assets other than (i)
holding 100% of the Capital Stock of the Companies; (ii) performing its
obligations and activities incidental thereto under the Credit Documents, and to
the extent not inconsistent therewith, the Related Agreements; and (iii) making
Restricted Junior Payments and Investments to the extent permitted by this
Agreement; (d) consolidate with or merge with or into, or convey, transfer or
lease all or substantially all its assets to, any Person; (e) sell or otherwise
dispose of any Capital Stock of any of its Subsidiaries; (f) create or acquire
any Subsidiary or make or own any Investment in any Person other than Primo; (g)
issue any Capital Stock after the Closing Date, other than its common Capital
Stock, or (h) fail to hold itself out to the public as a legal entity separate
and distinct from all other Persons.

 

 
103

--------------------------------------------------------------------------------

 

  

6.15.      Amendments or Waivers of Certain Related Agreements. No Credit Party
shall nor shall it permit any of its Subsidiaries to, agree to any material
amendment, restatement, supplement or other modification to, or waiver of, any
of its material rights under any Related Agreement after the Closing Date
without in each case obtaining the prior written consent of Administrative Agent
and Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.

 

6.16.      Amendments or Waivers with Respect to Subordinated Indebtedness;
Trust Preferred Securities.

 

(a) No Credit Party shall, nor shall it permit any of its Subsidiaries to, amend
or otherwise change the terms of any Subordinated Indebtedness, or make any
payment consistent with an amendment thereof or change thereto, or amend any
Subordinated Document, without the prior written consent of the Administrative
Agent and Requisite Lenders.

 

(b) No Credit Party shall, nor shall it permit any of its Subsidiaries or
Glacier Trust to, amend or otherwise change the terms of any Trust Preferred
Securities or the Trust Agreement, or make any payment consistent with an
amendment thereof or change thereto without the prior written consent of the
Administrative Agent and Requisite Lenders.

 

6.17.      Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from December 31.

 

6.18.      Deposit Accounts. From and after the date required under Section
5.15, no Credit Party shall establish or maintain a Deposit Account that is not
a Controlled Account or Excluded Account and no Credit Party will deposit
proceeds in a Deposit Account which is not a Controlled Account or Excluded
Account.

 

6.19.      Amendments to Organizational Agreements and Material Contracts. No
Credit Party shall (a) amend or permit any amendments to any Credit Party's
Organizational Documents; or (b) amend or permit any amendments to, or terminate
or waive any provision of, any Material Contract if such amendment, termination,
or waiver would be adverse to Administrative Agent or the Lenders.

 

6.20.      Prepayments of Certain Indebtedness. No Credit Party shall, nor shall
it permit any of its Affiliates to, directly or indirectly, purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (i) the Obligations, (ii) Indebtedness secured by a Permitted Lien if the
asset securing such Indebtedness has been sold or otherwise disposed of in
accordance with Section 6.9 and (iii) with the proceeds of a contemporaneous
issuance of Capital Stock of Holdings to the extent such proceeds are not
required to prepay the Obligations under Section 2.13(c).

 

 
104

--------------------------------------------------------------------------------

 

  

SECTION 7.         GUARANTY

 

7.1.         Guaranty of the Obligations.

 

(a)        Subject to the provisions of Section 7.2, each Company, jointly and
severally, hereby irrevocably and unconditionally guarantees to Administrative
Agent for the ratable benefit of the Beneficiaries the due and punctual payment
in full of all Obligations of the other Companies when the same shall become
due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) (collectively, the “Company Guaranteed Obligations”)
and agrees that all Obligations, including all interest, fees and expenses with
respect thereto and all indemnity and reimbursement obligations hereunder,
constitute one joint and several direct and general obligation of all Companies.
Notwithstanding anything to the contrary contained herein, each Company shall be
jointly and severally, with each other Company, directly and unconditionally,
liable for all Obligations, it being understood that the advances to each
Company inure to the benefit of all Companies, and that the Administrative Agent
and the Lenders are relying on the joint and several liability of the Companies
as co-makers in extending the Loans hereunder. Each Company hereby
unconditionally and irrevocably agrees that upon default in the payment when due
(whether at stated maturity, by acceleration or otherwise) of any principal of,
or interest on, any Obligation, it will forthwith pay the same, without notice
or demand, unless such payment is then prohibited by applicable law.

 

(b)        Each Guarantor hereby irrevocably and unconditionally guarantees to
Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively with the Company Guaranteed Obligations, the
“Guaranteed Obligations”).

 

7.2.        Contribution by Credit Parties. All Credit Parties desire to
allocate among themselves (collectively, the “Contributing Credit Parties”), in
a fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by any
Credit Party, as applicable (a “Funding Credit Party”) under this Guaranty such
that its Aggregate Payments exceeds its Fair Share as of such date, such Funding
Credit Party shall be entitled to a contribution from each of the other
Contributing Credit Parties in an amount sufficient to cause each Contributing
Credit Party’s Aggregate Payments to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Contributing Credit Party as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Credit Party, to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Credit Parties multiplied by, (b) the aggregate amount paid or
distributed on or before such date by all Funding Credit Parties under this
Guaranty in respect of the obligations Guaranteed. “Fair Share Contribution
Amount” means, with respect to a Contributing Credit Party as of any date of
determination, the maximum aggregate amount of the obligations of such
Contributing Credit Party under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Credit Party for purposes of this Section 7.2, any assets or
liabilities of such Contributing Credit Party arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Credit Party. “Aggregate Payments” means, with respect to a
Contributing Credit Party as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Credit Party in respect of this Guaranty
(including, without limitation, in respect of this Section 7.2), minus (2) the
aggregate amount of all payments received on or before such date by such
Contributing Credit Party from the other Contributing Credit Parties as
contributions under this Section 7.2. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Credit Party. The allocation
among Contributing Credit Parties of their obligations as set forth in this
Section 7.2 shall not be construed in any way to limit the liability of any
Contributing Credit Party hereunder. Each Credit Party is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

 

 
105

--------------------------------------------------------------------------------

 

  

7.3.         Payment by Credit Parties. Subject to Section 7.2, the Credit
Parties hereby jointly and severally agree, in furtherance of the foregoing and
not in limitation of any other right which any Beneficiary may have at law or in
equity against any Credit Party by virtue hereof, that upon the failure of any
Credit Party to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), the other Credit Parties will upon demand pay, or
cause to be paid, in Cash, to Administrative Agent for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for any Credit
Party’s becoming the subject of a case under the Bankruptcy Code, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against any Credit Party for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

7.4.       Liability of Credit Parties Absolute. Each Credit Party agrees that
its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Credit Party agrees as follows:

 

(a)         this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Credit Party and
not merely a contract of surety;

 

 
106

--------------------------------------------------------------------------------

 

  

(b)        Administrative Agent may enforce this Guaranty upon the occurrence of
an Event of Default notwithstanding the existence of any dispute between Company
and any Beneficiary with respect to the existence of such Event of Default;

 

(c)         the obligations of each Credit Party hereunder are independent of
the obligations of the other Credit Parties and the obligations of any other
guarantor of the obligations of Credit Parties, and a separate action or actions
may be brought and prosecuted against such Credit Party whether or not any
action is brought against any other Credit Party or any of such other guarantors
and whether or not any Credit Party is joined in any such action or actions;

 

(d)         payment by any Credit Party of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Credit Party’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Credit Party’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Credit Party from its covenant to
pay the portion of the Guaranteed Obligations that is not the subject of such
suit, and such judgment shall not, except to the extent satisfied by such Credit
Party, limit, affect, modify or abridge any other Credit Party’s liability
hereunder in respect of the Guaranteed Obligations;

 

(e)         any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Credit Party’s liability hereunder, from time to time may (i) renew,
extend, accelerate, increase the rate of interest on, or otherwise change the
time, place, manner or terms of payment of the Guaranteed Obligations; (ii)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Credit Party) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Interest Rate Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Credit
Party against any other Credit Party or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents or Interest Rate Agreements; and

 

 
107

--------------------------------------------------------------------------------

 

  

(f)       this Guaranty and the obligations of Credit Parties hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Credit Party shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Interest Rate Agreement, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Interest Rate Agreements or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document, such Interest Rate Agreement or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Interest Rate Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which any Credit
Party may allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Credit Party as an obligor in respect of the Guaranteed Obligations.

 

7.5.         Waivers by Credit Parties. Each Credit Party hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Credit Party, to (i) proceed against
any Credit Party, any other guarantor of the Guaranteed Obligations or any other
Person, (ii) proceed against or exhaust any security held from any Credit Party,
any such other guarantor or any other Person, (iii) proceed against or have
resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of any Credit Party or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of any Credit Party including any defense based on or arising out of the
lack of validity or the unenforceability of the Guaranteed Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of any Credit Party from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Credit Party’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Credit Party’s liability hereunder or the enforcement
hereof, (iii) any rights to set offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Beneficiary protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, the Interest Rate Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Company and notices of any of the matters referred to
in Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

 
108

--------------------------------------------------------------------------------

 

  

7.6.         Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated, each Credit Party hereby waives any
claim, right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against any other Credit Party or any of its assets in connection
with this Guaranty or the performance by such Credit Party of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Credit Party now has or may hereafter have against any other Credit Party
with respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against any other Credit Party, and (c) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated,
each Credit Party shall withhold exercise of any right of contribution such
Credit Party may have against any other obligor (including any other Credit
Party) of the Guaranteed Obligations, including, without limitation, any such
right of contribution as contemplated by Section 7.2. Each Credit Party further
agrees that, to the extent the waiver or agreement to withhold the exercise of
its rights of subrogation, reimbursement, indemnification and contribution as
set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Credit Party may have against any other Credit Party or
against any collateral or security, and any rights of contribution such Credit
Party may have against any such other guarantor, shall be junior and subordinate
to any rights any Beneficiary may have against any Credit Party, to all right,
title and interest any Beneficiary may have in any such collateral or security,
and to any right any Beneficiary may have against such other guarantor. If any
amount shall be paid to any Credit Party on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guaranteed Obligations shall not have been finally and indefeasibly paid in
full, such amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 

 
109

--------------------------------------------------------------------------------

 

  

7.7.         Subordination of Other Obligations. Any Indebtedness of any Credit
Party now or hereafter held by any other Credit Party (the “Obligee Credit
Party”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by the Obligee
Credit Party after an Event of Default has occurred and is continuing shall be
held in trust for Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to Administrative Agent for the benefit of Beneficiaries
to be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Credit Party under any other provision hereof.

 

7.8.         Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated.
Each Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

 

7.9.         Authority of Credit Parties. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Credit Party or the
officers, directors or any agents acting or purporting to act on behalf of any
of them.

 

7.10.      Financial Condition of Credit Parties. Any Credit Extension may be
made to any Company or continued from time to time, and any Interest Rate
Agreements may be entered into from time to time, in each case without notice to
or authorization from any other Credit Party regardless of the financial or
other condition of any Credit Party at the time of any such grant or
continuation or at the time such Interest Rate Agreement is entered into, as the
case may be. No Beneficiary shall have any obligation to disclose or discuss
with any Credit Party its assessment, or any Credit Party’s assessment, of the
financial condition of any other Credit Party. Each Credit Party has adequate
means to obtain information from each other Credit Party on a continuing basis
concerning the financial condition of such Credit Party and its ability to
perform its obligations under the Credit Documents and the Interest Rate
Agreements, and each Credit Party assumes the responsibility for being and
keeping informed of the financial condition of each other Credit Party and of
all circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations. Each Credit Party hereby waives and relinquishes any duty on the
part of any Beneficiary to disclose any matter, fact or thing relating to the
business, operations or conditions of any other Credit Party now known or
hereafter known by any Beneficiary.

 

7.11.      Bankruptcy, etc.

 

(a)          So long as any Guaranteed Obligations remain outstanding, no Credit
Party shall, without the prior written consent of Administrative Agent acting
pursuant to the instructions of Requisite Lenders, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against any other Credit Party. The obligations of the Credit
Parties hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of any other Credit Party or by any defense which any other
Credit Party may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

 

 
110

--------------------------------------------------------------------------------

 

  

(b)        Each Credit Party acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of the Credit Parties and Beneficiaries
that the Guaranteed Obligations which are guaranteed by the Credit Parties
pursuant hereto should be determined without regard to any rule of law or order
which may relieve any Credit Party of any portion of such Guaranteed
Obligations. The Credit Parties will permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar person to
pay Administrative Agent, or allow the claim of Administrative Agent in respect
of, any such interest accruing after the date on which such case or proceeding
is commenced.

 

(c)         In the event that all or any portion of the Guaranteed Obligations
are paid by any Credit Party, the obligations of the other Credit Parties
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from any Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.

 

7.12.      Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Credit Party or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Credit
Party or such successor in interest, as the case may be, hereunder shall
automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such Asset Sale.

 

7.13.      Qualified ECP Credit Party. Each Qualified ECP Credit Party hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party to honor all of its obligations under this Guaranty in
respect of Swap Obligations (provided, however, that each Qualified ECP Credit
Party shall only be liable under this Section 7.13 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 7.13 or otherwise under this Guaranty voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Credit Party
under this Section 7.13 shall remain in full force and effect until a payment in
full in Cash of the Guaranteed Obligations. Each Qualified ECP Credit Party
intends that this Section 7.13 constitute, and this Section 7.13 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

 
111

--------------------------------------------------------------------------------

 

  

SECTION 8.        EVENTS OF DEFAULT

 

8.1.        Events of Default. If any one or more of the following conditions or
events shall occur:

 

(a)         Failure to Make Payments When Due. Failure by Company to pay (i) the
principal of and premium, if any, on any Loan whether at stated maturity, by
acceleration or otherwise; (ii) when due any installment of principal of any
Loan, by notice of voluntary prepayment, by mandatory prepayment or otherwise;
or (iii) within three Business Days of when due any interest on any Loan or any
fee or any other amount due hereunder.

 

(b)         Default in Other Agreements. (i) Failure of any Credit Party or any
of their respective Subsidiaries to pay when due any principal of or interest on
or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in Section 8.1(a)) in an individual
principal amount of $250,000 or more or with an aggregate principal amount of
$500,000 or more, in each case beyond the grace period, if any, provided
therefor; (ii) breach or default by any Credit Party or any of its Subsidiaries
with respect to any other material term of (1) one or more items of Indebtedness
in the individual or aggregate principal amounts referred to in clause (i)
above, or (2) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, in each case beyond the grace period,
if any, provided therefor, if the effect of such breach or default is to cause,
or to permit the holder or holders of that Indebtedness (or a trustee on behalf
of such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redemption) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or (iii) any breach or default by any Credit Party or any of its
Subsidiaries of any term of the Subordinated Indebtedness or Trust Preferred
Securities, in each case, beyond the grace period, if any, provided therefor; or

 

(c)          Breach of Certain Covenants. Failure of any Credit Party to perform
or comply with any term or condition contained in Section 2.5, Section 5.1,
Section 5.2, Section 5.3, Section 5.5, Section 5.6, Section 5.7, Section 5.8,
Section 5.9, Section 5.10, Section 5.11, Section 5.14, Section 5.15 or Section
6; or

 

(d)          Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

 

(e)         Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within thirty (30) days after the earlier of (i) an Authorized Officer
of such Credit Party becoming aware of such default, or (ii) receipt by Company
Representative of notice from Administrative Agent or any Lender of such
default; or

 

(f)           Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Holdings or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holdings or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or
discharged; or

 

 
112

--------------------------------------------------------------------------------

 

  

(g)         Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case or file a petition under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall fail to contest in a timely manner the institution
of a proceeding to or consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Holdings or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) Holdings or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body) of Holdings or any of its Subsidiaries (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.1(f); or
Holdings or any of the Companies is otherwise insolvent; or

 

(h)         Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $500,000 or (ii) in the aggregate at any time an amount in excess of
$1,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Holdings or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days (or in any event later than five (5)
days prior to the date of any proposed sale thereunder); or

 

(i)           Dissolution. Any order, judgment or decree shall be entered
against any Credit Party or any of its Subsidiaries decreeing the dissolution or
split up of such Credit Party or any of its Subsidiaries and such order shall
remain undischarged or unstayed for a period in excess of thirty (30) days; or

 

(j)           Employee Benefit Plans. (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $500,000 during the term hereof;
or (ii) there exists any fact or circumstance that reasonably could be expected
to result in the imposition of a Lien or security interest under Section 430(k)
of the Internal Revenue Code or under Section 303(k) of ERISA; or

 

 
113

--------------------------------------------------------------------------------

 

  

(k)          Change of Control. A Change of Control shall occur; or

 

(l)          Guaranties, Collateral Documents and other Credit Documents. At any
time after the execution and delivery thereof, (i) the Guaranty for any reason,
other than the satisfaction in full of all Obligations, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral (other than Collateral with a value not in excess of
$100,000) purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Collateral Agent or any Secured Party to take any action
within its control, or (iii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party; or

 

(m)         Material Adverse Change. A Material Adverse Change shall occur; or

 

(n)        Invalidity of Subordination Provisions. Any subordination provisions
of the Subordinated Indenture or any agreement or instrument governing any
Indebtedness thereunder shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Credit Party or any
holder of Subordinated Indebtedness shall contest in any manner the validity or
enforceability thereof or deny that any Person holding Subordinated Indebtedness
has any further liability or obligation thereunder, or the Obligations or the
Liens securing the Obligations, for any reason shall not have the priority
contemplated by this Agreement or such subordination provisions;

 

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any other Event
of Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to Company Representative by Administrative Agent, (A) the Commitments,
if any, of each Lender having such Commitments shall immediately terminate; (B)
each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest on the Loans and (II) all other Obligations; and
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents.

 

SECTION 9.         AGENTS

 

9.1.        Appointment of Agents. GSBUSA is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes GSBUSA, in such capacity, to act as its agent in
accordance with the terms hereof and the other Credit Documents. Each Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Section 9 are solely for the benefit of Agents and Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Holdings or any of its Subsidiaries.

 

 
114

--------------------------------------------------------------------------------

 

  

9.2.        Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Lender further irrevocably authorizes each of the Administrative Agent and
Collateral Agent to execute and deliver the Credit Documents to which it is a
party and to exercise its rights and remedies thereunder. Each Agent shall have
only those duties and responsibilities that are expressly specified herein and
the other Credit Documents. Each Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. No Agent
shall have, by reason hereof or any of the other Credit Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or any of the other
Credit Documents, expressed or implied, is intended to or shall be so construed
as to impose upon any Agent any obligations in respect hereof or any of the
other Credit Documents except as expressly set forth herein or therein.

 

9.3.        General Immunity.

 

(a)          No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party to any Agent or any Lender in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of any Credit Party or any other Person liable for the payment
of any Obligations, nor shall any Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Credit Documents or as to the
use of the proceeds of the Loans or as to the existence or possible existence of
any Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans.

 

(b)          Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdings and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).

 

 
115

--------------------------------------------------------------------------------

 

  

9.4.        Agents Entitled to Act as Lender. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Holdings and its Subsidiaries
for services in connection herewith and otherwise without having to account for
the same to Lenders.

 

9.5.        Lenders’ Representations, Warranties and Acknowledgment.

 

(a)          Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Holdings and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

 

(b)         Each Lender, by delivering its signature page to this Agreement and
funding its Term Loan and/or Revolving Loans on the Closing Date, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Closing Date.

 

 
116

--------------------------------------------------------------------------------

 

  

(c)         Each Lender (i) represents and warrants that as of the Closing Date,
except as consented to by Administrative Agent, neither such Lender nor its
Affiliates or Related Funds owns or controls, or owns or controls any Person
owning or controlling, any trade debt or Indebtedness of any Credit Party other
than the Obligations or any Capital Stock of any Credit Party and (ii) covenants
and agrees that from and after the Closing Date neither such Lender nor its
Affiliates and Related Funds shall purchase any trade debt or Indebtedness of
any Credit Party other than the Obligations or Capital Stock described in clause
(i) above without the prior written consent of the Administrative Agent.

 

9.6.        Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents of each
Agent (each, an “Indemnitee Agent Party”), to the extent that such Indemnitee
Agent Party shall not have been reimbursed by any Credit Party, for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Indemnitee Agent Party in any way
relating to or arising out of this Agreement or the other Credit Documents, in
all cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory, or sole negligence of such INDEMNITEE Agent PARTY;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order. If any indemnity furnished to any
Indemnitee Agent Party for any purpose shall, in the opinion of such Indemnitee
Agent Party, be insufficient or become impaired, such Indemnitee Agent Party may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Lender to indemnify any Indemnitee
Agent Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

 

9.7.        Successor Administrative Agent and Collateral Agent.

 

(a)         Administrative Agent and Collateral Agent may resign at any time by
giving thirty days’ prior written notice thereof to Lenders and Company
Representative. Upon any such notice of resignation, Requisite Lenders shall
have the right, upon five Business Days’ notice to Company Representative, to
appoint a successor Administrative Agent and Collateral Agent. If, after 30 days
after the date of the retiring Agent’s notice of resignation, no successor Agent
has been appointed by the Requisite Lenders that has accepted such appointment,
then the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
from among the Lenders. Upon the acceptance of any appointment as Administrative
Agent and Collateral Agent hereunder by a successor Administrative Agent and
Collateral Agent, that successor Administrative Agent and Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and Collateral Agent and the
retiring Administrative Agent and Collateral Agent shall promptly (i) transfer
to such successor Administrative Agent and Collateral Agent all sums, Securities
and other items of Collateral held under the Collateral Documents, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent and Collateral
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent and Collateral Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent and
Collateral Agent of the security interests created under the Collateral
Documents, whereupon such retiring Administrative Agent and Collateral Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s and Collateral Agent’s resignation hereunder as
Administrative Agent and Collateral Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent and Collateral Agent hereunder.

 

 
117

--------------------------------------------------------------------------------

 

  

(b)         Notwithstanding anything herein to the contrary, Administrative
Agent and Collateral Agent may assign their rights and duties as Administrative
Agent and Collateral Agent hereunder to an Affiliate of GSBUSA without the prior
written consent of, or prior written notice to, Company Representative or the
Lenders; provided that the Credit Parties and the Lenders may deem and treat
such assigning Administrative Agent and Collateral Agent as the Administrative
Agent and Collateral Agent for all purposes hereof, unless and until such
assigning Administrative Agent or Collateral Agent, as the case may be, provides
written notice to Company Representative and the Lenders of such assignment.
Upon such assignment such Affiliate shall succeed to and become vested with all
rights, powers, privileges and duties as Administrative Agent and Collateral
Agent hereunder and under the other Credit Documents.

 

9.8.        Collateral Documents and Guaranty.

 

(a)         Agents under Collateral Documents and Guaranty. Each Lender hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Lenders, to be the agent for and representative
of Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted hereby or to which Requisite Lenders (or such
other Lenders as may be required to give such consent under Section 10.5) have
otherwise consented, or (ii) release any Credit Party from the Guaranty pursuant
to Section 7.12 or with respect to which Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 10.5) have
otherwise consented.

 

 
118

--------------------------------------------------------------------------------

 

  

(b)         Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding, each
Credit Party, Administrative Agent, Collateral Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of Lenders in accordance with the terms hereof
and all powers, rights and remedies under the Collateral Documents may be
exercised solely by Collateral Agent, and (ii) in the event of a foreclosure by
Collateral Agent on any of the Collateral pursuant to a public or private sale,
Collateral Agent or any Lender may be the purchaser of any or all of such
Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale.

 

SECTION 10.        MISCELLANEOUS

 

10.1.        Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given to a Credit
Party, Collateral Agent or Administrative Agent, shall be sent to such Person’s
address as set forth on Appendix B or in the other relevant Credit Document, and
in the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in
writing and may be personally served, telexed or sent by email or United States
mail or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of email, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
any Agent shall be effective until received by such Agent.

 

10.2.       Expenses. Whether or not the transactions contemplated hereby shall
be consummated, the Companies agree to pay promptly (a) all the Administrative
Agent’s actual and reasonable costs and expenses of preparation of the Credit
Documents and any consents, amendments, waivers or other modifications thereto;
(b) all the Agents’ costs of furnishing all opinions by counsel for the Credit
Parties; (c) all the reasonable fees, expenses and disbursements of counsel to
Agents and counsel to any Lender in connection with the negotiation,
preparation, execution and administration of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by any Company; (d) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Collateral
Agent, for the benefit of Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of counsel to each
Agent and of counsel providing any opinions that any Agent or Requisite Lenders
may request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents; (e) all the Administrative Agent’s actual costs and
reasonable fees, expenses for, and disbursements of any of Administrative
Agent’s, auditors, accountants, consultants or appraisers whether internal or
external, and all reasonable attorneys’ fees (including allocated costs of
internal counsel and expenses and disbursements of outside counsel) incurred by
Administrative Agent; (f) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other actual and reasonable costs and expenses incurred by
each Agent in connection with the syndication of the Loans and Commitments and
the negotiation, preparation and execution of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (h) after the occurrence of a Default or
an Event of Default, all costs and expenses, including reasonable attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

 

 
119

--------------------------------------------------------------------------------

 

  

10.3.        Indemnity.

 

(a)         In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender, their Affiliates and
their respective officers, partners, directors, trustees, employees and agents
of each Agent and each Lender (each, an “Indemnitee”), from and against any and
all Indemnified Liabilities, in all cases, whether or not caused by or arising,
in whole or in part, out of the comparative, contributory, or sole negligence of
such INDEMNITEE; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order, of that Indemnitee. To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

 

(b)         To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against Lenders, Agents
and their respective Affiliates, directors, employees, attorneys or agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Credit Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

 
120

--------------------------------------------------------------------------------

 

  

10.4.       Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and their respective Affiliates
each of is hereby authorized by each Credit Party at any time or from time to
time subject to the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Credit Party or to any
other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts (in
whatever currency)) and any other Indebtedness at any time held or owing by such
Lender to or for the credit or the account of any Credit Party (in whatever
currency) against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder and under the other Credit Documents,
including all claims of any nature or description arising out of or connected
hereto or with any other Credit Document, irrespective of whether or not (a)
such Lender shall have made any demand hereunder, (b) the principal of or the
interest on the Loans or any other amounts due hereunder shall have become due
and payable pursuant to Section 2 and although such obligations and liabilities,
or any of them, may be contingent or unmatured or (c) such obligation or
liability is owed to a branch or office of such Lender different from the branch
or office holding such deposit or obligation or such Indebtedness.

 

10.5.       Amendments and Waivers.

 

(a)         Requisite Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c),
no amendment, modification, termination or waiver of any provision of the Credit
Documents (other than the Fee Letter), or consent to any departure by any Credit
Party therefrom, shall in any event be effective without the written concurrence
of Administrative Agent and the Requisite Lenders.

 

(b)        Affected Lenders’ Consent. Without the written consent of each Lender
(except as expressly set forth in Section 2.21, other than a Defaulting Lender)
that would be affected thereby, no amendment, modification, or termination of,
or any consent to departure from, any of the Credit Documents (other than the
Fee Letter) shall be effective if the effect thereof would:

 

(i)       extend the scheduled final maturity of any Loan or Note;

 

(ii)      waive, reduce or postpone any scheduled repayment (but not
prepayment);

 

(iii)      reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9) or
any fee payable hereunder;

 

(iv)      extend the time for payment of any such interest or fees;

 

(v)       reduce the principal amount of any Loan;

 

 
121

--------------------------------------------------------------------------------

 

  

(vi)      amend or modify clause (y) of the proviso of the definition of
“Eligible Assignee” or Section 10.6(b) to the extent such amendment or
modification would permit assignments to any Credit Party or any of its
Affiliates or would restrict assignments by any Lender to its Affiliates and
Related Funds;

 

(vii)      amend, modify, terminate or waive any provision of this Section
10.5(b) or Section 10.5(c);

 

(viii)     amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Administrative Agent and the Requisite Lenders,
additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Loans are included on the Closing Date;

 

(ix)        release or subordinate the Collateral Agent’s Lien on all or
substantially all of the Collateral, release Holdings from the Guaranty or
release all or substantially all of the Companies from the Guaranty except as
expressly provided in the Credit Documents; or

 

(x)        consent to the assignment or transfer by any Credit Party of any of
its rights and obligations under any Credit Document.

 

(c)         Other Consents. No amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

 

(i)       increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;

 

(ii)      amend the definition of “Requisite Class Lenders without the consent
of Requisite Class Lenders of each Class; provided, with the consent of
Administrative Agent and the Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of such “Requisite Class
Lenders” on substantially the same basis as the Term Loan Commitments, the Term
Loans, the Revolving Commitments and the Revolving Loans are included on the
Closing Date;

 

(iii)     amend, modify, terminate or waive any provision of Section 3.2(a) with
regard to any Credit Extension (whether constituting a Revolving Loan or a Term
Loan) without the consent of Requisite Class Lenders of the affected Class;

 

(iv)     alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.14 without the consent of Requisite Class
Lenders of each Class which is being allocated a lesser repayment or prepayment
as a result thereof; provided, Administrative Agent and the Requisite Lenders
may waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;

 

 
122

--------------------------------------------------------------------------------

 

  

(v)      amend, modify or waive any provision of any subordination or
intercreditor agreement in a manner that would be adverse to the Lenders in any
material respect without the consent of the Requisite Lenders; or

 

(vi)      amend, modify, terminate or waive any provision of Section 9 as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent.

 

(d)         Execution of Amendments, etc. Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

10.6.        Successors and Assigns; Participations.

 

(a)          Generally. This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, Indemnitee Agent Parties under
Section 9.6, Indemnitees under Section 10.3, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)         Register. Companies, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case, unless and until an Assignment Agreement effecting the assignment
or transfer thereof shall have been delivered to and accepted by Administrative
Agent and recorded in the Register as provided in Section 10.6(e). Prior to such
recordation, all amounts owed with respect to the applicable Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

 
123

--------------------------------------------------------------------------------

 

  

(c)         Right to Assign. Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it or other Obligations (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitments):

 

(i)       to any Person meeting the criteria of clause (i)(a) or clause (ii)(a)
of the definition of the term of “Eligible Assignee” upon the giving of notice
to Administrative Agent; and

 

(ii)      to any Person otherwise constituting an Eligible Assignee with the
consent of Administrative Agent (not to be unreasonably withheld or delayed);
provided, each such assignment pursuant to this Section 10.6(c)(ii) shall be in
an aggregate amount of not less than (A) $1,000,000 (or such lesser amount as
may be agreed to by Company Representative and Administrative Agent or as shall
constitute the aggregate amount of the Revolving Commitments and Revolving Loans
of the assigning Lender) with respect to the assignment of the Revolving
Commitments and Revolving Loans and (B) $1,000,000 (or such lesser amount as may
be agreed to by Company Representative and Administrative Agent or as shall
constitute the aggregate amount of the Term Loan of the assigning Lender) with
respect to the assignment of Term Loans.

 

(d)         Mechanics. The assigning Lender and the assignee thereof shall
execute and deliver to Administrative Agent an Assignment Agreement, together
with such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to Section 2.19(c). No administrative assignment fee shall be payable to the
Administrative Agent in connection with any assignment from a Lender to one of
its Affiliates or Related Funds. Assignments will not be required to be pro rata
among the different Classes.

 

(e)         Notice of Assignment. Upon its receipt and acceptance of a duly
executed and completed Assignment Agreement, any forms, certificates or other
evidence required by this Agreement in connection therewith, Administrative
Agent shall record the information contained in such Assignment Agreement in the
Register, shall give prompt notice thereof to Company Representative and shall
maintain a copy of such Assignment Agreement.

 

(f)          Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon executing and delivering an Assignment
Agreement, as the case may be, represents and warrants as of the Closing Date or
as of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Loans, as the case may be; (iii) it will make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course of its business and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Revolving Commitments
or Loans or any interests therein shall at all times remain within its exclusive
control); and (iv) except as permitted under Section 9.5(c), such Lender does
not own or control, or own or control any Person owning or controlling, any
trade debt or Indebtedness of any Credit Party other than the Obligations or any
Capital Stock of any Credit Party.

 

 
124

--------------------------------------------------------------------------------

 

  

(g)         Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any;
and (iv) if any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon Companies shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender.

 

(h)         Participations. Each Lender shall have the right at any time to sell
one or more participations to any Person (other than Holdings, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would (i)
extend the final scheduled maturity of any Loan or Note or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement, or
(iii) release all or substantially all of the Collateral, release Holdings from
the Guaranty or release all or substantially all of the Companies from the
Guaranty except as expressly provided in the Credit Documents, supporting the
Loans hereunder in which such participant is participating. Each Company agrees
that each participant shall be entitled to the benefits of Sections 2.17(c),
2.18 and 2.19 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (c) of this Section; provided, (i) a
participant shall not be entitled to receive any greater payment under Section
2.18 or 2.19 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, unless the sale of the
participation to such participant is made with Company Representative’s prior
written consent, and (ii) a participant that would be a Non-US Lender if it were
a Lender shall not be entitled to the benefits of Section 2.19 unless Company
Representative is notified of the participation sold to such participant and
such participant agrees, for the benefit of Companies, to comply with Section
2.19 as though it were a Lender. To the extent permitted by law, each
participant also shall be entitled to the benefits of Section 10.4 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16 as
though it were a Lender.

 

 
125

--------------------------------------------------------------------------------

 

  

(i)          Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.6, any Lender may assign, pledge and/or
grant a security interest in, all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including, without limitation, any Federal Reserve
Bank as collateral security pursuant to Regulation A of the Board of Governors
of the Federal Reserve System and any operating circular issued by such Federal
Reserve Bank; provided, no Lender, as between Companies and such Lender, shall
be relieved of any of its obligations hereunder as a result of any such
assignment and pledge, and provided further, in no event shall the applicable
Federal Reserve Bank, pledgee or trustee be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.

 

10.7.      Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8.      Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2,
10.3, 10.4, and 10.10 and the agreements of Lenders set forth in Sections 2.16,
9.3(b) and 9.6 shall survive the payment of the Loans and the termination
hereof.

 

10.9.      No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Interest Rate Agreements. Any
forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

 

10.10.      Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent, Collateral Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

 
126

--------------------------------------------------------------------------------

 

  

10.11.      Severability. In case any provision in or obligation hereunder or
any Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

10.12.      Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any Note or otherwise with
respect to the Obligations without first obtaining the prior written consent of
the Administrative Agent or Requisite Lenders (as applicable), it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and any Note or otherwise with respect to the Obligations shall be
taken in concert and at the direction or with the consent of Administrative
Agent or Requisite Lenders (as applicable).

 

10.13.      Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

10.14.      APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

 

10.15.     CONSENT TO JURISDICTION. (A) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT,
OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1 AND TO ANY PROCESS AGENT SELECTED IN ACCORDANCE
WITH SECTION 3.1(cc) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (d)
AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.

 

 
127

--------------------------------------------------------------------------------

 

  

(B)     EACH CREDIT PARTY hereby agrees that process may be served on it by
certified mail, return receipt requested, to the addresses pertaining to it as
specified in Section 10.1 or on NATIONAL CORPORATE RESEARCH, LTD., located AT 10
E. 40TH STREET, 10TH FLOOR, NEW YORK, NY 10016 (aTTENTION: cOLLEEN DE vRIES),
and hereby appoints NATIONAL CORPORATE RESEARCH, LTD. as its agent to receive
such service of process. Any and all service of process and any other notice in
any such action, suit or proceeding shall be effective against ANY CREDIT PARTY
if given by registered or certified mail, return receipt requested, or by any
other means or mail which requires a signed receipt, postage prepaid, mailed as
provided above. In the event NATIONAL CORPORATE RESEARCH, LTD. shall not be able
to accept service of process as aforesaid and if ANY CREDIT PARTY shall not
maintain an office in New York City, SUCH CREDIT PARTY shall promptly appoint
and maintain an agent qualified to act as an agent for service of process with
respect to the courts specified in this Section 10.15 above, and acceptable to
the Administrative Agent, as EACH CREDIT PARTY's authorized agent to accept and
acknowledge on EACH CREDIT PARTY's behalf service of any and all process which
may be served in any such action, suit or proceeding.

 

10.16.      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

 
128

--------------------------------------------------------------------------------

 

  

10.17.      Confidentiality. Each Lender shall hold all non-public information
regarding Companies and their respective Subsidiaries and their businesses
identified as such by Company Representative and obtained by such Lender
pursuant to the requirements hereof in accordance with such Lender’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by Companies that, in any event, a Lender may make (i)
disclosures of such information to Affiliates of such Lender and to their agents
and advisors (and to other Persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.17), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by such Lender of any Loans or any participations
therein or by any direct or indirect contractual counterparties (or the
professional advisors thereto) in Interest Rate Agreements (provided, such
counterparties and advisors are advised of and agree to be bound by the
provisions of this Section 10.17), (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender, (iv) disclosure to any Lender’s financing sources, provided that
prior to any disclosure, such financing source is informed of the confidential
nature of the information, (v) disclosures required or requested by any
Governmental Authority or representative thereof or by the NAIC or pursuant to
legal or judicial process or other legal proceeding or as otherwise required by
applicable law; provided, unless specifically prohibited by applicable law or
court order or the relevant Governmental Authority, each Lender shall make
reasonable efforts to notify Company Representative of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information; and (vi)
disclosures in connection with enforcing rights and remedies under the Credit
Documents and any other relevant documents. Notwithstanding the foregoing, on or
after the Closing Date, Administrative Agent and each Lender may, at its own
expense issue news releases and publish “tombstone” advertisements and other
announcements relating to this transaction in newspapers, trade journals and
other appropriate media (which may include use of logos of one or more of the
Credit Parties)(collectively, “Trade Announcements”). No Credit Party shall
issue any Trade Announcement except (i) disclosures required by applicable law,
regulation, legal process or the rules of the Securities and Exchange Commission
or (ii) with the prior approval of Administrative Agent.

 

 
129

--------------------------------------------------------------------------------

 

  

10.18.      Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Companies shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Companies to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Companies. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest, throughout the contemplated term of the Obligations
hereunder.

 

10.19.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Signatures by facsimile or other electronic transmission
(including by emailed “.pdf” file) to this Agreement and any other Credit
Document shall bind the parties hereto and thereto to the same extent as would a
manually executed counterpart.

 

10.20.      Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Companies and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

 

 
130

--------------------------------------------------------------------------------

 

  

10.21.      Patriot Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Credit Party that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies such Credit Party, which information includes the
name and address of such Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the Act.

 

 

[Remainder of page intentionally left blank]

 

 
131

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

PRIMO WATER CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Castaneda 

 

 

 

Name: Mark Castaneda

 

 

 

Title: Chief Financial Officer

 

                  PRIMO PRODUCTS, LLC                     By: /s/ Mark
Castaneda        Name: Mark Castaneda       Title: Chief Financial Officer      
              PRIMO DIRECT, LLC                     By: /s/ Mark Castaneda      
Name: Mark Castaneda       Title: Chief Financial Officer                    
PRIMO REFILL, LLC                     By:  /s/ Mark Castaneda       Name: Mark
Castaneda       Title: Chief Financial Officer                     PRIMO ICE,
LLC                     By: /s/ Mark Castaneda        Name: Mark Castaneda      
Title: Chief Financial Officer                     GLACIER WATER SERVICES, INC.
                    By: /s/ David J. Mills        Name: David J. Mills      
Title: Vice President of Finance  

  

 
S-1

--------------------------------------------------------------------------------

 

 

  GW SERVICES, LLC                     By: /s/ David J. Mills       Name: David
J. Mills       Title: Vice President of Finance  





 



 
S-2

--------------------------------------------------------------------------------

 

 

 

GOLDMAN SACHS BANK USA,

 

  as Administrative Agent, Lead Arranger, Collateral Agent and a Lender  

 

 

 

 

 

 

 

 

 

By:

/s/ Greg Watts

 

 

 

Name: Greg Watts

 

 

 

Title: Authorized Signatory

 





  



 
S-3

--------------------------------------------------------------------------------

 

 

 

AB Private Credit Investors Middle Market Direct Lending Fund, L.P., as a Lender

 

 

 

 

 

 

By: 

AB Private Credit Investors Middle Market

 

  Direct Lending Fund G.P. L.P., its General Partner                  

 

By:

/s/ Evan Cohen

 

 

 

Name: Evan Cohen

 

 

 

Title: Vice President

 

 

 
S-4

--------------------------------------------------------------------------------

 

 

 

THE PRIVATEBANK AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Marsh

 

 

 

Name: James Marsh

 

 

 

Title: Managing Director

 

 

 
S-5

--------------------------------------------------------------------------------

 

 

APPENDIX A-1

TO CREDIT AND GUARANTY AGREEMENT

 

 

Term Loan Commitments 

           

 

 

Lender

 

Term Loan Commitment

 

Pro

Rata Share

   

 

Goldman Sachs Bank USA

 

$124,316,326.53

 

66.84%

   

AB Private Credit Investors Middle Market Direct Lending Fund, L.P.

$56,938,775.51

30.61%

   

The PrivateBank and Trust Company

$4,744,897.96

2.55%

   

 

Total

 

$186,000,000

 

100%

 

  

 
APPENDIX A-1-1

--------------------------------------------------------------------------------

 

 

APPENDIX A-2

TO CREDIT AND GUARANTY AGREEMENT 

 

 

Revolving Commitments 

           

 

Lender

 

Revolving Commitment

 

Pro Rata Share

   

 

Goldman Sachs Bank USA

 

$6,683,673.47

 

66.84%

   

AB Private Credit Investors Middle Market Direct Lending Fund, L.P.

$3,061,224.49

30.61%

   

The PrivateBank and Trust Company

$255,102.04

2.55%

   

 

Total

 

$10,000,000

 

100%

 

  

 
APPENDIX A-2-1

--------------------------------------------------------------------------------

 

 

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

 

If to Company Representative or Glacier Water:

101 North Cherry Street

Suite 501

Winston-Salem, NC 27101

Attention: Mr. Billy Prim, CEO

Telecopier: (336) 331-4211

Email: bprim@primowater.com

 

 

in each case, with a copy to:

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

Wells Fargo Capital Center

150 Fayetteville Street, Suite 2300

Raleigh, NC 27601

Attention: Mr. Gerald Roach

Telecopier: (919) 821-8600 

 

 
APPENDIX B-2

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BANK USA

as Administrative Agent, Collateral Agent,

Lead Arranger, and a Lender

 

Goldman Sachs Bank USA

6011 Connection Drive

Irving, Texas 75039

Attention: Primo Water, Account Manager

Telecopier: (646) 769-5010

 

 

with a copy to:

 

Goldman Sachs Bank USA

6011 Connection Drive

Irving, Texas 75039

Attention: GSBUSA In-House Counsel

Telecopier: (646) 769-5010

 

 
APPENDIX B-3 

--------------------------------------------------------------------------------

 

  

Schedule 1.1(A)

 

Adjustments to Consolidated Adjusted EBITDA

 

Period Ending

 

Estimated Add Back

 

October 31, 2016

  $ 3,700,000  

November 30, 2016

  $ 3,700,000  

December 31, 2016

  $ 3,700,000  

January 31, 2017

  $ 3,700,000  

February 28, 2017

  $ 3,700,000  

March 31, 2017

  $ 3,700,000  

April 30, 2017

  $ 3,700,000  

May 31, 2017

  $ 3,700,000  

June 30, 2017

  $ 3,330,000  

July 31, 2017

  $ 3,330,000  

August 31, 2017

  $ 3,330,000  

September 30, 2017

  $ 2,775,000  

October 31, 2017

  $ 2,775,000  

November 30, 2017

  $ 2,775,000  

December 31, 2017

  $ 1,850,000  

January 31, 2018

  $ 1,850,000  

February 28, 2018

  $ 1,850,000  

March 31, 2018

  $ 1,850,000  

April 30, 2018

  $ 1,850,000  

May 31, 2018

  $ 1,850,000  

June 30, 2018

  $ 925,000  

July 31, 2018

  $ 925,000  

August 31, 2018

  $ 925,000  

September 30, 2018

  $ 370,000  

October 31, 2018

  $ 370,000  

November 30, 2018

  $ 370,000  

December 31, 2018

  $ -  

 

 


--------------------------------------------------------------------------------

 

 

 Schedule 1.1(C)

 

Competitors

 

 

 

●

Cott (DS Services)

 

●

Nestle

 

●

Culligan

 

●

Reddy Ice

 

●

Dr Pepper

 

●

Coke

 

●

Pepsi

 

●

Danone

 

●

Aquaventures

 

●

Midea

 

●

Crystal Mountain

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 5.15

 

Certain Post-Closing Matters

 

1.     On or prior to the date that is sixty (60) days following the Closing
Date (or such later date as the Administrative Agent shall agree in writing),
Glacier Water shall have been merged with and into Primo (the “Glacier Water
Merger”) such that all Junior Debentures become the obligations of Primo.

 

2.     On or prior to the date that is sixty (60) days following the Closing
Date (or such later date as the Administrative Agent shall agree in writing),
the Credit Parties shall have delivered good standing certificates for Glacier
Water and GWS from the applicable Governmental Authority of in each of the top
twelve (12) jurisdictions (based on number of locations serviced) in which it is
qualified as a foreign corporation or other entity to do business.

 

3.     On or prior to the date that is sixty (60) days following the Closing
Date (or such later date as the Administrative Agent shall agree in writing),
the Administrative Agent and Credit Parties shall have agreed upon and delivered
a form of Lien release with respect to the Lowe’s Factoring Agreement and the
Wal-Mart Factoring Agreement.

 

4.     On or prior to the date that is sixty (60) days following the Closing
Date (or such later date as the Administrative Agent shall agree in writing),
the Credit Parties shall have delivered (x) Landlord Collateral Access
Agreements with respect to the headquarters of Primo and each other leased
location at which material books and records or Collateral with a value in
excess of $250,000 are held and (y) bailee waivers, in form and substance
satisfactory to the Administrative Agent, from each bailee or warehouseman
holding Collateral with a value in excess of $250,000.

 

5.     On or prior to the date that is sixty (60) days following the Closing
Date (or such later date as the Administrative Agent shall agree in writing),
the Credit Parties shall have caused each Dormant Subsidiary to either (x) be
dissolved or merged into a Credit Party or (y) become a Credit Party and satisfy
the requirements of Section 5.10.

 

6.     On or prior to the date that is ninety (90) days following the Closing
Date (or such later date as the Administrative Agent shall agree in writing),
the Credit Parties shall have caused all Deposit Accounts to be Controlled
Accounts (other than Excluded Accounts).

 

7.     On or prior to April 30, 2017 (or such later date as the Administrative
Agent shall agree in writing), the Credit Parties shall have completed the
Holdco Reorganization.

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 1.1(B)

 

Certain Material Real Estate Assets

 

None.

 

 

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 4.1

 

Jurisdictions of Organization or Incorporation

 

 

Company

Jurisdiction of

Organization or

Incorporation

Primo Water Corporation

Delaware

   

Primo Direct, LLC

North Carolina

   

Primo Ice, LLC

North Carolina

   

Primo Products, LLC

North Carolina

   

Primo Refill, LLC

North Carolina

   

Glacier Water Services, Inc.

Delaware

   

GW Services, LLC

California

   

Primo Refill Canada Corporation

British Columbia, Canada

   

Primo Subsidiary, Inc.

Delaware

   

Glacier Water Trust I

Delaware

   

4318102 Canadian Inc.

Canada

   

Bi-Eau Pure Management, Inc.

Quebec, Canada

   

GW Services Mex, LLC

California

   

Glacier Water Services International, Inc.

Delaware

   

GW Services International, Inc.

Delaware

   

GW Mexico, Inc.

Delaware

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 4.2

 

Capital Stock and Ownership

 

Issuer

Owner

Type of Security

% Ownership

Primo Direct LLC

Primo Water Corporation

Membership Interests

100%

       

Primo Ice, LLC

Primo Water Corporation

Membership Interests

100%

       

Primo Products, LLC

Primo Water Corporation

Membership Interests

100%

       

Primo Refill, LLC

Primo Water Corporation

Membership Interests

100%

       

Primo Refill Canada Corporation

Primo Water Corporation

Common Shares

100%

       

Primo Subsidiary, Inc.

Primo Water Corporation

Common Stock

100%

       

Glacier Water Services, Inc. 

Primo Water Corporation

Common Stock

100%1

       

GW Services, LLC

Glacier Water Services, Inc.

Common Membership Units

100%2

       

Glacier Water Trust I

Glacier Water Services, Inc.

Trust Common Securities

100%

       

Glacier Water Trust I

Glacier Water Services, Inc.

Trust Preferred Securities

4.3%

       

4318102 Canadian Inc.

GW Services, LLC

Common Shares

100%

       

Bi-Eau Pure Management, Inc.

4318102 Canadian Inc.

Common Shares

100%

       

GW Services Mex, LLC

GW Services, LLC

Membership Interests

100%

       

Glacier Water Services International, Inc.

Glacier Water Services, Inc.

Common Stock

100%

       

GW Services International, Inc.

Glacier Water Services International, Inc.

Common Stock

100%

       

GW Mexico, Inc.

GW Services International, Inc.

Common Stock

100%

 

Incentive Plans

 

The Board of Directors of Primo Water Corporation (“Primo”) approved the Primo
Water Corporation 2004 Stock Plan (the “2004 Plan”) for employees, including
officers, non-employee directors and non-employee consultants. The Plan provides
for the issue of incentive or nonqualified stock options and restricted common
stock. Primo does not intend to issue any additional awards under the 2004 Plan;
however, all outstanding awards will remain in effect and will continue to be
governed by their existing terms.

                                                                    

1 Prior to the Closing Date Acquisition, 0.00%

2 Prior to the Closing Date Acquisition, 93.94% 

 
 

--------------------------------------------------------------------------------

 

 

The stockholders of Primo approved the 2010 Omnibus Long-Term Incentive Plan
(the “2010 Plan”, or, together with the 2004 Plan, the “Plans”). The 2010 Plan
is limited to employees, officers, non-employee directors, consultants and
advisors. The 2010 Plan provides for the issuance of incentive or nonqualified
stock options, restricted stock, stock appreciation rights, restricted stock
units, cash- or stock-based performance awards and other stock-based awards. Any
shares of Common Stock subject to stock options granted under the 2004 Plan that
are cancelled, expired, forfeited, settled in cash or otherwise terminated
without delivery of shares of common stock will be available for issuance under
the 2010 Plan. 4,150,000 shares of common stock are authorized for issuance
under the Plans.  To date all equity awards under the 2010 Plan have consisted
of nonqualified stock options, restricted stock and restricted stock units.

 

As of December 5, 2016, there are outstanding options to purchase a total of
1,940,186 shares of Primo common stock at a weighted average exercise price of
$5.03 per share. Of this total, 1,277,101 options have vested and 663,085
remained unvested. As of December 5, 2016, Primo also has outstanding 202,030
restricted stock units that are to be settled in shares of Primo common stock.
As of December 5, 2016, an additional 962,888 shares of Primo common stock were
available for future awards under Primo’s 2010 Omnibus Long-Term Incentive Plan.

 

Warrants

 

As of December 5, 2016, Primo had issued warrants to purchase a total of 856,202
shares of Primo common stock at a weighted average exercise price of $5.08 per
share.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 4.13

 

Real Estate Assets

 

Owned Real Property

 

Owner

Property Location

   

Bi-Eau Pure Management, Inc.

900 Rue Sagard

Saint-Bruno-de-Montarville, Quebec, Canada

 

 

Leased Real Property

 

 

Lessee

Property Location

   

Primo Water Corporation

101 N. Cherry Street, Suite 501

Winston-Salem, NC 27101

Glacier Water Services, Inc.

1385 Park Center Dr

Vista, CA 82081

Glacier Water Services, Inc.

419 E. Juanita Ave, Suite 101

Mesa AZ 85204

Glacier Water Services, Inc.

3275 W. Ali Baba Ln, Ste 507

Las Vegas, NV 89118

Glacier Water Services, Inc.

8395 Kempwood

Houston, TX 77055

Glacier Water Services, Inc.

1901 Montreal Rd, Ste. 132

Tucker, GA 30084

GW Services, LLC

7250 Radford Ave

North Hollywood, CA 91605

GW Services, LLC

171 Rimpau Ave, Ste 106

Corona, CA 92881

GW Services, LLC.

830 S. Beckman Rd, Stes, I, J, & K

Lodi, CA

GW Services, LLC.

1212 N 39th St. Building 4, Ste 438

Tampa, FL, 33605

GW Services, LLC

5739 NW 159th St

Miami Lakes, FL 33014

GW Services, LLC

5710 W. 82nd St

Indianapolis, IN 46278

GW Services, LLC

5457 Universal Ave

Kansas City, MO 64120

GW Services, LLC

1312 Enterprise Dr, Unit J

Romeoville, IL 60446

GW Services, LLC

2479 Baglyos Circle

Bethlehem, PA 18020

GW Services, LLC

6290 Gravel Lane NE

Lacey WA 98516

GW Services, LLC

1605 G.E. Rd

Bloomington, IL 61704

 

 
 

--------------------------------------------------------------------------------

 

 

GW Services, LLC

Approximately 85 small storage units across the country used to store parts, as
further set forth in Annex 1 to Schedule 4.13

   

GW Services, LLC

Approximately 50 plots of land in parking lots across the country where machine
kiosks are in place, as further set forth in Annex 1 to Schedule 4.13

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 4.16

 

Material Contracts

 

 

●

DS Agreement

 

●

Subordinated Debt Documents

 

●

Lowes Factoring Agreement

 

●

Walmart Factoring Agreement

 

●

The following agreements related to Primo’s relationship with Walmart, taken as
a whole (for the avoidance of doubt, none of the following agreements,
individually, is a Material Contract):

 

o

Supplier Agreement among Primo Refill, LLC (as successor in interest to Culligan
Store Solutions LLC) and Wal-Mart Stores, Inc., Wal-Mart Stores East, LP,
Wal-Mart Stores East, Inc., Wal-Mart Stores Texas, LP, Sam’s West, Inc., Sam’s
East, Inc. and affiliates, effective as of November 24, 2009

 

o

Sam’s Club General Merchandise Supplier Agreement among Primo Water Corporation
and Wal-Mart Stores, Inc. and its direct and indirect US and Puerto Rico
operating subsidiaries, effective as of October 9, 2015

 

o

Supplier Agreement among Primo Water Corporation and Wal-Mart Stores, Inc. and
its direct and indirect US and Puerto Rico operating subsidiaries, effective as
of February 21, 2015

 

o

Walmart General Merchandise Supplier Agreement among Primo Water Corporation and
Wal-Mart Stores, Inc. and its direct and indirect US and Puerto Rico operating
subsidiaries, effective as of February 19, 2015

 

o

Supplier Agreement among Primo Water Corporation and Wal-Mart Stores, Inc.,
Wal-Mart Stores East, LP, Wal-Mart Stores East, Inc., Wal-Mart Stores Texas, LP,
Sam’s West, Inc., Sam’s East, Inc. and affiliates, effective as of July 21, 2012

 

o

Direct Imports Supplier Agreement among Primo Water Corporation and Wal-Mart
Stores, Inc. and its direct and indirect US and Puerto Rico operating
subsidiaries, effective as of November 30, 2016

 

o

Supplier Agreement among Primo Water Corporation and Wal-Mart Stores, Inc. and
its direct and indirect US and Puerto Rico operating subsidiaries, effective as
of November 18, 2013

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.1

 

Certain Indebtedness

 

None.

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.2

 

Certain Liens

 

None.

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.7

 

Certain Investments

 

 

●

Schedule 4.2 is incorporated by reference.

 

 

●

Promissory Note in the amount of CDN $3,123,411.79 issued by Primo Refill Canada
Corporation in favor of Primo Water Corporation, dated March 8, 2011.

 

 

●

Promissory Note in the amount of CDN $11,299,588.11 issued by Primo Refill
Canada Corporation in favor of Primo Water Corporation, dated March 8, 2011

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.12

 

Certain Affiliate Transactions

 

None.

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1 TO

CREDIT AND GUARANTY AGREEMENT

 

FUNDING NOTICE

 

Reference is made to the Credit and Guaranty Agreement, dated as of December 12,
2016 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
PRIMO WATER CORPORATION, a Delaware corporation (“Company Representative”),
PRIMO PRODUCTS, LLC, a North Carolina limited liability company (“Products”),
PRIMO DIRECT, LLC, a North Carolina limited liability company (“Direct”), PRIMO
REFILL, LLC, a North Carolina limited liability company (“Refill”), PRIMO ICE,
LLC, a North Carolina limited liability company (“ICE”), upon consummation of
the Closing Date Acquisition, GLACIER WATER SERVICES, INC., a Delaware
corporation (“Glacier Water”), upon consummation of the Closing Date
Acquisition, GW SERVICES, LLC, a California limited liability company (“GWS”,
together with Company Representative, Products, Direct, Refill, ICE, Glacier
Water, and any other Subsidiaries of Holdings that thereafter join the Credit
Agreement, the “Companies” and each, a “Company”), the Lenders party thereto
from time to time, and GOLDMAN SACHS BANK USA (“GSBUSA”), as Administrative
Agent (in such capacity, “Administrative Agent”), Collateral Agent (in such
capacity, “Collateral Agent”), and Lead Arranger.

 

Pursuant to Sections 2.1 and 2.2 of the Credit Agreement, the Companies desire
that Lenders make the following Loans to the Companies in accordance with the
applicable terms and conditions of the Credit Agreement on [mm/dd/yy] (the
“Credit Date”):

 

1.            Revolving Loans:

 

□           Base Rate Loans:

 

□           LIBOR Loans, with an Initial Interest Period of ________ Month(s):

 

 

 

$[___,___,___]

 

 

 

$[___,___,___]

     

2.            Term Loans:

 

□           Base Rate Loans:

 

□           LIBOR Loans, with an Initial Interest Period of ________ Month(s):

 

$[___,___,___]

 

 

 

 

 

$[___,___,___]

     

The undersigned Authorized Officer hereby represents, warrants and certifies on
behalf of each Company that:

 

(i)     after making the Credit Extensions requested on the Credit Date (x) the
aggregate principal amount of all outstanding Revolving Loans shall not exceed
the Revolving Commitments then in effect and (y) Availability shall be $0 or
greater;

 

(ii)     as of the Credit Date, the representations and warranties contained in
the Credit Agreement and in the other Credit Documents are true and correct in
all material respects on and as of such Credit Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects on
and as of such earlier date (and in each case without duplication of any
materiality qualification contained therein);

 

 
EXHIBIT A-1-1

--------------------------------------------------------------------------------

 

 

(iii)     as of the Credit Date, no event has occurred and is continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default;

 

(iv)     a Senior Financial Officer of Holdings has delivered an Officer’s
Certificate representing and warranting and otherwise demonstrating that, as of
the Credit Date, Holdings reasonably expects, after giving effect to the
proposed borrowing and based upon good faith determinations and projections
consistent with the Financial Plan, to be in compliance with all operating and
financial covenants set forth in the Credit Agreement as of the last day of the
current Fiscal Quarter;

 

(v)     as of the Credit Date, the Leverage Ratio determined as of such date
after giving effect to the contemplated Credit Extension shall not exceed the
Leverage Multiple in effect;

 

(vi)     after giving effect to the contemplated borrowing the aggregate Cash
and Cash Equivalents of Holdings and its Subsidiaries will not exceed
$5,000,000; and

 

(vii)     with respect to the Credit Extension on the Credit Date, the use of
proceeds of which is intended to finance a Permitted Acquisition, Company shall
deliver to Administrative Agent evidence that the related acquisition is a
Permitted Acquisition and all acquisition documentation are in form and
substance satisfactory to Administrative Agent in its reasonable discretion.

 

Company Representative hereby irrevocably instructs you and authorizes you on
behalf of the Companies to make the disbursements of the Loans on the Credit
Date in the manner set forth on Annex I attached hereto and incorporated herein
by reference, in accordance with the terms and provisions of the Credit
Agreement, to the account numbers specified thereon.

 

Company Representative hereby acknowledges on behalf of the Companies that Agent
may make payment strictly on the basis of the account numbers furnished herein
even if such account number identifies a party other than the name of the
accounts listed herein. In the event the account numbers are incorrect or if any
payoff amount is incorrect, the Company Representative hereby agrees on behalf
of each Company to be fully liable for any and all losses, costs and expenses
arising therefrom (including, without limitation, any losses, costs or expenses
arising from any Company’s negligence or the negligence of any Company’s agents
or employees).

 

 
EXHIBIT A-1-2

--------------------------------------------------------------------------------

 

 

 

PRIMO WATER CORPORATION, as Company Representative

 

 

 

By: ___________________________________

Title:

 

 

 

 
EXHIBIT A-1-3

--------------------------------------------------------------------------------

 

 

ANNEX I

 

 

[Attach Funds Disbursement Instructions]

 

 

 

 

 

 

 

 

 
EXHIBIT A-1-4

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2 TO

CREDIT AND GUARANTY AGREEMENT

 

CONVERSION/CONTINUATION NOTICE

 

Reference is made to the Credit and Guaranty Agreement, dated as of December 12,
2016 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
PRIMO WATER CORPORATION, a Delaware corporation (“Company Representative”),
PRIMO PRODUCTS, LLC, a North Carolina limited liability company (“Products”),
PRIMO DIRECT, LLC, a North Carolina limited liability company (“Direct”), PRIMO
REFILL, LLC, a North Carolina limited liability company (“Refill”), PRIMO ICE,
LLC, a North Carolina limited liability company (“ICE”), upon consummation of
the Closing Date Acquisition, GLACIER WATER SERVICES, INC., a Delaware
corporation (“Glacier Water”), upon consummation of the Closing Date
Acquisition, GW SERVICES, LLC, a California limited liability company (“GWS”,
together with Company Representative, Products, Direct, Refill, ICE, Glacier
Water, and any other Subsidiaries of Holdings that thereafter join the Credit
Agreement, the “Companies” and each, a “Company”), the Lenders party thereto
from time to time, and GOLDMAN SACHS BANK USA, (“GSBUSA”), as Administrative
Agent (in such capacity, “Administrative Agent”), Collateral Agent (in such
capacity, “Collateral Agent”), and Lead Arranger.

 

Pursuant to Section 2.8 of the Credit Agreement, Companies desire to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [mm/dd/yy]:

 

 

1. Term Loans:

 

$[___,___,___]

 

LIBOR Loans to be continued with Interest Period of ____ month(s)

             

$[___,___,___]

 

Base Rate Loans to be converted to LIBOR Loans with Interest Period of ____
month(s)

             

$[___,___,___]

 

LIBOR Loans to be converted to Base Rate Loans

             

 

2. Revolving Loans:

 

$[___,___,___]

 

LIBOR Loans to be continued with Interest Period of ____ month(s)

 

 

         

$[___,___,___]

 

Base Rate Loans to be converted to LIBOR Loans with Interest Period of ____
month(s)

             

$[___,___,___]

 

LIBOR Loans to be converted to Base Rate Loans

             

 

 

Company Representaitve hereby certifies on behalf of the Companies that as of
the date hereof, no event has occurred and is continuing or would result from
the consummation of the conversion and/or continuation contemplated hereby that
would constitute an Event of Default or a Default.

 

 
EXHIBIT A-2-1

--------------------------------------------------------------------------------

 

 

Date: [mm/dd/yy] 

PRIMO WATER CORPORATION, as Company Representative

 

 

 

By: __________________________

Title:

                   

 

 

 
EXHIBIT A-2-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1 TO

CREDIT AND GUARANTY AGREEMENT

 

TERM LOAN NOTE

 

$[___,___,___]

[_________], 2016    

 New York, New York

                

FOR VALUE RECEIVED, each of PRIMO WATER CORPORATION, a Delaware corporation
(“Company Representative”), PRIMO PRODUCTS, LLC, a North Carolina limited
liability company (“Products”), PRIMO DIRECT, LLC, a North Carolina limited
liability company (“Direct”), PRIMO REFILL, LLC, a North Carolina limited
liability company (“Refill”), PRIMO ICE, LLC, a North Carolina limited liability
company (“ICE”), upon consummation of the Closing Date Acquisition, GLACIER
WATER SERVICES, INC., a Delaware corporation (“Glacier Water”), upon
consummation of the Closing Date Acquisition, GW SERVICES, LLC, a California
limited liability company (“GWS”, together with Company Representative,
Products, Direct, Refill, ICE, Glacier Water, and any other Subsidiaries of
Holdings that thereafter join the Credit Agreement, the “Companies” and each, a
“Company”), jointly and severally promises to pay [______________] (“Payee”) or
its registered assigns the principal amount of [DOLLARS] ($[___,___,___]) in the
installments referred to below.

 

Each Company also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit and Guaranty Agreement, dated as of December 12, 2016 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among the Companies, the Lenders
party thereto from time to time, and GOLDMAN SACHS BANK USA, (“GSBUSA”), as
Administrative Agent (in such capacity, “Administrative Agent”), Collateral
Agent (in such capacity, “Collateral Agent”), and Lead Arranger.

 

Companies shall make scheduled principal payments on this Note as set forth in
Section 2.11(a) of the Credit Agreement.

 

This Note is one of the “Term Loan Notes” in the aggregate principal amount of
$186,000,000 and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Term Loan evidenced hereby
was made and is to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, each Company, each Agent and Lenders shall
be entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby. Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of any Company hereunder with respect to payments of principal of or
interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Companies, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF EACH COMPANY AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

 

 


--------------------------------------------------------------------------------

 

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Companies, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

 

Each Company promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note. Each Company and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Each Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

PRIMO WATER CORPORATION

 

 

By: ______________________________

Title:

 

PRIMO PRODUCTS, LLC

 

 

By: ______________________________

Title:

 

PRIMO DIRECT, LLC

 

 

By: ______________________________

Title:

 

PRIMO REFILL, LLC

 

 

By: ______________________________

Title:

 

PRIMO ICE, LLC

 

 

By: ______________________________

Title:

 

GLACIER WATER SERVICES, INC.

 

 

By: ______________________________

Title:

 

GW SERVICES, LLC

 

 

By: ______________________________

Title:

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B-3 TO

CREDIT AND GUARANTY AGREEMENT

 

REVOLVING LOAN NOTE

 

$[___,___,___]

[________], 2016                    

 New York, New York

 

FOR VALUE RECEIVED, each of PRIMO WATER CORPORATION, a Delaware corporation
(“Company Representative”), PRIMO PRODUCTS, LLC, a North Carolina limited
liability company (“Products”), PRIMO DIRECT, LLC, a North Carolina limited
liability company (“Direct”), PRIMO REFILL, LLC, a North Carolina limited
liability company (“Refill”), PRIMO ICE, LLC, a North Carolina limited liability
company (“ICE”), upon consummation of the Closing Date Acquisition, GLACIER
WATER SERVICES, INC., a Delaware corporation (“Glacier Water”), upon
consummation of the Closing Date Acquisition, GW SERVICES, LLC, a California
limited liability company (“GWS”, together with Company Representative,
Products, Direct, Refill, ICE, Glacier Water, and any other Subsidiaries of
Holdings that thereafter join the Credit Agreement, the “Companies” and each, a
“Company”) jointly and severally promises to pay [______________] (“Payee”) or
its registered assigns, on or before [mm/dd/yy], the lesser of (a) [DOLLARS]
($[___,___,___]) and (b) the unpaid principal amount of all advances made by
Payee to Companies as Revolving Loans under the Credit Agreement referred to
below.

 

Each Company also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit and Guaranty Agreement, dated as of December 12, 2016 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among the Companies, the Lenders
party thereto from time to time, and GOLDMAN SACHS BANK USA, (“GSBUSA”), as
Administrative Agent (in such capacity, “Administrative Agent”), Collateral
Agent (in such capacity, “Collateral Agent”), and Lead Arranger.

 

This Note is one of the “Revolving Loan Notes” in the aggregate principal amount
of $10,000,000 and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby
were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, each Company, each Agent and Lenders shall
be entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby. Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the
obligations of any Company hereunder with respect to payments of principal of or
interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
the Companies, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF EACH COMPANY AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF .

 

 
EXHIBIT B-3-1

--------------------------------------------------------------------------------

 

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Companies, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

 

Each Company promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement, incurred in the
collection and enforcement of this Note. Each Company and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

 
EXHIBIT B-3-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

PRIMO WATER CORPORATION

 

 

By: ______________________________

Title:

 

PRIMO PRODUCTS, LLC

 

 

By: ______________________________

Title:

 

PRIMO DIRECT, LLC

 

 

By: ______________________________

Title:

 

PRIMO REFILL, LLC

 

 

By: ______________________________

Title:

 

PRIMO ICE, LLC

 

 

By: ______________________________

Title:

 

GLACIER WATER SERVICES, INC.

 

 

By: ______________________________

Title:

 

GW SERVICES, LLC

 

 

By: ______________________________

Title:

 

 
EXHIBIT B-3-3

--------------------------------------------------------------------------------

 

  

TRANSACTIONS ON

REVOLVING LOAN NOTE

                 

 

Date

 

Amount of Loan

Made This Date

 

Amount of Principal

Paid This Date

 

Outstanding Principal

Balance This Date

 

Notation

Made By

                                   

 

 

 

 

 

 

 
EXHIBIT B-3-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C TO

CREDIT AND GUARANTY AGREEMENT

 

COMPLIANCE CERTIFICATE 1

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.     I am the [_________] of PRIMO WATER CORPORATION, a Delaware corporation
(“Company Representative”).

 

2.     I have reviewed the terms of that certain Credit and Guaranty Agreement,
dated as of December 12, 2016 (as amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Company Representative, PRIMO PRODUCTS, LLC, a North Carolina
limited liability company (“Products”), PRIMO DIRECT, LLC, a North Carolina
limited liability company (“Direct”), PRIMO REFILL, LLC, a North Carolina
limited liability company (“Refill”), PRIMO ICE, LLC, a North Carolina limited
liability company (“ICE”), upon consummation of the Closing Date Acquisition,
GLACIER WATER SERVICES, INC., a Delaware corporation (“Glacier Water”), upon
consummation of the Closing Date Acquisition, GW SERVICES, LLC, a California
limited liability company (“GWS”, together with Company Representative,
Products, Direct, Refill, ICE, Glacier Water, and any other Subsidiaries of
Holdings that thereafter join the Credit Agreement, the “Companies” and each, a
“Company”), the Lenders party thereto from time to time, and GOLDMAN SACHS BANK
USA, (“GSBUSA”), as Administrative Agent (in such capacity, “Administrative
Agent”), Collateral Agent (in such capacity, “Collateral Agent”), and Lead
Arranger, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of each Company
and its Subsidiaries during the accounting period covered by the attached
financial statements.

 

3.     The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which such Company has taken,
is taking, or proposes to take with respect to each such condition or event.

 

4.     The financial statements attached hereto fairly present, in all material
respects, the financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.

 

5.     [Based on the Leverage Ratio of [____]:1.00, the Applicable Margin is
[____]%]1.

                                                             

 

1

In the event of any direct conflict between this Compliance Certificate (or any
portion thereof) and the Credit Agreement, the terms of the Credit Agreement
shall govern. The terms set forth in this Compliance Certificate are subject to
Section 6.8 of the Credit Agreement. With respect to any period during which a
Subject Transaction has occurred, for purposes of determining compliance with
the financial covenants set forth in this Section 6.8 (but not for purposes of
determining the Applicable Margin), Consolidated Adjusted EBITDA and the
components of Consolidated Fixed Charges shall be calculated with respect to
such period on a pro forma basis (including pro forma adjustments approved by
Administrative Agent in its sole discretion) using the historical financial
statements of any business so acquired or to be acquired or sold or to be sold
and the consolidated financial statements of Holdings and its Subsidiaries which
shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).

 

 
EXHIBIT C-1

--------------------------------------------------------------------------------

 

 

The foregoing certifications, together with [the computations set forth in the
Annex A hereto and]2 the financial statements delivered with this Certificate in
support hereof, are made and delivered [DATE] pursuant to Section 5.1(d) of the
Credit Agreement.

 

PRIMO WATER CORPORATION

 

 

By: ______________________________

                 Title: [TITLE OF SENIOR FINANCIAL OFFICER]

 

 

   

1

Include with and following delivery of quarterly financial statements for the
period ending December 31, 2017.

2

Include only when delivered with financial statements under Sections 5.1(b) and
(c) of the Credit Agreement. 

 

 
EXHIBIT C-2

--------------------------------------------------------------------------------

 

 

ANNEX A TO

COMPLIANCE CERTIFICATE

 

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

 

 

1. Availability:   

Lesser of (i) and (ii):  

$[___,___,___]

 

 

 

 

(i)

(a) – (b) =

 

$[___,___,___]

 

 

 

 

 

(a) 

the aggregate principal amount of the Revolving



Commitments as of such date:   

$[___,___,___]

 

 

 

 

 

(b)   

the aggregate principal balance of the Revolving Loans as of



such date:    

$[___,___,___]

 

 

 

 

(ii)

(a) – (b) =   

 

$[___,___,___]

 

 

 

 

 

(a)

(1) x (2) =  

$[___,___,___]

 

 

 

 

 

 

(1) the sum of the trailing twelve months Consolidated

Adjusted EBITDA of Holdings and its Subsidiaries as of the last

day of the most recently ended month for which financial statements

have been delivered pursuant to Section 5.1(a):           

$[___,___,___]

 

 

 

 

 

 

(2) the then in effect maximum Leverage Multiple:

          [___]

 

 

 

 

 

(b)

(1) + (2) =  

$[___,___,___]

 

 

 

 

 

 

(1) the aggregate principal balance of the Loans:

$[___,___,___]

            (2) all other Consolidated Total Debt1:  $[___,___,___]         2.
Consolidated Adjusted EBITDA2:                                    (i) - (ii) =
$[___,___,___]           (i) (a) Consolidated Net Income:     $[___,___,___]    
      (b)   Consolidated Interest Expense:   $[___,___,___]           (c)   
provisions for income or franchise taxes:    $[___,___,___]           (d)   
total depreciation expense:    $[___,___,___]           (e)     total
amortization expense:   $[___,___,___]           (f)      other non Cash items
reducing Consolidated Net Income1:  $[___,___,___]        

                                                                 

 

1

Other than the Subordinated Indebtedness so long as no Subordinated Indebtedness
Inclusion Trigger Event has occurred.

2

Notwithstanding the definition of “Consolidated Adjusted EBITDA” below,
Consolidated Adjusted EBITDA for each of the fiscal periods ending as of the
following dates shall be deemed to be the amount corresponding to each such
period as follows: [_____].

 

 


--------------------------------------------------------------------------------

 

 

  (g)   reasonably documented charges incurred on or prior to the

date that is eighteen months following the Closing Date (or

such later date consented to in writing by the Administrative

Agent in its sole discretion) related to the Closing Date

Acquisition for severance costs with respect to positions that

are permanently terminated, non-recurring costs, transition

costs and expenses and reserves, in an aggregate amount not

to exceed $2,400,000 or otherwise approved in writing by

Administrative Agent in its sole discretion:     

$[___,___,___]           (h)  Transaction Costs paid in Cash:     $[___,___,___]
          (i)    reasonably documented Holdco Reorganization Transaction

Costs paid in Cash in an aggregate amount not to exceed

$150,000 or otherwise approved in writing by Administrative 

Agent in its sole discretion:    

$[___,___,___]           (j)    reasonably documented Glacier Water Merger
Transaction

Costs paid in Cash in an aggregate amount not to exceed

$100,000 or otherwise approved in writing by Administrative

Agent in its sole discretion:   

$[___,___,___]           (k)  with respect to any period ending as of the last
day of

a fiscal month set forth on Schedule 1.1(A) to the Credit

Agreement, the applicable adjustments (subject to the amount

limitations) set forth on such Schedule 1.1(A):  

$[___,___,___]           (l)  costs incurred in settlement of ongoing litigation
to

the extent disclosed to the Administrative Agent

prior to the Closing Date and in an aggregate

amount not to exceed $1,000,000 individually or

$2,500,000 in the aggregate during the term of this

Agreement:                               

$[___,___,___]

 

 

 

 

  (m) other costs, charges and items if and to the extent

approved by the Administrative Agent in writing in

its sole discretion:  

$[___,___,___]           (ii)  (a) other non-Cash items increasing

Consolidated Net Income2:

$[___,___,___]           (b)   interest income: $[___,___,___]           (c)  
other income:  $[___,___,___]           (d)   the aggregate amount of any
financing cost or

discount under factoring agreements, including, without

limitation, any financing cost or discount under the

Lowes Factoring Agreement and the Wal-Mart Factoring

Agreement:   

$[___,___,___]

 

   

1

Excluding any such non Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period.

2

Excluding any such non-Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period.

 

 


--------------------------------------------------------------------------------

 

 

  (e)   any portion of Consolidated Adjusted EBITDA

attributable to Foreign Subsidiaries of Credit Parties

in excess of 10.0% of total Consolidated Adjusted

EBITDA (calculated without giving effect to any deduction

pursuant to this clause (ii)(e)):  

$[___,___,___]         3. Consolidated Capital Expenditures:  $[___,___,___]    
4. Consolidated Cash Interest Expense:    $[___,___,___]     5. Consolidated
Excess Cash Flow: (i) - (ii) =  $[___,___,___]           (i)  cash flow from
operations as set forth in the financial statements

delivered pursuant to Section 5.1(c) of the Credit Agreement:

$[___,___,___]           (ii) (a)  voluntary and scheduled repayments

of Consolidated Total Debt1:

$[___,___,___]           (b)  Consolidated Capital Expenditures2: 
$[___,___,___]           (c)    Consolidated Cash Interest Expense:  
$[___,___,___]           (d) 

provisions for current taxes based on

$[___,___,___]     income of Holdings and its Subsidiaries       and payable in
cash with respect to such period:             (e)  Restricted Junior Payments
made under Section 6.5(z)

of the Credit Agreement:  

$[___,___,___]         6. Consolidated Fixed Charges3: (i) + (ii) + (iii) + (iv)
=   $[___,___,___]

                                                                  

 

1

Excluding repayments of Revolving Loans except to the extent the Revolving
Credit Commitments are permanently reduced in connection with such repayments.

2

Net of any proceeds of (x) Net Asset Sale Proceeds to the extent reinvested in
accordance with Section 2.13(a) of the Credit Agreement, (y) Net
Insurance/Condemnation Proceeds to the extent reinvested in accordance with
Section 2.13(b) of the Credit Agreement, and (z) any proceeds of related
financings with respect to such expenditures.

3

Notwithstanding the definition of “Consolidated Fixed Charges” below,
Consolidated Fixed Charges for each of the fiscal periods ending as of the
following dates shall be deemed to be the amount corresponding to each such
period as follows:

 

Fiscal Quarter Ending

Consolidated Fixed

Charges

March 31, 2016

$8,135,000

June 30, 2016

$7,903,000

 

 

 


--------------------------------------------------------------------------------

 

 

  (i)  

Consolidated Cash Interest Expense paid or payable in Cash

during such period1:

$[___,___,___]           (ii)   Scheduled payments of principal on Consolidated
Total Debt:  $[___,___,___]           (iii)    Consolidated Capital Expenditures
made during such period:  $[___,___,___]           (iv)    

Current portion of taxes paid or payable in Cash during such

      period in accordance with GAAP2:  $[___,___,___]         7. Consolidated
Interest Expense:       $[___,___,___]     8. Consolidated Liquidity: (i) + (ii)
=   $[___,___,___]       (i)      Cash of Holdings and its Subsidiaries in which
Collateral

Agent has a first priority perfected Lien as of such date: 

$[___,___,___]           (ii)    greater of Availability and zero:   
$[___,___,___]                 9. Consolidated Net Income: (i) - (ii) =  
$[___,___,___]           (i)

the net income (or loss) of Holdings and its Subsidiaries

   

on a consolidated basis for such period taken as a single

    accounting period determined in conformity with GAAP: $[___,___,___]        
  (ii) (a) the income (or loss) of any Person

(other than a Subsidiary of Holdings)

in which any other Person

(other than Holdings or any of its Subsidiaries)

has a joint interest:   

$[___,___,___]           (b) the income (or loss) of any Person accrued      

prior to the date it becomes a Subsidiary of

Holdings or is merged into or consolidated

with Holdings or any of its Subsidiaries or that

Person’s assets are acquired by Holdings

or any of its Subsidiaries:  

$[___,___,___]           (c) the income of any Subsidiary of Holdings      

to the extent that the declaration or payment

of dividends or similar distributions by that

Subsidiary of that income is not at the time

permitted by operation of the terms of its charter

or any agreement, instrument, judgment, decree,

order, statute, rule or governmental regulation

applicable to that Subsidiary:  

$[___,___,___]

 

--------------------------------------------------------------------------------

 



September 30, 2016

$6,640,000



 

 

1

Excluding Consolidated Cash Interest Expense paid in such period but payable and
included in the calculation of Consolidated Fixed Charges with respect to a
prior period.

2

Excluding taxes paid in such period but payable and included in the calculation
of Consolidated Fixed Charges with respect to a prior period.

 

 


--------------------------------------------------------------------------------

 

 





  (d) any gains or losses attributable to      

Asset Sales or returned surplus assets

of any Pension Plan: 

$[___,___,___]           (e) to the extent not included in clauses (ii)(a)     
 

through (d) above, any net extraordinary

gains or net extraordinary losses:  

$[___,___,___]         10. Consolidated Total Debt1:   $[___,___,___]     11.
Fixed Charge Coverage Ratio: (i)/(ii) = $[___,___,___]           (i)  
Consolidated Adjusted EBITDA $[___,___,___]     for the four-Fiscal Quarter
period then ended:          $[___,___,___]   (ii)   Consolidated Fixed Charges  
    for such four-Fiscal Quarter period:     $[___,___,___]            
Actual:        _.__:1.00     Required:    _.__:1.00 12. Leverage Ratio: (i)/(ii)
=             (i)    Consolidated Total Debt2:   $[___,___,___]           (ii) 
  Consolidated Adjusted EBITDA       for the four-Fiscal Quarter period then
ended:   $[___,___,___]             Actual:         _.__:1.00    



 Required:    

_.__:1.00        

13. Consolidated Liquidity: 

$[___,___,___]             Actual:        $[___,___,___]     Required:   
$3,500,000 14. Total Leverage Ratio: (i)/(ii) =             (i)      
Consolidated Total Debt3:  $[___,___,___]



                                                                 

 

1

Indebtedness of the type described in clauses (x) and (xii) of the definition of
Indebtedness shall be excluded from Consolidated Total Debt for purposes of
measuring the Leverage Ratio, determining Availability and determining any
amounts payable pursuant to Section 2.13(g) of the Credit Agreement.

2

Excluding (x) the Subordinated Indebtedness so long as no Subordinated
Indebtedness Inclusion Trigger Event has occurred and (y) if a Subordinated
Indebtedness Inclusion Trigger Event has occurred, Subordinated Indebtedness in
an amount equal to the face amount of Trust Preferred Securities held by Credit
Parties.

3 Excluding Subordinated Indebtedness in an amount equal to the face amount of
Trust Preferred Securities held by Credit Parties.



 

 


--------------------------------------------------------------------------------

 

 



  (ii)    Consolidated Adjusted EBITDA      

for the four-Fiscal Quarter period then ended:              

 $[___,___,___]



  

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT D TO

CREDIT AND GUARANTY AGREEMENT

 

[Reserved]

 

 

 

 

 

 
EXHIBIT D-1

--------------------------------------------------------------------------------

 

 

EXHIBIT E TO

CREDIT AND GUARANTY AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1.                    

Assignor:

______________________

 

 

 

2.                  

Assignee:  

______________________ [and is an Affiliate/Approved Fund[*****]]

 

 

 

3.                  

Borrower(s):  

PRIMO WATER CORPORATION, PRIMO PRODUCTS, LLC, PRIMO DIRECT, LLC, PRIMO REFILL,
LLC, PRIMO ICE, LLC, GLACIER WATER SERVICES, INC. and GW SERVICES, LLC.

 

 

 

4.             

Administrative Agent:  

GOLDMAN SACHS BANK USA, as the administrative agent under the Credit Agreement

 

 

 

5.  

Credit Agreement:  

The $196,000,000.00 Credit Agreement dated as of December 12, 2016 among PRIMO
WATER CORPORATION, a Delaware corporation, (“Primo”), PRIMO PRODUCTS, LLC, a
North Carolina limited liability company (“Products”), PRIMO DIRECT, LLC, a
North Carolina limited liability company (“Direct”), PRIMO REFILL, LLC, a North
Carolina limited liability company (“Refill”), PRIMO ICE, LLC, a North Carolina
limited liability company (“ICE”), upon consummation of the Closing Date
Acquisition, GLACIER WATER SERVIVES, INC., a Delaware corporation (“Glacier
Water”), upon consummation of the Closing Date Acquisition, GW SERVICES, LLC, a
California limited liability company, (“GWS”, together with Primo, Products,
Direct, Refill, ICE, Glacier Water, and any other Subsidiaries of Holdings that
thereafter join the Credit Agreement, the “Companies” and each, a “Company”),
the Lenders party thereto from time to time, and GOLDMAN SACHS BANK USA, as
Administrative Agent, Collateral Agent, and Lead Arranger.

                                                                 

[*****]Select as applicable.

 

 


--------------------------------------------------------------------------------

 

 

6.

Assigned Interest:

 

 

 

Facility Assigned

 

Aggregate Amount of

Commitment/Loans

for all Lenders

 

Amount of Commitment/Loans

Assigned

 

Percentage Assigned of Commitment/Loans

[******]

 

____________[*******]

 

$______________

 

$______________

 

____________%

 

____________

 

$______________

 

$______________

 

____________%

 

____________

 

$______________

 

$______________

 

____________%

 

 

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

7.

Notice and Wire Instructions:

 

 

 

[NAME OF ASSIGNOR]

 

Notices:

 

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

with a copy to:

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

 

Wire Instructions:

 

 

 

[NAME OF ASSIGNEE]

 

Notices:

 

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

with a copy to:

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

 

Wire Instructions:

                                                                     

[******]Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

[*******]Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Loan Commitment”, “Term Loan Commitment”, etc.)

 

 


--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:_______________________

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

 

By:_______________________

Title:

[Consented to and][********] Accepted:

 

GOLDMAN SACHS BANK USA, as

   Administrative Agent

 

 

By:_______________________

Title:

 

 

[Consented to and][*********] Accepted:

 

PRIMO WATER CORPORATION, as

   Company Representative

 

 

By:_______________________

Title:

 

 

 

 

 

 

 

 

                                                                    

[********]To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

 

[*********]To be added only if the consent of the Company Representative is
required by the terms of the Credit Agreement.

 

 


--------------------------------------------------------------------------------

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.

Representations and Warranties.

 

 

1.1

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of the
Companies, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

 

1.2

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and (v)
if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2.

Payments. All payments with respect to the Assigned Interests shall be made on
the Effective Date as follows:

 

 

2.1

With respect to Assigned Interests for Term Loans, unless notice to the contrary
is delivered to the Lender from the Administrative Agent, payment to the
Assignor by the Assignee in respect of the Assigned Interest shall include such
compensation to the Assignor as may be agreed upon by the Assignor and the
Assignee with respect to all unpaid interest which has accrued on the Assigned
Interest to but excluding the Effective Date. On and after the applicable
Effective Date, the Assignee shall be entitled to receive all interest paid or
payable with respect to the Assigned Interest, whether such interest accrued
before or after the Effective Date.

 

 


--------------------------------------------------------------------------------

 

 

 

2.2

With respect to Assigned Interests for Revolving Loans, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.

General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT F TO

CREDIT AND GUARANTY AGREEMENT

 

CERTIFICATE REGARDING NON-BANK STATUS

 

Reference is made to the Credit and Guaranty Agreement, dated as of December 12,
2016 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
PRIMO WATER CORPORATION, a Delaware corporation (“Company Representative”),
PRIMO PRODUCTS, LLC, a North Carolina limited liability company (“Products”),
PRIMO DIRECT, LLC, a North Carolina limited liability company (“Direct”), PRIMO
REFILL, LLC, a North Carolina limited liability company (“Refill”), PRIMO ICE,
LLC, a North Carolina limited liability company (“ICE”), upon consummation of
the Closing Date Acquisition, GLACIER WATER SERVICES, INC., a Delaware
corporation (“Glacier Water”), upon consummation of the Closing Date
Acquisition, GW SERVICES, LLC, a California limited liability company (“GWS”,
together with Company Representative, Products, Direct, Refill, ICE, Glacier
Water, and any other Subsidiaries of Holdings that thereafter join the Credit
Agreement, the “Companies” and each, a “Company”), the Lenders party thereto
from time to time, and GOLDMAN SACHS BANK USA, (“GSBUSA”), as Administrative
Agent (in such capacity, “Administrative Agent”), Collateral Agent (in such
capacity, “Collateral Agent”), and Lead Arranger. Pursuant to Section 2.19(c) of
the Credit Agreement, the undersigned hereby certifies that it is not a “bank”
or other Person described in Section 881(c)(3) of the Internal Revenue Code of
1986, as amended.

 

 

 

[NAME OF LENDER]

 

By: ____________________________

       Name:

       Title:





 

 

 

 

 

 

 

 
EXHIBIT F-1

--------------------------------------------------------------------------------

 

 

EXHIBIT G-1 TO

CREDIT AND GUARANTY AGREEMENT

 

CLOSING DATE CERTIFICATE

 

December [__], 2016

 

THE UNDERSIGNED HEREBY CERTIFY AS FOLLOWS:

 

1. I am and the chief financial officer of PRIMO WATER CORPORATION, (“Company
Representative”).

 

2. Pursuant to Section 2.1 of the Credit and Guaranty Agreement, dated as of
December 12, 2016 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among Company Representative, PRIMO PRODUCTS, LLC, a North Carolina limited
liability company (“Products”), PRIMO DIRECT, LLC, a North Carolina limited
liability company (“Direct”), PRIMO REFILL, LLC, a North Carolina limited
liability company (“Refill”), PRIMO ICE, LLC, a North Carolina limited liability
company (“ICE”), upon consummation of the Closing Date Acquisition, GLACIER
WATER SERVICES, INC., a Delaware corporation (“Glacier Water”), upon
consummation of the Closing Date Acquisition, GW SERVICES, LLC, a California
limited liability company (“GWS”, together with Company Representative,
Products, Direct, Refill, ICE, Glacier Water, and any other Subsidiaries of
Holdings that thereafter join the Credit Agreement, the “Companies” and each, a
“Company”), the Lenders party thereto from time to time, and GOLDMAN SACHS BANK
USA, (“GSBUSA”), as Administrative Agent (in such capacity, “Administrative
Agent”), Collateral Agent (in such capacity, “Collateral Agent”), and Lead
Arranger, Companies request that Lenders make the following Loans to the
Companies on December 12, 2016 (the “Closing Date”):

 

(a)     Term Loans:                                                      
$186,000,000

 

3. We have reviewed the terms of Section 3 of the Credit Agreement and the
definitions and provisions contained in such Credit Agreement relating thereto,
and in our opinion we have made, or have caused to be made under our
supervision, such examination or investigation as is necessary to enable us to
express an informed opinion as to the matters referred to herein.

 

4. Based upon our review and examination described in paragraph 3 above, we
certify, on behalf of each Company, that as of the date hereof:

 

(i)     as of the Closing Date, the representations and warranties contained in
each of the Credit Documents are true, correct and complete in all respects,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties are true,
correct and complete in all respects on and as of such earlier date;

 

(ii)      as of the Closing Date, no event has occurred and is continuing or
would result from the consummation of the borrowing contemplated hereby that
would constitute an Event of Default or a Default;

 

(iii)     as of the Closing Date, (1) all conditions to the Closing Date
Acquisition set forth in the Closing Date Acquisition Agreement have been
satisfied or the fulfillment of any such conditions has been waived with the
consent of Administrative Agent, (2) the merger certificate evidencing the
Closing Date Acquisition has been pre-cleared and filed at the Office of the
Secretary of State of Delaware, (3) the Closing Date Acquisition has become
effective in accordance with the terms of the Closing Date Acquisition Agreement
and (4) the aggregate cash consideration paid in connection with the Closing
Date Acquisition does not exceed $[_______];

 

 


--------------------------------------------------------------------------------

 

 

(iv)     as of the Closing Date, each Credit Party has obtained all Governmental
Authorizations and all consents of other Persons, in each case that are
necessary or advisable in connection with the transactions contemplated by the
Credit Documents and the Related Agreements; all applicable waiting periods have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the Related Agreements or
the financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing is
pending, and the time for any applicable agency to take action to set aside its
consent on its own motion has expired;

 

(v)     the Companies have generated Consolidated Adjusted EBITDA of at least
$49,500,000 for the twelve (12) month period ended [September 30, 2016], as
evidenced by the pro forma income statement delivered pursuant to Section 3.1(l)
of the Credit Agreement;

 

(vii)     as of the Closing Date and immediately after giving effect to the
borrowing contemplated hereby, including the payment of all Transaction Costs
required to be paid in Cash, the Companies have Consolidated Liquidity of at
least $2,000,000;

 

(viii)     as of the Closing Date and immediately after giving effect to the
borrowing contemplated hereby, including the payment of all Transaction Costs
required to be paid in Cash, the ratio of (i) total Indebtedness for Holdings
and its Subsidiaries (other than the Subordinated Indebtedness) as of the
Closing Date to (ii) pro forma Consolidated Adjusted EBITDA for the twelve-month
period ending [___________] will not be greater than 4.00:1.00, as evidenced by
the pro forma balance sheet delivered pursuant to Section 3.1(l) of the Credit
Agreement;

 

(ix)     Since December 31, 2015, no event, circumstance or change has occurred
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect; and

 

5. Attached as Annex A hereto are true, complete and correct (and, where
applicable, executed and conformed) copies of (i) each Related Agreement and of
all exhibits and schedules thereto as of the date hereof, and (ii) any material
amendment, restatement, supplement or other modification to or waiver of each
Related Agreement entered into on or prior to the date hereof.

 

6. Each Credit Party has requested Smith, Anderson, Blount, Dorsett, Mitchell &
Jernigan, L.L.P. to deliver to Agents and Lenders on the Closing Date favorable
written opinions as to such matters as Administrative Agent may reasonably
request (including the creation and perfection of security interests).

 

7. Attached hereto as Annex B are true, complete and correct copies of (a) the
Historical Financial Statements, (b) pro forma consolidated balance sheets of
Holdings and its Subsidiaries as at September 30, 2016, prepared in accordance
with GAAP and reflecting the consummation of the Closing Date Acquisition, the
related financings and the other transactions contemplated by the Credit
Documents to occur on or prior to the date hereof, (c) pro forma consolidated
income statements of Holdings and its Subsidiaries as at September 30, 2016, and
reflecting the consummation of the Closing Date Acquisition, the related
financings and the other transactions contemplated by the Credit Documents to
occur on the date hereof, and (d) the Projections.

 

The foregoing certifications are made and delivered as of the date first written
above.

 

 


--------------------------------------------------------------------------------

 

 

 

 

PRIMO WATER CORPORATION

 

________________________

Title: Chief Financial Officer





 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT G-2 TO

CREDIT AND GUARANTY AGREEMENT

 

SOLVENCY CERTIFICATE

 

December 12, 2016

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1. I am the chief financial officer of PRIMO WATER CORPORATION, a Delaware
corporation (“Company Representative”).

 

2. Reference is made to that certain Credit and Guaranty Agreement, dated as of
December 12, 2016 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among Company Representative, PRIMO PRODUCTS, LLC, a North Carolina limited
liability company (“Products”), PRIMO DIRECT, LLC, a North Carolina limited
liability company (“Direct”), PRIMO REFILL, LLC, a North Carolina limited
liability company (“Refill”), PRIMO ICE, LLC, a North Carolina limited liability
company (“ICE”), upon consummation of the Closing Date Acquisition, GLACIER
WATER SERVICES, INC., a Delaware corporation (“Glacier Water”), upon
consummation of the Closing Date Acquisition, GW SERVICES, LLC, a California
limited liability company (“GWS”, together with Company Representative,
Products, Direct, Refill, ICE, Glacier Water, and any other Subsidiaries of
Holdings that thereafter join the Credit Agreement, the “Companies” and each, a
“Company”), Holdings, the Lenders party thereto from time to time, and GOLDMAN
SACHS BANK USA, (“GSBUSA”), as Administrative Agent (in such capacity,
“Administrative Agent”), Collateral Agent (in such capacity, “Collateral
Agent”), and Lead Arranger.

 

3. I have reviewed the terms of Sections 3 and 4 of the Credit Agreement and the
definitions and provisions contained in the Credit Agreement relating thereto,
together with each of the Related Agreements, and, in my opinion, have made, or
have caused to be made under my supervision, such examination or investigation
as is necessary to enable me to express an informed opinion as to the matters
referred to herein.

 

4. Based upon my review and examination described in paragraph 3 above, I
certify that as of the date hereof, after giving effect to the consummation of
the transactions contemplated by the Related Agreements, the financing thereof
and the other transactions contemplated by the Credit Documents and giving
effect to the contribution rights under Section 7.2 of the Credit Agreement,
each Credit Party is Solvent.

 

 


--------------------------------------------------------------------------------

 

 

The foregoing certifications are made and delivered as of the date first written
above.

 

 

________________________

Title: Chief Financial Officer

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
December 12, 2016 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among PRIMO WATER CORPORATION, a Delaware corporation (“Company
Representative”), PRIMO PRODUCTS, LLC, a North Carolina limited liability
company (“Products”), PRIMO DIRECT, LLC, a North Carolina limited liability
company (“Direct”), PRIMO REFILL, LLC, a North Carolina limited liability
company (“Refill”), PRIMO ICE, LLC, a North Carolina limited liability company
(“ICE”), upon consummation of the Closing Date Acquisition, GLACIER WATER
SERVICES, INC., a Delaware corporation (“Glacier Water”), upon consummation of
the Closing Date Acquisition, GW SERVICES, LLC, a California limited liability
company (“GWS”, together with Company Representative, Products, Direct, Refill,
ICE, Glacier Water, and any other Subsidiaries of Holdings that hereafter join
the Credit Agreement, the “Companies” and each, a “Company”), the Lenders party
thereto from time to time, and GOLDMAN SACHS BANK USA, (“GSBUSA”), as
Administrative Agent (in such capacity, “Administrative Agent”), Collateral
Agent (in such capacity, “Collateral Agent”), and Lead Arranger.

 

Section 1. Pursuant to Section 5.10 of the Credit Agreement, the undersigned
hereby:

 

(a)      agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Company under the Credit Agreement and agrees to be bound by all of the terms
thereof;

 

(b)     represents and warrants that each of the representations and warranties
set forth in the Credit Agreement and each other Credit Document and applicable
to the undersigned is true and correct both before and after giving effect to
this Counterpart Agreement, except to the extent that any such representation
and warranty relates solely to any earlier date, in which case such
representation and warranty is true and correct as of such earlier date;

 

(c)     no event has occurred or is continuing as of the date hereof, or will
result from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default;

 

(d)     agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Section 7 of the Credit Agreement; and

 

(e)     the undersigned hereby (i) agrees that this counterpart may be attached
to the Pledge and Security Agreement, (ii) agrees that the undersigned will
comply with all the terms and conditions of the Security Agreement as if it were
an original signatory thereto, (iii) grants to Secured Party (as such term is
defined in the Pledge and Security Agreement) a security interest in all of the
undersigned’s right, title and interest in and to all “Collateral” (as such term
is defined in the Pledge and Security Agreement) of the undersigned, in each
case whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and (iv)
delivers to Collateral Agent supplements to all schedules attached to the Pledge
and Security Agreement. All such Collateral shall be deemed to be part of the
“Collateral” and hereafter subject to each of the terms and conditions of the
Pledge and Security Agreement.

 

 
EXHIBIT H-1

--------------------------------------------------------------------------------

 

 

Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Agreement. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except by an instrument in writing signed by the party
(including, if applicable, any party required to evidence its consent to or
acceptance of this Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought. Any notice or other communication herein
required or permitted to be given shall be given in pursuant to Section 10.1 of
the Credit Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof. In
case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

 
EXHIBIT H-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

 

 

[NAME OF SUBSIDIARY]

 

By:______________________

      Name:

      Title





: 

Address for Notices:

 

______________

______________

______________

Attention:

Telecopier

 

with a copy to:

 

______________

______________

______________

Attention:

Telecopier

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

 

GOLDMAN SACHS BANK USA,

as Administrative Agent and Collateral Agent

 

By:_____________________

      Name:

      Title:

 

 
EXHIBIT H-3

--------------------------------------------------------------------------------

 

 

EXHIBIT I TO

CREDIT AND GUARANTY AGREEMENT

 

 

PLEDGE AND SECURITY AGREEMENT

 

[FORM IS MAINTAINED AS A SEPARATE DOCUMENT]

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT J TO

CREDIT AND GUARANTY AGREEMENT

 

 

FORM OF LANDLORD COLLATERAL ACCESS AGREEMENT

 

 

[FORM MAINTAINED AS A SEPARATE DOCUMENT]

 

 

 

 

 

 

 

 

 